Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of March 21, 2011

between

BRUNSWICK CORPORATION,

The SUBSIDIARY BORROWERS Party Hereto,

The GUARANTORS Party Hereto,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

$300,000,000

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO CAPITAL FINANCE, LLC,

as Joint Lead Arrangers,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO CAPITAL FINANCE, LLC,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Bookrunners,

BANK OF AMERICA, N.A.

and

WELLS FARGO CAPITAL FINANCE, LLC

as Syndication Agents,

and

SUNTRUST BANK

and

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC.,

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1         Defined Terms      1         Classification of Loans and
Borrowings      45         Terms Generally      45         Accounting Terms;
GAAP; Fiscal Year      45   

ARTICLE II THE CREDITS

     46   

SECTION 2.01

     The Commitments      46   

SECTION 2.02

     Loans and Borrowings      46   

SECTION 2.03

     Requests for Revolving Borrowings      47         Protective Advances     
48   

SECTION 2.05

     Swingline Loans      49   

SECTION 2.06

     Letters of Credit      51   

SECTION 2.07

     Funding of Borrowings      57   

SECTION 2.08

     Interest Elections      58   

SECTION 2.09

     Termination and Reduction of the Commitments      59   

SECTION 2.10

     Repayment of Loans; Evidence of Debt      60   

SECTION 2.11

     Prepayment of Loans      61   

SECTION 2.12

     Fees      62   

SECTION 2.13

     Interest      64         Alternate Rate of Interest      64   

SECTION 2.15

     Increased Costs      65         Break Funding Payments      66   

SECTION 2.17

     Taxes      67   

SECTION 2.18

     Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set-offs      70   

SECTION 2.19

     Mitigation Obligations; Replacement of Lenders      73         Returned
Payments      74   

SECTION 2.21

     Designation of Subsidiary Borrowers      74         Defaulting Lenders     
76   

SECTION 2.23

     Incremental Revolving Commitments      78   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     79         Organization; Powers      79         Authorization;
Enforceability      80         Governmental Approvals; No Conflicts      80   

SECTION 3.04

     Financial Condition; No Material Adverse Change      80   

SECTION 3.05

     Properties      81   

SECTION 3.06

     Litigation and Environmental Matters      81         Investment Company Act
     81   

 

- i -



--------------------------------------------------------------------------------

     Taxes      81         ERISA      82         Disclosure      82         Use
of Credit      82         Compliance with Laws and Agreements      82         No
Default      82         Solvency      82         Security Interest in Collateral
     83         Consideration      83         Capitalization and Subsidiaries   
  83         Insurance      83         Employment Matters      84         Anti
Terrorism Laws      84         Delivery of Certain Documentation      84   

ARTICLE IV CONDITIONS

     85         Effective Date      85         Each Credit Event      88   

ARTICLE V AFFIRMATIVE COVENANTS

     88         Financial Statements; Borrowing Base and Other Information     
88         Notices of Material Events      91         Existence; Conduct of
Business      92         Taxes and Other Obligations      93         Maintenance
of Properties; Insurance      93         Books and Records; Inspection Rights   
  93   

SECTION 5.07

     Compliance with Laws and Obligations      93         Use of Proceeds and
Letters of Credit      94         Governmental Authorizations      94        
Appraisals      94         Field Examinations      94        

Casualty and Condemnation

     95   

SECTION 5.13

     Additional Collateral; Further Assurances      95         Deposit Accounts
     96   

ARTICLE VI NEGATIVE COVENANTS

     97   

SECTION 6.01

     Indebtedness; Preferred Stock      97   

SECTION 6.01A

     Indebtedness      97   

SECTION 6.01B

     Preferred Stock      100         Liens      100   

SECTION 6.03

     Fundamental Changes      102         Dispositions      103        
Transactions with Affiliates      104         Investments, Loans, Advances,
Guarantees and Acquisitions      105   

 

- ii -



--------------------------------------------------------------------------------

     Sale and Leaseback Transactions      107   

SECTION 6.08

     Restricted Payments; Certain Payments of Indebtedness.      108        
Restrictive Agreements      109         Amendment of Material Documents;
Customer Finance Program Obligations      110         Minimum Fixed Charge
Coverage Ratio      111         Swap Agreements      111         Changes in
Fiscal Periods      111         Lines of Business      111   

ARTICLE VII EVENTS OF DEFAULT

     112   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     115   

ARTICLE IX GUARANTEE

     118         The Guarantee      118         Obligations Unconditional     
118         Reinstatement      120         Subrogation      120         Remedies
     120         Instrument for the Payment of Money      120         Continuing
Guarantee      120         Indemnity and Subrogation      121        
Contribution and Subrogation      121         Subordination      121        
Maximum Liability and Contribution      121   

ARTICLE X MISCELLANEOUS

     122         Notices      122   

SECTION 10.02

     Waivers; Amendments      123   

SECTION 10.03

     Expenses; Indemnity; Damage Waiver      126   

SECTION 10.04

     Successors and Assigns      128         Survival      131        
Counterparts; Integration; Effectiveness      131         Severability      132
        Right of Setoff      132   

SECTION 10.09

     Governing Law; Jurisdiction; Judicial Proceedings; Etc.      132        
WAIVER OF JURY TRIAL      133         Headings      133         Confidentiality
     134         Reduction of Commitments under Existing Credit Agreement     
135         Several Obligations; Nonreliance; Violation of Law      135        
Conflicts      135         USA PATRIOT Act      135   

 

- iii -



--------------------------------------------------------------------------------

     Appointment of Company as Agent      135         Release of Liens and
Guarantees      136         Permitted Liens; Certain Subordinations      137   
     Existing Credit Agreement      137         Intercreditor Agreement      137
  

 

SCHEDULE 1.01A

    -         Commitments

SCHEDULE 2.06(l)

    -         Existing Letters of Credit

SCHEDULE 3.06(a)

    -         Litigation

SCHEDULE 3.06(b)

    -         Environmental Matters

SCHEDULE 3.17

    -         Capitalization and Subsidiaries

SCHEDULE 5.01(g)

    -         Borrowing Base Supplemental Documentation

SCHEDULE 5.02(f)

    -         Environmental Matters

SCHEDULE 6.01A

    -         Indebtedness

SCHEDULE 6.02

    -         Liens

SCHEDULE 6.04

    -         Dispositions

SCHEDULE 6.06

    -         Investments

SCHEDULE 6.06(o)

    -         Joint Venture Investments

SCHEDULE 6.09

    -         Restrictive Agreements

 

EXHIBIT A

  -      Form of Assignment and Assumption

EXHIBIT B

  -      Form of Designation Letter

EXHIBIT C

  -      Form of Opinion of Counsel to the Loan Parties

EXHIBIT D

  -      [reserved]

EXHIBIT E

  -      Form of Termination Letter

EXHIBIT F

  -      Form of Borrowing Base Certificate

EXHIBIT G

  -      Form of Joinder Agreement

EXHIBIT H-1

  -      Form of U.S. Tax Compliance Certificate

EXHIBIT H-2

  -      Form of U.S. Tax Compliance Certificate

EXHIBIT H-3

  -      Form of U.S. Tax Compliance Certificate

EXHIBIT H-4

  -      Form of U.S. Tax Compliance Certificate

EXHIBIT I

  -      Increased Facility Activation Date

EXHIBIT J

  -      New Lender Supplement

 

- iv -



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of March 21, 2011, among
BRUNSWICK CORPORATION, certain SUBSIDIARIES of Brunswick Corporation that may be
SUBSIDIARY BORROWERS party hereto, certain SUBSIDIARIES of Brunswick Corporation
and BRUNSWICK CORPORATION that shall be GUARANTORS party hereto, the LENDERS
party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS
FARGO CAPITAL FINANCE, LLC, as Joint Lead Arrangers, J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and WELLS FARGO CAPITAL
FINANCE, LLC, as Joint Bookrunners, BANK OF AMERICA, N.A. and WELLS FARGO
CAPITAL FINANCE, LLC, as Syndication Agents, and SUNTRUST BANK and RBS BUSINESS
CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., as Documentation Agents.

The parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accelerated Maturity Date” has the meaning set forth in the definition of
“Commitment Termination Date”.

“Account” means, individually and collectively, any “Account” referred to in the
Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.

“Adjustment Date” has the meaning set forth in the Applicable Pricing Grid.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Company, the relevant Loan Party (if
other than the Company) and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, notwithstanding the foregoing, the BAC Joint Venture shall for so long as
it is a Person be deemed an Affiliate of the Company and its Subsidiaries.

“Agents” means, individually and collectively, the Administrative Agent, the
Syndication Agents and the Documentation Agents.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 0.50% and (c) the Adjusted Eurocurrency Rate for a one
month Interest Period on such day, without any adjustment for rounding, (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for
any day shall be based on the rate appearing on the Reuters Screen LIBOR01 Page
(or any successor or substitute page of such page) as of 11:00 A.M., London
time, at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurocurrency Rate, respectively.

“Alternative Currency” shall mean Pounds Sterling, euro or any other freely
tradeable and convertible currency other than Dollars in which the Issuing
Lender is willing to issue a Letter of Credit.

“Applicable Commitment Fee Rate” means 0.50% per annum; provided, that on and
after the first Adjustment Date occurring after Closing Date, the Applicable
Commitment Fee Rate will be determined pursuant to the Applicable Pricing Grid.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment; provided that each
express reference to “Applicable Percentage” in Section 2.22 when a Defaulting
Lender shall exist shall mean the percentage of the Total Commitment
(disregarding each such Defaulting Lender’s Commitment) represented by such
Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Pricing Grid” means the table set forth below:

 

Leverage Ratio

   Applicable Rate for
Eurocurrency Loans     Applicable Rate for
ABR Loans     Applicable
Commitment Fee Rate  

³ 6.00:1.00

     3.00 %      2.00 %      0.625 % 

< 6.00:1.00 but ³ 3.50:1.00

     2.75 %      1.75 %      0.50 % 

< 3.50:1.00 but ³ 2.50:1.00

     2.50 %      1.50 %      0.375 % 

< 2.50:1.00

     2.25 %      1.25 %      0.25 % 

For the purposes of the Applicable Pricing Grid, changes in the Applicable Rate
resulting from changes in the Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.01, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Applicable Pricing
Grid shall apply. In addition, at all times while an Event of Default shall have
occurred and be continuing, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply. Notwithstanding anything herein to the
contrary, to the extent that it is determined during the term of this Agreement
that the Applicable Rate was incorrectly determined to be a lower rate because
of information or statements provided by the Company, then the Company shall pay
on demand to the Administrative Agent any amounts that the Company would have
owed if such Applicable Rate had been initially determined correctly.

“Applicable Rate” means for each Type of Loan, the rate per annum set forth
under the relevant column heading below:

 

     ABR Loans     Eurocurrency Loans  

Revolving Loans and Swingline Loans

     1.75 %      2.75 % 

, provided, that on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Rate with respect to Revolving Loans and Swingline
Loans will be determined pursuant to the Applicable Pricing Grid.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

- 3 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Collateral” means (a) the Bowling Assets, (b) the Headquarters,
(c) Foreign Receivables, assets of Foreign Holdcos and assets of Loan Parties
that are located outside the United States or Canada at foreign branches of such
Loan Parties and (d) Foreign Equity Interests.

“Available Finished Goods Inventory” means the lesser of (a) up to 65%, as
determined by the Administrative Agent in its Permitted Discretion, of the
following amount: the Loan Parties’ Eligible Finished Goods Inventory (valued at
the lower of cost (determined on a first-in-first-out basis) or market value),
minus any Inventory Reserves applicable thereto; and (b) the product of up to
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent Inventory appraisal provided to the Administrative Agent in
accordance with the terms hereof multiplied by the following amount: the Loan
Parties’ Eligible Finished Goods Inventory (valued at the lower of cost
(determined on a first-in-first-out basis) or market value), minus any Inventory
Reserves applicable thereto.

“Available Raw Materials Inventory” means the lesser of (a) up to 65%, as
determined by the Administrative Agent in its Permitted Discretion, of the
following amount: the Loan Parties’ Eligible Raw Materials Inventory (valued at
the lower of cost (determined on a first-in-first-out basis) or market value)
minus any Inventory Reserves applicable thereto; and (b) the product of up to
85% of the Net Orderly Liquidation Value percentage identified in the most
recent Inventory appraisal provided to the Administrative Agent in accordance
with the terms hereof multiplied by the following amount: the Loan Parties’
Eligible Raw Materials Inventory (valued at the lower of cost (determined on a
first-in-first-out basis) or market value), minus any Inventory Reserves
applicable thereto.

“Available Revolving Commitment” means, at any time, the Total Commitment then
in effect minus the Credit Exposure of all Lenders at such time; provided, that
in calculating the Credit Exposure of all Lenders for the purpose of determining
the Available Revolving Commitment pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Available WIP Inventory” means the lesser of (a) up to 65%, as determined by
the Administrative Agent in its Permitted Discretion, of the following amount:
the Loan Parties” Eligible WIP Inventory (valued at the lower of cost
(determined on a first-in-first out basis) or market value), minus any Inventory
Reserves applicable thereto; and (b) the product of up to 85% of the Net Orderly
Liquidation Value percentage identified in the most recent Inventory appraisal
provided to the Administrative Agent in accordance with the terms hereof
multiplied by the following amount: the Loan Parties’ Eligible WIP Inventory
(valued at the lower of cost (determined on a first-in-first-out basis) or
market value), minus any Inventory Reserves applicable thereto.

 

- 4 -



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount in Dollars equal to the sum of
(a) (i) the lesser of (A) the Total Commitment and (B) the Borrowing Base minus
(ii) the Credit Exposure of all Lenders, and (b) the aggregate amount of cash
and Cash Equivalents of the Loan Parties maintained as of the date as of which
such Borrowing Base was determined in accounts with the Administrative Agent or
any Lender or any Affiliate thereof that in each case are subject to Deposit
Account Control Agreements or Securities Account Control Agreements, other than
any Collateral Deposit Account or Lock Box subject to a Lock Box Agreement.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“BAC Joint Venture” means Brunswick Acceptance Company, LLC, a joint venture
company (a majority of the Equity Interests of which is owned on the Effective
Date by General Electric Commercial Finance or one of its Subsidiaries and the
remainder thereof by the Company and/or any Subsidiary of the Company) or any
successor Person or contractual arrangement pursuant to which General Electric
Commercial Finance or one of its Subsidiaries provides floorplan financing for
the domestic boat and engine dealers of the Company or any of its Subsidiaries.
For the avoidance of doubt, it is understood and agreed that the BAC LLC
Agreement may be amended or replaced in compliance with Section 6.10 with the
result that the joint venture between the Company and General Electric
Commercial Finance or one of its Subsidiaries will continue under contractual
arrangements (notwithstanding that the Company may not have any Equity Interest
in such joint venture) and that in such event the Company shall provide the
Lenders with a copy of the contract or contracts providing for such arrangement
and that thereafter such contract or contracts (as thereafter amended in
accordance with Section 6.10) shall constitute the “BAC LLC Agreement” and the
arrangements provided for therein shall constitute the “BAC Joint Venture”. The
BAC Joint Venture existing on the Effective Date may in addition be replaced in
whole or in part by one or more other joint ventures between the Company or one
of its Subsidiaries and a financing party other than General Electric Commercial
Finance or one of its Subsidiaries so long as (1) the differences between the
terms of such joint venture and those of the BAC LLC Agreement are not
materially adverse to the Lenders and (2) immediately before and immediately
following the establishment of any such joint venture there shall not be a
Default or Event of Default under paragraph (q) of Article VII. In such event,
then “BAC Joint Venture” shall mean such replacement joint venture (or shall
mean joint ventures collectively if there is more than one) from and after its
inception and the terms “BAC Joint Venture Obligations” and “BAC LLC Agreement”
shall have correlative meanings in respect of the organizational documents and
contractual obligations of any such replacement joint venture.

“BAC Joint Venture Obligations” means any and all agreements, undertakings,
arrangements and other Contractual Obligations of the Company and its
Subsidiaries to make loans or advances, or guarantee the obligations of, or
purchase or otherwise acquire any capital stock, obligations or other securities
of, make any capital contribution to, or otherwise invest in, or otherwise
support the operations of, the BAC Joint Venture.

 

- 5 -



--------------------------------------------------------------------------------

“BAC LLC Agreement” means that certain Limited Liability Company Agreement,
dated as of October 24, 2002, between Brunswick Financial Services Corporation
and CDF Ventures, LLC, as amended through the date hereof.

“Banking Services” means each and any of the following bank services provided
prior to or after the date hereof to any Loan Party by any Lender or any of its
Affiliates: (a) commercial credit cards and debit cards, (b) stored value cards,
(c) purchasing cards and cardless e-payables services and (d) treasury,
depositary or cash management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts, and interstate depository network services) or any similar
transactions.

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq, as amended, or any similar federal or state law for the
relief of debtors.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

“Borrower” means any of the Company and the Subsidiary Borrowers, as the context
may require, and “Borrowers” means all of the foregoing.

“Borrower Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans (or which would have accrued but for the commencement of
any bankruptcy, insolvency, receivership or similar proceeding, regardless of
whether allowed or allowable in such proceeding), all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrowers to any Secured Party or any indemnified party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Documents, any Letter of Credit, any Specified Swap or Banking
Services Agreement, any Pari Secured Swap Agreement or any other document made,
delivered or given in connection with any of the foregoing, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Secured Parties).

“Borrowing” means (a) all Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

“Borrowing Base” means the sum of:

(a) up to 85% of the following amount: the Loan Parties’ Eligible Accounts at
such time, minus the Dilution Reserve, minus any other Reserve applicable to
Eligible Accounts, plus

 

- 6 -



--------------------------------------------------------------------------------

(b) the sum of (x) Available Finished Goods Inventory, (y) Available Raw
Materials Inventory and (z) Available WIP Inventory, plus

(c) after the Equipment Election Effective Date, the Equipment Component, less

(d) without duplication of other Reserves included in the foregoing components
of the Borrowing Base, any Swap Reserve and other Reserves established by the
Administrative Agent in its Permitted Discretion;

but subject to the limitation that (1) if no appraisal was performed during the
6 month period ending on the applicable date of determination, then the portion
of the Borrowing Base represented by Eligible Inventory consisting of boat
finished goods and more than 90% complete boats work-in-process shall in no
event exceed the lesser of (A) $60,000,000 and (B) 25% of the Borrowing Base,
(2) if an appraisal was performed during such 6 month period, then the portion
of the Borrowing Base represented by Eligible Inventory consisting of boat
finished goods and more than 90% complete boats work-in-process shall in no
event exceed the lowest of (x) $75,000,000, (y) 35% of the Borrowing Base and
(z) such higher valuation, and (3) the portion of the Borrowing Base represented
by Eligible Accounts consisting of Accounts of dealers in respect of purchases
of boats shall in no event exceed the lesser of (A) $25,000,000 and (B) 12.5% of
the Borrowing Base. The Administrative Agent may, in its Permitted Discretion
and based on new information or a change in circumstances, adjust Reserves or
reduce one or more of the other elements used in computing the Borrowing Base,
with any such changes to be effective 3 Business Days after delivery of notice
thereof to the Company and the Lenders. The Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f) or 4.01(r), as
applicable.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit F or another form which is acceptable to the Administrative Agent in its
Permitted Discretion.

“Borrowing Base Supplemental Documentation” means the items described on
Schedule 5.01(g).

“Borrowing Request” means a request by any Borrower for a Borrowing of Revolving
Loans in accordance with Section 2.03.

“Bowling Assets” means all the retail bowling centers of the bowling retail
business of the Company and its Subsidiaries.

“Bowling & Billiards Division” means the Company’s business operations in the
bowling and billiards industries.

“Business Day” means any day (a) on which commercial banks are not authorized or
required by law to close in New York City and/or (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing (or any notice with respect thereto), that is

 

- 7 -



--------------------------------------------------------------------------------

also a day on which dealings in deposits denominated in Dollars are carried out
in the London interbank market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided,
however, that Capital Expenditures for the Company and the Subsidiaries shall
not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of the Company,

(b) expenditures with proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property; provided that such expenditure is not made during a
Cash Dominion Period,

(c) interest capitalized during such period to the extent included in
Consolidated Interest Expense,

(d) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding the Company or any
Subsidiary thereof) and for which neither the Company nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period),

(e) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; provided that such purchase is not made during a Cash
Dominion Period, and

(g) the consideration paid in respect of a Permitted Acquisition.

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, by that Person as lessee that, in conformity with GAAP, is,
or is required to be, classified and accounted for as a capital lease on a
balance sheet of such Person.

 

- 8 -



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Dominion Period” means a period commencing when Availability becomes less
than the greater of (x) 20% of the Total Commitments and (y) $50,000,000 for
five consecutive Business Days; provided that the Cash Dominion Period shall be
discontinued if Availability ceases to be less than the applicable level for
sixty consecutive days; provided further, however, that a Cash Dominion Period
may be discontinued no more than twice in any period of twelve consecutive
months.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 24 months
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s, and other investments in
Indebtedness maturing within 12 months of the date of acquisition thereof that
is rated, or the issuer of which has a rating of, A or higher by S&P and A2 or
higher by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances, time deposits
and eurodollar time deposits maturing within 13 months from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank which has consolidated assets as determined in accordance with GAAP of not
less than $10,000,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) except with respect to the
BlackRock Liquidity Funds TempCash Institutional Fund (TMCXX), are rated AA- or
higher by S&P and Aa3 or higher by Moody’s and (iii) have portfolio assets of at
least $1,000,000,000; and

(f) in the case of any Foreign Subsidiary, other short-term investments that are
liquid and are customarily used by companies in the jurisdiction of such Foreign
Subsidiary for cash management purposes.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 30% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) with respect to a tender offer (for which a

 

- 9 -



--------------------------------------------------------------------------------

filing has been made with the SEC which purports to comply with the requirements
of the Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) made for Equity Interests of the Company, which tender offer has not
been negotiated and approved by the board of directors of the Company, the
earlier of (i) any Business Day during such tender offer when the Person or
group making such tender offer owns, directly or indirectly, beneficially or of
record, and/or has accepted for payment Equity Interests representing 25% or
more of the aggregate voting power represented by the issued and outstanding
Equity Interests of the Company and (ii) three Business Days before such tender
offer is to terminate unless the tender offer is withdrawn first if the Person
or group making such tender offer could own, by the terms of the tender offer
plus any Equity Interests owned by such Person or group, Equity Interests
representing 50% or more of the aggregate voting power representing by the
issued and outstanding Equity Interests of the Company when such tender offer
terminates; (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; (d) the acquisition of direct or indirect Control of the
Company by any Person or group; (e) the Company shall cease to own, free and
clear of all Liens or other encumbrances (other than Liens created pursuant to
any Loan Document), 100% of the outstanding voting Equity Interests of the
Borrowers (other than the Company) on a fully diluted basis (other than any
directors’ qualifying shares of any Borrower); or (f) a Specified Change of
Control.

“Change in Law” means (a) the adoption of any law, rule, regulation, treaty,
protocol, practice or concession after the date of this Agreement, (b) any
change in any law, rule, regulation, practice or concession or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
such Issuing Lender or by such Lender’s or such Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, at any time, any and all property of any Loan Party, now
existing or hereafter acquired, that at such time is subject to a security
interest or Lien in favor of the Administrative Agent (on behalf of the Secured
Parties) pursuant to the Collateral Documents in order to secure the Secured
Obligations.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated, or
otherwise modified from time to time.

 

- 10 -



--------------------------------------------------------------------------------

“Collateral Deposit Account” means any “Collateral Deposit Account” referred to
in the Security Agreement.

“Collateral Document” means, individually and collectively, each Security
Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” means, individually and collectively, each “Collection
Account” referred to in the Security Agreement.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09(b) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
amount of each Lender’s Commitment as of the Effective Date is set forth on
Schedule 1.01A. The aggregate amount of the Commitments is $300,000,000 as of
the Effective Date.

“Commitment Termination Date” means March 21, 2016; provided that in the event
that the Existing 2013 Notes are not refinanced, purchased or defeased (or
otherwise subject to cash collateral or escrow arrangements satisfactory to the
Administrative Agent) such that no more than $50,000,000 of principal amount of
the Existing 2013 Notes are Outstanding on May 15, 2013 (the “Early Maturity
Date”), the Commitment Termination Date shall be the Early Maturity Date, unless
the Liquidity Amount is equal to or greater than the amount that is $100,000,000
in excess of the principal amount of the Existing 2013 Notes Outstanding as of
such date, in which case (x) the Early Maturity Date will be deemed not to have
occurred and (y) the Commitment Termination Date shall continue to be the
Original Maturity Date, unless as of any date (the “Accelerated Maturity Date”)
after the Early Maturity Date on which more than $50,000,000 of principal amount
of the Existing 2013 Notes are Outstanding, the Liquidity Amount is less than
the amount that is $100,000,000 in excess of the principal amount of the
Existing 2013 Notes Outstanding as of such date, in which event the Commitment
Termination Date shall be the Accelerated Maturity Date.

“Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) the numerator of which is the Credit Exposure of
all Lenders and (b) the denominator of which is the Total Commitment (or, on any
day after termination of the Commitments, the Total Commitment in effect
immediately preceding such termination)

“Company” means Brunswick Corporation, a Delaware corporation.

“Consolidated EBITDA” means, for any Test Period, the sum, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) Consolidated Net Income for such
period plus (b) without duplication and to the extent deducted in determining
such Consolidated Net Income for such period, the sum of (i) interest expense
for such period, (ii) income tax expense for such period,

 

- 11 -



--------------------------------------------------------------------------------

(iii) all amounts attributable to depreciation and amortization for such period,
(iv) all non-cash charges to the extent deducted in determining Consolidated Net
Income, (v) any extraordinary losses or charges and (vi) cash restructuring
charges incurred in the fiscal year ending on December 31, 2010 in an aggregate
amount not to exceed $39,000,000, and minus (c) without duplication and to the
extent included in determining such Consolidated Net Income, the sum of
(i) interest income derived from the investment of cash and Cash Equivalents,
(ii) any extraordinary income or gains, (iii) income tax credits (to the extent
not netted from income tax expense) and (iv) any non-cash gains for such period
minus (d) any cash payments made during such period in respect of items added
back in a prior period in determining Consolidated EBITDA pursuant to clause
(b)(v) above subsequent to the fiscal quarter in which the relevant non-cash
charges were reflected as a charge in the statement of Consolidated Net Income.
For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio or the Fixed Charge Coverage Ratio, (i) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period (as determined by the Company in its reasonable good faith business
judgment) or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (I) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (II) involves the
payment of consideration by the Company and its Subsidiaries in excess of
$10,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Company or any of its Subsidiaries in excess of $10,000,000, provided that a
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Company or any of its Subsidiaries of less than
$10,000,000 shall constitute a Material Disposition in the event that such
Disposition or series of Dispositions is of property of a business that has been
treated as a discontinued operation for accounting purposes; provided, further,
that a discontinued operation (other than a discontinued operation that has been
sold) that constitutes a Material Disposition will not be given the pro forma
effect described above for purposes of calculating Consolidated EBITDA pursuant
to any determination of the Fixed Charge Coverage Ratio.

“Consolidated Interest Expense” means, for any Test Period, for the Company and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), total interest expense (including the interest component
of any payments in respect of Capital Lease Obligations) in respect of all
outstanding Indebtedness accrued or capitalized during such period, in each
case, to the extent paid in cash during such period (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements entered into
to hedge interest rates to the extent such net costs are allocable to such
period in accordance with GAAP, but excluding (i) the upfront fees and any other
amounts paid in connection with refinancing the

 

- 12 -



--------------------------------------------------------------------------------

Existing 2013 Notes, the Existing 2016 Notes or any other Indebtedness, in each
case to the extent such amounts constitute interest expense in accordance with
GAAP, (ii) any gain or loss realized with respect to the termination or
settlement of any Swap Agreement that hedged interest rates on the potential
issuance of Indebtedness, and (iii) fees and expenses associated with the
Commitments and Loans under this Agreement).

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) for such period; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any organizational or
governing documents, any law, treaty, rule or regulation or any determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to such Subsidiary.

“Consolidated Total Indebtedness” means, as of any date, without duplication,
the aggregate principal amount of all Indebtedness for Borrowed Money of the
Company and its Subsidiaries at such date (determined on a consolidated basis
without duplication in accordance with GAAP) minus (to the extent otherwise
included in the calculation of Consolidated Total Indebtedness) Indebtedness in
respect of the Existing 2013 Notes and the Existing 2016 Notes to the extent
such Existing 2013 Notes or Existing 2016 Notes are not Outstanding.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributing Party” has the meaning set forth in Section 9.09.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Solely for purposes of the definition of “Affiliate”, “Control” shall
also mean the possession, directly or indirectly, of the power to vote 10% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans, LC Exposure and
Swingline Exposure at such time plus an amount equal to its Applicable
Percentage of the aggregate principal amount of Protective Advances outstanding
at such time.

 

- 13 -



--------------------------------------------------------------------------------

“Customer Finance Program Obligations” means inventory repurchase and customer
finance program recourse obligations, including any obligation of the Company or
any Subsidiary to repurchase products of the Company and its Subsidiaries or to
purchase or repurchase receivables created in connection with the sale of
products or related services of the Company and its Subsidiaries under any
customer finance program, in each case incurred in the ordinary course of
business and as described in the Company’s annual audited financial statements.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans or Protective Advances within three Business
Days of the date required to be funded by it hereunder, (b) notified any
Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after a request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, Swingline Loans and Protective Advances; provided
that any such Lender shall cease to be a Defaulting Lender after the provision
of the confirmation referenced above, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that for purposes of this clause (e), a Lender shall not
qualify as a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or any Person controlling
such Lender, or of the exercise of control over such Lender or any Person
controlling such Lender, by any Governmental Authority or instrumentality
thereof.

“Departing Lender” has the meaning set forth in Section 2.19(b).

“Deposit Account Control Agreement” means, individually and collectively, each
“Deposit Account Control Agreement” referred to in the Security Agreement.

“Designation Letter” means the Designation Letter entered into by the Company
and a wholly-owned Domestic Subsidiary of the Company pursuant to
Section 2.21(b)(i) pursuant to which such Subsidiary shall (subject to the terms
and conditions of Section 2.21) be

 

- 14 -



--------------------------------------------------------------------------------

designated as a Subsidiary Borrower, substantially in the form of Exhibit B or
any other form approved by the Administrative Agent.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales of the Loan
Parties for the 12 most recently ended fiscal months.

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the Eligible Accounts on such date; provided that at all times that the
Dilution Ratio is less than 5.0%, the Dilution Reserve shall be zero. The
Dilution Reserve shall be the only Reserve with respect to the Dilution Factors.

“Disposition” means any sale, lease, license, transfer, assignment or other
disposition of all or any portion of the business, assets, rights, revenues or
property, real, personal or mixed, tangible or intangible, of the Company or any
of its Subsidiaries (including any Equity Interests owned by the Company or any
of its Subsidiaries).

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for Equity
Interests that are not Disqualified Stock), other than as a result of a change
of control or asset sale, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than as a result of a
change of control or asset sale to the extent the terms of such Equity Interests
provide that such Equity Interests shall not be required to be repurchased or
redeemed until the Commitment Termination Date has occurred or such repurchase
or redemption is otherwise permitted by this Agreement (including as a result of
a waiver hereunder)), in whole or in part, in each case prior to the date that
is 91 days after the Commitment Termination Date hereunder; provided that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Company or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

“Documentation Agents” means, individually and collectively, SunTrust Bank and
RBS Business Capital, a Division of RBS Asset Finance, Inc., in their capacity
as Documentation Agents.

“Dollar Equivalent” means, on any Business Day with respect to any amount
denominated in an Alternative Currency, the amount of Dollars that would be
required to purchase such amount of such Alternative Currency based upon the
spot selling rate at which JPMCB London offers to sell such Alternative Currency
for Dollars in the London foreign

 

- 15 -



--------------------------------------------------------------------------------

exchange market at approximately 11:00 a.m. London time on such Business Day for
delivery two Business Days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction within the United States of America.

“Early Maturity Date” has the meaning set forth in the definition of “Commitment
Termination Date”.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Accounts” means, at any time, the Accounts of any Loan Party, other
than any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Secured Parties);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);

(c)(i) with respect to which the scheduled due date is more than 90 days after
the original invoice date (other than (A) Accounts having extended payment terms
which are reasonably acceptable to the Administrative Agent in an amount not to
exceed $10,000,000 in the aggregate at any time outstanding, and (B) Accounts in
respect of which the Account Debtor has provided a letter of credit reasonably
acceptable to the Administrative Agent), (ii) which is unpaid more than 90 days
after the date of the original invoice therefor (other than the Accounts
described in the parenthetical in clause (i) above) or more than 60 days after
the original due date (other than Accounts related to the Fitness Division or
the Mercury Marine Division (in each case, other than any such Account owed by
the government of the United States, or any department, agency, public
corporation, or instrumentality thereof) in an amount not to exceed $10,000,000
in the aggregate at any time outstanding which may remain unpaid for up to 120
days after the date of the original invoice therefor or up to 90 days after the
original due date), or (iii) which has been written off the books of the
applicable Loan Party or otherwise designated as uncollectible (in determining
the aggregate amount from the same Account Debtor that is unpaid hereunder there
shall be excluded the amount of any net credit balances relating to Accounts due
from an Account Debtor which are unpaid more than 90 (or, to the extent provided
above, 120) days from the date of invoice or more than 60 (or, to the extent
provided above, 90) days from the due date);

 

- 16 -



--------------------------------------------------------------------------------

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder by
reason of paragraph (c) above;

(e) other than a Specified Account, which is owing by an Account Debtor to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to all Loan Parties exceeds 10% of the aggregate amount of Eligible
Accounts of all Loan Parties; provided that Specified Accounts will not qualify
as Eligible Accounts pursuant to this paragraph (e) to the extent they exceed
the greater of 20% of the aggregate amount of Eligible Accounts of all Loan
Parties and $25,000,000;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in any applicable Security Agreement has been breached or is
not true, in each case in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon any Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest or service or finance charges (it
being understood that any asset subject to a progress billing or sold on a
bill-and-hold or cash-on-delivery basis shall continue to be treated as Eligible
Inventory, provided that it otherwise qualifies as such, notwithstanding that it
may no longer be inventory for GAAP purposes);

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor (it being understood that any such asset shall continue to be
treated as Eligible Inventory, provided that it otherwise qualifies as such,
notwithstanding that it may no longer be inventory for GAAP purposes) or for
which the services giving rise to such Account have not been performed by the
applicable Loan Party or which is otherwise recorded as deferred revenue or if
such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been, to
the knowledge of a Financial Officer, returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for or has been the
subject of a petition or application for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor of its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
Insolvency Laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary

 

- 17 -



--------------------------------------------------------------------------------

case or proceeding (other than post-petition Accounts entitled to administrative
expense or equivalent priority under applicable Insolvency Laws), (iv) admitted
in writing its inability, or is generally unable, to pay its debts as they
become due, (v) become insolvent, or (vi) ceased operation of its business;
provided that the Administrative Agent shall include Accounts from such Account
Debtors to the extent that such Accounts are fully backed by letters of credit
acceptable to the Administrative Agent in its Permitted Discretion;

(k) which is owed by any Account Debtor which, to the knowledge of a Financial
Officer, has sold all or substantially all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the United States or Canada or (ii) is not organized under
any applicable law of the United States, any state of the United States or the
District of Columbia, Canada, or any province of Canada unless, in any such
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent in its Permitted Discretion;

(m) which is owed in any currency other than Dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States unless such Account is backed by a letter of credit acceptable to the
Administrative Agent in its Permitted Discretion, or (ii) the government of the
United States, or any department, agency, public corporation, or instrumentality
thereof, unless the Federal Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), has been complied with;
provided that the Administrative Agent may in its Permitted Discretion waive
such compliance with respect to such Accounts in an aggregate amount of up to
$10,000,000 at any time outstanding;

(o) which is owed by any Affiliate, employee, officer or director of any Loan
Party;

(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such indebtedness
or is subject to any security, deposit, progress payment, unapplied cash,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r) which is evidenced by any promissory note, judgment, chattel paper, or
instrument;

 

- 18 -



--------------------------------------------------------------------------------

(t) with respect to which the applicable Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and the applicable Loan Party created a new receivable for the
unpaid portion of such Account;

(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, provincial, territorial, state
or local, including without limitation the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;

(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Loan Party or any of its
Subsidiaries has an ownership interest in such goods, or which indicates any
party other than any of the Loan Parties as payee or remittance party;

(w) which was created on cash on delivery terms;

(x) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province of
Canada; provided that the Administrative Agent shall include such Accounts to
the extent that they are fully backed by letters of credit acceptable to the
Administrative Agent in its Permitted Discretion;

(y) which was acquired or originated by any Person acquired after the date
hereof (until such time as diligence in respect of such Person and such Accounts
satisfactory to the Administrative Agent in its Permitted Discretion has been
completed); provided that the Administrative Agent may in its Permitted
Discretion include such Accounts in an aggregate amount of up to $5,000,000
prior to completion of such diligence;

(z) which is an Account to be sold pursuant to a definitive agreement or which
is subject to a permitted receivables financing, unless otherwise agreed by the
Administrative Agent in its Permitted Discretion;

(aa) which is owed by an Account Debtor in respect of which, to the knowledge of
a Financial Officer, the Company or any of its Subsidiaries has received notice
of proceedings or actions which are threatened or pending against such Account
Debtor in respect of such Account which would reasonably be expected to result
in any material adverse change in such Account Debtor’s financial condition; or

(bb) which is an Account repurchased by the applicable Loan Party pursuant to
the recourse provisions of any permitted receivables financing, unless otherwise
agreed by the Administrative Agent in its Permitted Discretion.

 

- 19 -



--------------------------------------------------------------------------------

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all sales, advances or prepayments, accrued and actual discounts (including
early pay discounts), claims, rebates, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that any Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Loan Party to reduce the amount of such
Account. Standards of eligibility may be made more restrictive (and such
increased restrictiveness subsequently reversed in whole or part) from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion and based on new information or a change in circumstances, with any
such changes to be effective 3 Business Days after delivery of notice thereof to
the Company and the Lenders.

“Eligible Equipment” means the equipment owned by a Loan Party and meeting each
of the following requirements:

(a) such Loan Party has good title to such equipment;

(b) such Loan Party has the right to subject such equipment to a Lien in favor
of the Administrative Agent; such equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);

(c) the full purchase price for such equipment has been paid by such Loan Party;

(d) such equipment is located on premises (i) owned by such Loan Party unless
such premises are subject to a mortgage or other Lien in favor of any Person
other than the Administrative Agent, or (ii) leased by such Loan Party where
(x) the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (y) a Reserve for rent, charges, and other amounts due or to become
due with respect to such facility has been established by the Administrative
Agent in its Permitted Discretion;

(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of the Loan Party;

(f) such equipment is not subject to any agreement which restricts the ability
of such Loan Party to use, sell, transport or dispose of such equipment or which
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such equipment;

(g) such equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such equipment is located; and

(h) such equipment has been appraised to the satisfaction of the Administrative
Agent in its Permitted Discretion.

 

- 20 -



--------------------------------------------------------------------------------

“Eligible Finished Goods Inventory” means Eligible Inventory consisting of
finished goods available for sale (as determined in a manner acceptable to the
Administrative Agent in its Permitted Discretion and consistent with past
practices).

“Eligible In-Transit Inventory” means, at any time, without duplication of other
Eligible Inventory, Inventory:

(a) for which title remains with a Loan Party;

(b) which is fully insured in such amounts, with insurance companies and subject
to such deductibles as are satisfactory to the Administrative Agent in its
Permitted Discretion;

(c) which is in-transit in the United States between Loan Parties; and

(d) which otherwise would constitute Eligible Inventory.

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties,
other than any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties);

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Secured Parties) and (ii) a
Permitted Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of Secured Parties);

(c) which, in the Administrative Agent’s Permitted Discretion, is determined to
be slow moving, obsolete, unmerchantable, defective, used (including certified
pre-owned), unfit for sale, not salable at prices approximating at least the
cost of such Inventory in the ordinary course of business or unacceptable due to
age, type, category and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Agreement has been breached or is not true, in
each case in any material respect, and which does not conform in all material
respects to all standards imposed by any Governmental Authority;

(e) in which any Person other than the applicable Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f) which constitutes spare or replacement parts (other than those held for sale
in the ordinary course of business), subassemblies (other than those which could
be sold, or could be included in other Inventory for sale, in the ordinary
course of

 

- 21 -



--------------------------------------------------------------------------------

business), packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on consignment
(other than those on consignment with customers and subject to a Collateral
Access Agreement which is acceptable to the Administrative Agent in its
Permitted Discretion), or goods which are not of a type held for sale in the
ordinary course of business;

(g) which is not located in the United States or is in transit with a common
carrier from vendors and suppliers other than Eligible In-Transit Inventory;

(h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement,
(ii) a Rent Reserve has been established by the Administrative Agent or
(iii) such Inventory is Eligible In-Transit Inventory;

(i) which is located in any third party warehouse or other storage facility or
is in the possession of a bailee (other than a third party processor) and is not
evidenced by a document, unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require, (ii) a Rent Reserve has
been established by the Administrative Agent in its Permitted Discretion or
(iii) such Inventory is Eligible In-Transit Inventory;

(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(k) which is a discontinued product or component thereof unless the
Administrative Agent has determined in its Permitted Discretion that such
Inventory is Eligible Inventory;

(m) which is perishable;

(n) which contains or bears any intellectual property rights licensed to any
Loan Party unless the Administrative Agent is satisfied in its Permitted
Discretion that upon an Event of Default it may sell or otherwise dispose of
such Inventory without (i) the consent of each applicable licensor,
(ii) infringing the rights of such licensor, (iii) violating any contract with
such licensor, or (iv) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(o) which is not reflected in a current perpetual inventory report of any Loan
Party, or a similar report used to track Inventory on hand; or

(q) which is designated to be returned to a vendor or which is damaged or
off-quality or subject to warranty claims or not to customer specifications or
which is remanufactured.

 

- 22 -



--------------------------------------------------------------------------------

Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or part) from time to time solely
by the Administrative Agent in the exercise of its Permitted Discretion and
based on new information or a change in circumstances, with any such changes to
be effective 3 Business Days after delivery of notice thereof to the Company and
the Lenders.

“Eligible Raw Materials Inventory” means Eligible Inventory consisting of raw
materials (as determined in a manner acceptable to the Administrative Agent in
its Permitted Discretion and consistent with past practices).

“Eligible WIP Inventory” means Eligible Inventory consisting of work-in-process
related to the manufacturing of boats and engines (as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion and
consistent with past practices).

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, or to the management, release or threatened release of any
Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) a violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal, or arrangement for disposal of any Hazardous Materials, (c) exposure
to any Hazardous Materials, (d) the release or threatened release of any
Hazardous Materials into the indoor or outdoor environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Equipment Component” means, at the time of any determination thereof, an amount
equal to the lesser of (i) up to 60% of the Net Orderly Liquidation Value of the
Loan Parties’ Eligible Equipment, minus the Equipment Indenture Reserve and any
other Reserves related to the Eligible Equipment; and (ii) the Equipment Value
Cap.

“Equipment Election Effective Date” means the date, after the request by the
Company to include the Equipment Component in the Borrowing Base, upon which the
Administrative Agent has received appraisals, satisfactory to the Administrative
Agent in its Permitted Discretion, of the Loan Parties’ Eligible Equipment.

“Equipment Indenture Reserve” means, at any time, the amount by which (a) 60% of
the Net Orderly Liquidation Value of the Eligible Equipment owned by the Company
and Loan Parties that are “Restricted Subsidiaries” under the Existing Notes
Indenture exceeds (b) the amount of the basket provided for in Section 5.05(b)
of the Existing Notes Indenture, less the amount of other secured Indebtedness
utilizing such basket.

 

- 23 -



--------------------------------------------------------------------------------

“Equipment Value Cap” means the Initial Value amortized ratably on a quarterly
basis over a five-year period commencing upon the last day of the first full
fiscal quarter completed after the determination thereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period referred to in Section 4043(c) of ERISA
is waived); (b) the existence with respect to any Plan that is an “employee
pension benefit plan” (as defined in Section 3(2) of ERISA) of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code; (c) any failure by any Plan to satisfy the
“minimum funding standard” applicable to such Plan (as such term is defined in
Section 412 or 430 of the Code or Section 302 of ERISA), whether or not waived;
(d) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure of any Loan
Party or ERISA Affiliate to make any required contribution to any Multiemployer
Plan; (e) the incurrence by any Loan Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan
(other than PBGC premiums due but not delinquent under Section 4007 of ERISA)
including, without limitation, the imposition of any Lien in favor of the PBGC
or any Plan; (f) the receipt by any Loan Party or any ERISA Affiliate from the
PBGC or a Plan administrator of any notice relating to an intention to terminate
any Plan or Plans or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (g) a determination that any Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (h) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan (under
Section 4062 or 4063 of ERISA) or Multiemployer Plan (under Section 4203 or 4205
of ERISA); or (i) the receipt by any Loan Party or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from any Loan Party or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.

“euro” means the single currency of Participating Member States of the European
Union.

 

- 24 -



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Borrowing, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on the
Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen), the “Eurocurrency Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Event of Default” has the meaning set forth in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Property” means, “Excluded Property” referred to in the Security
Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document:

(a) income or franchise Taxes imposed on (or measured by) such recipient’s net
income by the United States of America (or any political subdivision or state
thereof) (each a “U.S. Taxing Authority”), or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender or any Issuing Lender, in which its applicable
lending office is located;

(b) any branch profits Taxes imposed by any U.S. Taxing Authority or any similar
Tax imposed by any other jurisdiction described in clause (a) above;

(c) in the case of any Non-U.S. Lender, any U.S. federal withholding Tax that is
imposed on payments to such Lender to the extent such Tax (i) is in effect and
would apply as of the date such Lender (other than an assignee pursuant to a
request by the Company under Section 2.19(b)) becomes a party to this Agreement
or (ii) relates to such payments that would be made to any new applicable
lending office designated by such Lender and is in effect and would apply as of
the time of such designation, except in the case of (i) and (ii), (x) to the
extent that such Non-U.S. Lender’s assignor (if any) was entitled, at the time
of assignment (or designation of lending office) to receive additional

 

- 25 -



--------------------------------------------------------------------------------

amounts from the Loan Parties pursuant to Section 2.17, (y) to the extent such
withholding Tax is imposed as a result of a Change in Law, or (z) to the extent
that such withholding Tax shall have resulted from the making of any payment by
any Loan Party to a location other than the office designated by the
Administrative Agent or the relevant Lender for the receipt of payments of the
applicable type from such Loan Party;

(d) any United States federal withholding Tax that is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.17(f).

(e) any United States federal withholding Tax imposed pursuant to FATCA.

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 29, 2005, as amended and restated as of December 19, 2008,
among Brunswick Corporation as Borrower, the Subsidiary Borrowers party thereto,
the Guarantors party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

“Existing Letters of Credit” has the meaning set forth in Section 2.06(l).

“Existing Notes” means the Company’s outstanding notes issued under the Existing
Notes Indenture.

“Existing Notes Indenture” means the Indenture, dated as of March 15, 1987,
between the Company and Bank of America, N.A. as successor in interest to
Continental Illinois National Bank and Trust Company of Chicago, as trustee.

“Existing Specified Swap or Banking Services Agreement” means any (a) “Specified
Swap or Banking Services Agreement” under, and as defined in, the Existing
Credit Agreement and (b) each other Swap Agreement or agreement with respect to
Banking Services that is outstanding on the Effective Date and in respect of
which the Lender party thereto or its Affiliate (other than JPMCB or any of its
Affiliates) shall have within 30 days after the Effective Date delivered a
written notice to the Administrative Agent that such transaction has been
entered into and that the resulting Swap Obligation or Banking Services
Obligation constitutes a Borrower Obligation entitled to the benefits of the
Collateral Documents.

“Existing 2013 Notes” means the Company’s Notes due August 15, 2013 issued under
the Existing Notes Indenture.

“Existing 2016 Notes” means the Company’s 11.25% Senior Secured Notes due 2016
issued under the Indenture, dated as of August 14, 2009, between the Company,
the subsidiary guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee.

“Existing 2023 Debentures” means the Company’s 7.375% Debentures due
September 1, 2023 issued under the Existing Notes Indenture.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

 

- 26 -



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Fitness Division” means the Company’s business operations in the physical
fitness equipment industry.

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of any
Test Period, of (a) Consolidated EBITDA minus Capital Expenditures paid in cash
during such Test Period (other than those financed with Indebtedness (other than
Revolving Loans) or with the proceeds of sale and leaseback transactions) during
such Test Period minus income tax paid in cash net of refunds received during
such Test Period, to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries for such Test Period on a consolidated basis in accordance with
GAAP.

“Fixed Charges” means, with reference to any Test Period, without duplication,
Consolidated Interest Expense, plus scheduled principal repayments of long-term
Indebtedness for Borrowed Money of the Company and its Subsidiaries made during
such period (including Capital Lease Obligation payments, but excluding
repayments made to the Company or any Subsidiary), plus Restricted Payments paid
in cash, plus dividends or other payments made in cash on account of preferred
Equity Interests, plus cash contributions to any qualified defined benefit
pension Plan in respect of minimum ERISA funding requirements in excess of
$60,000,000 for any four fiscal quarter period, all calculated for the Company
and its Subsidiaries for such Test Period on a consolidated basis in accordance
with GAAP.

“Floorplan Borrowing Base” means, as of any date of determination, an amount
equal to 90% of the net book value of Floorplan Borrowing Base Assets as of such
date.

“Floorplan Borrowing Base Assets” means secured floorplan loans and similar
financing arrangements made by the Company or any Subsidiary to boat and engine
dealers.

“Floorplan Receivables” means domestic marine receivables in respect of the sale
of finished boats sold on terms longer than 45 days.

“Floorplan Receivables Permitted Amount” means, at any time, 40% of the greatest
Floorplan Receivables Total Amount as of the last day of any fiscal quarter
during the period commencing with the fourth fiscal-quarter-end prior to the
applicable termination of dealer financing.

 

- 27 -



--------------------------------------------------------------------------------

“Floorplan Receivables Permitted Indebtedness” means Indebtedness incurred to
finance the extension by the Company and its Subsidiaries of financing to boat
and engine dealers in an aggregate principal amount not to exceed the Floorplan
Borrowing Base; provided that not later than the third Business Day prior to the
initial incurrence of Indebtedness under any debt facility that will be
Floorplan Receivables Permitted Indebtedness, the Company shall have provided
the Administrative Agent with written notice of its intention to incur
Indebtedness under such facility and with a statement showing a computation of
the Floorplan Borrowing Base anticipated to be in effect in connection with such
Indebtedness as of the date of such initial incurrence.

“Floorplan Receivables Permitted Liens” means Liens to secure Floorplan
Receivables Permitted Indebtedness on notes, loans, promissory notes and other
evidences of Indebtedness and related Guarantees and collateral arrangements,
and the proceeds thereof, arising from floorplan financing and similar
arrangements to boat and engine dealers to promote the sale of inventory.

“Floorplan Receivables Total Amount” means, as of the last day of any fiscal
quarter, an amount equal to the sum as of such day of (a) the aggregate amount
of outstanding dealer floor plan financing provided by third parties and (b) the
aggregate amount of the Floorplan Receivables.

“Fond du Lac Existing Indebtedness” means the Financing Agreement entered into
on the 23rd day of December, 2009, by and among the City of Fond du Lac,
Wisconsin and Fond du Lac County, Wisconsin and the Fond du Lac County Economic
Development Corporation and the Company.

“Fond du Lac Facility” means the manufacturing plants and facilities,
distribution and warehouse facilities and executive offices of the Mercury
Marine division located in or adjacent to Fond du Lac, Wisconsin, including all
fixtures thereon and equipment and manufacturing-related tangible assets located
therein from time to time, but excluding Inventory, raw materials and all
production components thereof.

“Fond du Lac Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Fond du Lac Facility.

“Foreign Equity Interest” means any Equity Interest in any Person that is not
organized under the laws of any jurisdiction within the United States of
America.

“Foreign Holdco” means each of Brunswick International Ltd., Marine Power
International Limited, Marine Power New Zealand Limited, Life Fitness
International Sales Inc., Marine Power International Pty. Ltd., Brunswick Marine
in EMEA, Inc. and each other Domestic Subsidiary the business of which consists
substantially entirely in holding Foreign Equity Interests and/or conducting
operations through foreign branches.

“Foreign Receivables” means (a) each account receivable owned by any Foreign
Subsidiary or any Foreign Holdco and (b) each account receivable owned by a Loan
Party that is owed by a Person that is not organized under any applicable law of
the United States, any state of the United States or the District of Columbia,
Canada, or any province of Canada.

 

- 28 -



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state,
provisional, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
(ii) Customer Finance Program Obligations or (iii) the BAC Joint Venture
Obligations.

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

“Guarantor” means, at any time, collectively and individually, the Company and
each Domestic Subsidiary that has executed this Agreement or has executed a
Joinder Agreement and has not been released from the Loan Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates or fractions, asbestos or asbestos containing
materials, polychlorinated biphenyls, urea-formaldehyde insulation, molds, radon
gas, infectious or medical wastes and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

“Headquarters” means the real property located at 1 N. Field Court, Lake Forest,
Illinois 60045.

“Immaterial Subsidiary” means, at any date, any Domestic Subsidiary of the
Company (other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Domestic
Subsidiaries on a consolidated basis determined in accordance with GAAP;
provided that, the aggregate revenues or assets of all Immaterial Subsidiaries,
determined in accordance with GAAP, may not exceed 10% of consolidated revenues
or consolidated assets, respectively, of the Company and its consolidated
Domestic

 

- 29 -



--------------------------------------------------------------------------------

Subsidiaries, collectively, at any time (and the Company will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation). Each computation of consolidated assets and revenues
made in determining whether a Subsidiary is an Immaterial Subsidiary shall
exclude all assets consisting of Foreign Equity Interests.

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit I.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness” means, without duplication, with respect to any Person (including
the Company and its Subsidiaries), (a) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments
or with respect to deposits or advances of any kind, (b) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than accounts payable arising in the ordinary course of business which, to the
knowledge of a Financial Officer, are not more than 45 days past due or are
being disputed in good faith) and other accrued expenses and deferred
compensation incurred in the ordinary course of business, (c) all Capital Lease
Obligations of such Person, (d) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (e) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed (and in each case valued at the
lesser of the amount of such Indebtedness and the fair market value of the
assets subject to such Lien), (g) all Guarantees by such Person of Indebtedness
of others, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit, letters of guaranty that support
or secure Indebtedness, surety bonds or similar arrangements, (i) for purposes
of Section 7(f) only, all obligations of such Person in respect of Swap
Agreements and (j) any other Off-Balance Sheet Liability. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The term
Indebtedness shall not include Customer Finance Program Obligations.

“Indebtedness for Borrowed Money” means, on any date, the amount of debt of the
Company and its Subsidiaries set forth on, or that would be required to be set
forth on, the consolidated balance sheet of the Company as of such date in
accordance with GAAP.

“Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

- 30 -



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning set forth in Section 10.12.

“Initial Value” means the value of the Loan Parties’ Eligible Equipment as
determined by the appraisals of the Loan Parties’ Eligible Equipment described
in the definition of Equipment Component; provided that the Initial Value shall
not exceed $25,000,000.

“Insolvency Laws” means the Bankruptcy Code and any other applicable state,
provincial, territorial or federal bankruptcy laws, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.

“Intellectual Property” has the meaning set forth in Section 3.05(b).

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
August 14, 2009 (as it may be amended, restated or otherwise modified from time
to time), among JP Morgan Chase Bank, N.A., as Administrative Agent for the
First Priority Secured Parties (as defined therein), The Bank of New York Mellon
Trust Company, N.A., as Collateral Agent for the Second Priority Secured Parties
(as defined therein), the Company and each of the other Loan Parties.

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing of Revolving Loans in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), each Quarterly Date, (b) with respect to any Eurocurrency Loan,
the last day of each Interest Period therefor and, in the case of any Interest
Period for a Eurocurrency Loan of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at three-month
intervals after the first day of such Interest Period, (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and (d) with
respect to any Loan, the Commitment Termination Date.

“Interest Period” means for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, with
the consent of each Lender, nine or twelve) months thereafter, as specified in
the applicable Borrowing Request or Interest Election Request; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on

 

- 31 -



--------------------------------------------------------------------------------

the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing consisting
of Loans that have been converted or continued shall be the effective date of
the most recent conversion or continuation of such Loans.

“Inventory” means, individually and collectively, “Inventory”, as referred to in
the Security Agreement.

“Inventory Buyback Reserve” means a reserve calculated by the Company and
satisfactory to the Administrative Agent in its Permitted Discretion for
repurchases of Inventory to be made by Loan Parties.

“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:

(a) a reserve for shrink, or discrepancies that arise pertaining to inventory
quantities on hand between a Borrower’s perpetual accounting system, and
physical counts of the inventory which will be based on the applicable Loan
Party’s historical practice and experience and in an amount acceptable to the
Administrative Agent in its Permitted Discretion;

(b) a reserve determined by the Company in accordance with GAAP and satisfactory
to the Administrative Agent in its Permitted Discretion for Inventory that is
discontinued, obsolete, slow-moving, unmerchantable, defective or unfit for
sale;

(c) a lower of the cost or market reserve for any differences between a
Borrower’s actual cost to produce versus its selling price to third parties; and

(d) any other reserve as deemed appropriate by the Administrative Agent in its
Permitted Discretion, from time to time.

“Investment” has the meaning set forth in Section 6.06.

“Issuing Lender” means JPMCB, The Bank of New York, Wells Fargo Bank, National
Association, Bank of America, N.A., and each other Lender designated by the
Company as an “Issuing Lender” hereunder that has agreed to such designation
(and is reasonably acceptable to the Administrative Agent), each in its capacity
as an issuer of one or more Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(j), in each case so long as such
Person shall remain an Issuing Lender hereunder. Any Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Joinder Agreement” has the meaning set forth in Section 5.13.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

- 32 -



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning set forth in Section 2.06(k).

“LC Commitment” means $125,000,000.

“LC Disbursement” means a payment made by any Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower at such time; provided that, with respect to any component of any such
amount in an Alternative Currency, such amount shall be the Dollar Equivalent
thereof. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means (a) on the Effective Date, the Persons listed on Schedule 1.01A
hereto and (b) thereafter, any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued or continued pursuant to
this Agreement.

“Leverage Ratio” means, as of the last day of any Test Period of the Company,
the ratio of (a) Consolidated Total Indebtedness as of such date to
(b) Consolidated EBITDA for such period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity Amount” means, as of any time, the sum, without duplication, of
(a) Availability plus (b) the aggregate amount of unrestricted and unencumbered
cash and Cash Equivalents of the Company and its subsidiaries.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letters of Credit, any Designation
Letters and the Collateral Documents. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

- 33 -



--------------------------------------------------------------------------------

“Loan Guaranty” means Article IX of this Agreement.

“Loan Parties” means, individually and collectively, the Company, the other
Borrowers, the Company’s Domestic Subsidiaries that are Guarantors and any other
Person who becomes a party to this Agreement pursuant to a Joinder Agreement and
their respective successors and assigns.

“Loans” means the loans and advances made by the Lenders to the Borrowers
pursuant to this Agreement, including Swingline Loans and Protective Advances.

“Lock Box” means any “Lock Box” referred to in the Security Agreement.

“Lock Box Agreement” means any “Lock Box Agreement” referred to in the Security
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, condition, financial or otherwise, prospects or results of operations of
the Company and its Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under this Agreement or any of the other
Loan Documents to which it is a party, (c) the Collateral, the Administrative
Agent’s Lien (for the benefit of the Secured Parties) on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Lenders or any Issuing Lender under this Agreement or
any of the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $35,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA which is contributed to by either the Company or an
ERISA Affiliate.

“Net Orderly Liquidation Value” means, with respect to Inventory or equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion by an
appraiser acceptable to the Administrative Agent in its Permitted Discretion,
net of all costs of liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds and Cash
Equivalents received in respect of such event including (i) any cash received in
respect of any

 

- 34 -



--------------------------------------------------------------------------------

non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset (so long as such Lien is permitted
hereunder) and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).

“New Lender” has the meaning set forth in Section 2.23(b).

“New Lender Supplement” has the meaning set forth in Section 2.23(b).

“Non-Consenting Lender” has the meaning set forth in Section 10.02(d).

“Non-Material Subsidiary” means, at any date, any Subsidiary of the Company
(other than a Subsidiary Borrower) that, together with its consolidated
Subsidiaries, provides less than 5% of the consolidated revenues of, or holds
less than 5% of the consolidated assets of, the Company and its Subsidiaries on
a consolidated basis determined in accordance with GAAP; provided that, the
aggregate revenues or assets of all Non-Material Subsidiaries, determined in
accordance with GAAP, may not exceed 10% of consolidated revenues or
consolidated assets, respectively, of the Company and its consolidated
Subsidiaries, collectively, at any time (and the Company will designate in
writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Non-Material Subsidiaries” in order to comply with
the foregoing limitation).

“Non-U.S. Lender” means any Lender or Issuing Lender that is not a “United
States Person” as defined in Section 7701(a)(30) of the Code.

“Off-Balance Sheet Liability” of a Person means any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person.

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other excise, property, intangible, recording, filing or similar
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance or enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document, but excluding Excluded Taxes.

“Outstanding” means, with respect to any Existing 2013 Notes or Existing 2016
Notes, that such notes remain outstanding and have not been purchased by the
Company or a

 

- 35 -



--------------------------------------------------------------------------------

Subsidiary of the Company or defeased (or otherwise made subject to cash
collateral or escrow arrangements satisfactory to the Administrative Agent).

“Pari Secured Swap Agreement” means a Swap Agreement with respect to which at or
prior to the time that such Swap Agreement is executed, each of the Company and
the Lender party thereto or its Affiliate shall have delivered a written notice
to the Administrative Agent that such transaction has been or will be entered
into, that the resulting Pari Swap Obligation constitutes a Borrower Obligation
entitled to the benefits of the Collateral Documents and that a Swap Reserve
shall be established in an amount equal to such Pari Swap Obligation.

“Pari Swap Obligations” means all Swap Obligations, up to the maximum amount
(which shall be included in the Swap Reserve) specified by the Company, which
amount may be established or increased (by further written notice from the
Company to the Administrative Agent from time to time) as long as no Default or
Event of Default exists and establishment of a Swap Reserve for such amount and
all other Pari Swap Obligations would not result in the total Credit Exposures
exceeding the lesser of (x) the Total Commitment or (y) the Borrowing Base then
in effect.

“Participant” has the meaning set forth in Section 10.04(c).

“Participant Register” has the meaning set forth in Section 10.04(c).

“Patriot Act” has the meaning set forth in Section 10.16.

“Payment Conditions” means (a) no Default or Event of Default shall have
occurred and be continuing and (b) either (i) (A) the Fixed Charge Coverage
Ratio is not less than 1.10 to 1.00 and (B) Availability is at least the greater
of (x) $45,000,000 and (y) 17.5% of the Total Commitments or (ii) Availability
is at least the greater of (1) $60,000,000 and (2) 25% of the Total Commitments.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition by the Company or any Domestic
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person; provided that:

(a) such acquisition shall be consensual;

(b) such acquisition shall be consummated in accordance with all Requirements of
Law, except where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect;

(c) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such securities in the nature of directors’ qualifying
shares) acquired or otherwise issued by such Person (or, in the case of an
acquisition of a group of companies, the parent company of such group) or any
newly formed Subsidiary of any Borrower in connection with

 

- 36 -



--------------------------------------------------------------------------------

such acquisition shall be directly and beneficially owned 100% by the Company or
any Domestic Subsidiary; and

(d) in the case of any acquisition in excess of $25,000,000 (whether paid in
cash, securities, the assumption of debt or otherwise), the Company shall
furnish to the Administrative Agent at least five Business Days prior to such
proposed acquisition a certificate from a Financial Officer evidencing
compliance with Section 6.06(k), together with such detailed information
relating thereto as the Administrative Agent may reasonably request to
demonstrate such compliance; and

provided further, that it is understood that to the extent the assets acquired
are to be included in the Borrowing Base, due diligence in respect of such
acquired assets satisfactory to the Administrative Agent, in its Permitted
Discretion, shall have been completed prior to such inclusion.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes, assessments or governmental charges or
levies on property that are not yet due and payable or are being contested in
compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
servicemen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits (including letters of credit (and deposits securing
letters of credit), surety bonds and other escrowed or trust holdings) made in
the ordinary course of business in compliance with workers’ compensation laws,
unemployment, general liability and other insurance, old age pensions and other
social security or retirement benefits, or similar laws or regulations;

(d) Liens incurred over cash deposits and other investments to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning or other land use restrictions (including restrictive
covenants or deed restrictions in connection with environmental cleanup
obligations), rights-of-way and similar encumbrances or charges on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of

 

- 37 -



--------------------------------------------------------------------------------

the affected property or interfere with the ordinary conduct of business of the
Company or any Subsidiary; and

(g) bankers’ liens and rights of setoff arising by operation of law and
contractual rights of setoff or any contractual Liens or netting rights, in each
case, in favor of the relevant depository institutions in connection with any
cash management services provided to the Company or any of its Subsidiaries in
the ordinary course of business;

provided that the term “Permitted Encumbrance” shall not include any Lien
securing Indebtedness.

“Permitted Floorplan Vehicle Transaction” means any of one or more financing
facilities, as amended, supplemented, modified, extended, renewed, restated,
refunded, replaced or refinanced from time to time, the obligations of which are
non-recourse (except for Permitted Floorplan Vehicle Transaction Undertakings)
to the Company or any Subsidiary (other than any Permitted Floorplan Vehicle
Transaction Subsidiary), pursuant to which the Company or any Subsidiary sells
Floorplan Borrowing Base Assets and related assets or interests therein to
either (a) a Person that is not a Subsidiary or (b) a Permitted Floorplan
Vehicle Transaction Subsidiary that in turn sells its assets to a Person that is
not a Subsidiary.

“Permitted Floorplan Vehicle Transaction Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Floorplan Vehicle Transaction, including, without
limitation, those relating to the servicing of the assets of a Permitted
Floorplan Vehicle Transaction Subsidiary.

“Permitted Floorplan Vehicle Transaction Subsidiary” means any Subsidiary formed
solely for the purpose of engaging, and that engages only, in one or more
Permitted Floorplan Vehicle Transactions.

“Permitted Foreign Acquisition” means any acquisition that would be a Permitted
Acquisition if each reference to “Domestic Subsidiary” in the definition of
Permitted Acquisition were replaced with a reference to “Foreign Subsidiary”.

“Permitted Foreign Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the property or assets of Foreign Subsidiaries and
Foreign Holdcos outside the United States of America.

“Permitted Foreign Securitization” means any of one or more receivables
financing facilities, as amended, supplemented, modified, extended, renewed,
restated, refunded, replaced or refinanced from time to time, the obligations of
which are non-recourse (except for Permitted Foreign Securitization Standard
Undertakings) to the Company or any Subsidiary (other than any Permitted Foreign
Securitization Subsidiary), pursuant to which the Company or any Subsidiary
sells accounts, payment intangibles and related assets or interests therein in
each case in respect of Foreign Receivables to either (a) a Person that is not a
Subsidiary or (b) a Permitted Foreign Securitization Subsidiary that in turn
sells its accounts, payment intangibles and related assets to a Person that is
not a Subsidiary.

 

- 38 -



--------------------------------------------------------------------------------

“Permitted Foreign Securitization Repurchase Obligation” means any obligation of
the Company or any Subsidiary that is a seller of assets in a Permitted Foreign
Securitization to repurchase the assets it sold thereunder as a result of a
breach of a representation, warranty or covenant or otherwise, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, offset or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller.

“Permitted Foreign Securitization Standard Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary that it has determined in good faith to be customary in financings
similar to a Permitted Foreign Securitization, including, without limitation,
those relating to the servicing of the assets of a Permitted Foreign
Securitization Subsidiary, it being understood that any Permitted Foreign
Securitization Repurchase Obligation shall be deemed to be a Permitted Foreign
Securitization Standard Undertaking.

“Permitted Foreign Securitization Subsidiary” means any Subsidiary formed solely
for the purpose of engaging, and that engages only, in one or more Permitted
Foreign Securitizations.

“Permitted Lien”: any Lien permitted pursuant to the terms of Section 6.02 and
any reference to such Liens.

“Permitted Non-Cash Sales” has the meaning set forth in Section 6.04.

“Permitted Other Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Collateral.

“Permitted Refinancing Sale and Leaseback Transactions” means sale and leaseback
transactions with respect to the Available Collateral, provided that all the
proceeds of such transactions are applied immediately to redeem (or make subject
to cash collateral or escrow arrangements satisfactory to the Administrative
Agent pending the redemption of) the Existing 2013 Notes or the Existing 2016
Notes and pay any premiums and any fees and expenses incurred in connection with
such redemption.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA,
except for any Multiemployer Plan.

“Pounds Sterling” means the lawful money of the United Kingdom.

“Prepayment Event” means:

 

- 39 -



--------------------------------------------------------------------------------

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in 6.04(a), (b), (c), (d), (e) (with respect to Permitted
Refinancing Sale and Leaseback Transactions only), (f), (h), (j), (k), (l) or
(m);

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $10,000,000; or

(c) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01A.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Company or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Company or any Subsidiary occurring at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of the Test Period (it being understood
that, in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Effective
Date, such calculation shall be made in a manner satisfactory to the
Administrative Agent in its Permitted Discretion).

“Projections” has the meaning set forth in Section 5.01(e).

“Protective Advance” has the meaning set forth in Section 2.04.

“Protective Advance Exposure” means, at any time, the aggregate principal amount
of all Protective Advances outstanding at such time. The Protective Advance
Exposure of any Lender at any time shall be its Applicable Percentage of the
total Protective Advance Exposure at such time.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

“Register” has the meaning set forth in Section 10.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Jurisdiction” has the meaning set forth in Section 2.21(b)(ii).

 

- 40 -



--------------------------------------------------------------------------------

“Rent Reserve” means with respect to any store, docking facility, bowling
facility, warehouse distribution center, regional distribution center or depot
where any Inventory subject to Liens arising by operation of law is located and
with respect to which no Collateral Access Agreement is in effect, a reserve
equal to three months’ rent at such store, warehouse, cross-docking facility,
distribution center, regional distribution center or depot.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports shall be distributed to the
Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the Total Commitment at such time; provided that, for purposes
of declaring the Loans to be due and payable pursuant to Article VII, and for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, “Required Lenders” means, Lenders having
Credit Exposures representing more than 50% of the total Credit Exposures at
such time.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means Rent Reserves, Inventory Reserves, Inventory Buyback Reserves,
Swap Reserves and any other reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
reserves for consignee’s, warehousemen’s and bailee’s charges) with respect to
the Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company, whether now or hereafter outstanding,
or any option, warrant or other right to acquire any such Equity Interests in
the Company; provided, however, that any payments or issuances pursuant to
Section 6.05(g) or (h) or the 2005 Elective Deferred Incentive Compensation Plan
shall not constitute Restricted Payments.

“Revolving”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

- 41 -



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, together with
any successor agency responsible for the administration and enforcement of the
Securities Act of 1933, as amended from time to time, and the Exchange Act.

“Secured Obligations” means the Borrower Obligations and the Guaranteed
Obligations.

“Secured Party” means any of the Agents, the Lenders (and, in the case of any
Specified Swap or Banking Services Agreement or Pari Secured Swap Agreements,
Affiliates of Lenders) and the Issuing Lenders, as well as any other holder of a
Secured Obligation.

“Securities Account Control Agreement” means, individually and collectively,
each “Securities Account Control Agreement” referred to in the Security
Agreement.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties party thereto and the
Administrative Agent, for the benefit of the Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document
for the purpose of creating a Lien on the property of any Loan Party), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

“Settlement” has the meaning set forth in Section 2.05(d).

“Settlement Date” has the meaning set forth in Section 2.05(d).

“Specified Accounts” means Accounts owing by Account Debtors identified to and
approved by the Administrative Agent in its Permitted Discretion and which are
not unpaid more than 90 days after the date of the original invoice therefor.

“Specified Change of Control” means a “Change of Control” (or other defined term
having a similar purpose) as defined in the Existing Notes or in any document
governing any refinancing thereof.

“Specified Swap or Banking Services Agreement” means (a) a Swap Agreement or
agreement with respect to Banking Services with respect to which at or prior to
the time that such Swap Agreement is executed or such Banking Services are
engaged, the Lender party thereto or its Affiliate (other than JPMCB or any of
its Affiliates) shall have delivered a written notice to the Administrative
Agent that such transaction has been or will be entered into and that the
resulting Swap Obligation or Banking Services Obligation constitutes a Borrower
Obligation entitled to the benefits of the Collateral Documents, and (b) each
Existing Specified Swap or Banking Services Agreement.

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently

 

- 42 -



--------------------------------------------------------------------------------

referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such
Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held. Unless otherwise specified, “Subsidiary” means
a Subsidiary of the Company.

“Subsidiary Borrower” means (a) each wholly-owned Domestic Subsidiary of the
Company that is listed under the caption “Subsidiary Borrowers” on the signature
pages hereof and (b) each other wholly-owned Domestic Subsidiary of the Company
that shall become a Subsidiary Borrower pursuant to Section 2.21, in each case
so long as such Subsidiary shall remain a Subsidiary Borrower hereunder.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing at least 66 2/3% of the sum of the total Credit
Exposure and unused Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

- 43 -



--------------------------------------------------------------------------------

“Swap Reserve” means the aggregate amount of reserves established by
Administrative Agent in amounts set forth in the written notices to the
Administrative Agent referenced in the definition of “Pari Swap Obligations” and
as such amount may be adjusted by the Administrative Agent based on such notices
or otherwise increased, in its Permitted Discretion, from time to time in
respect of Pari Swap Obligations.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as the lender of Swingline Loans
hereunder, and its successors and assigns in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agents” means, individually and collectively, Bank of America, N.A.
and Wells Fargo Capital Finance, LLC, in their capacity as Syndication Agents.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions or withholdings, assessments, fees or other charges imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Termination Letter” has the meaning set forth in Section 2.21(c).

“Test Period” means the most recent period of four consecutive fiscal quarters
of the Company ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each quarter or fiscal year in such
period have been (or were required to be) delivered pursuant to Section 5.01(a)
or 5.01(b), as applicable.

“Total Assets” means, at any date, the amount that would, in conformity with
GAAP, be set forth opposite the caption “total assets” (or any like caption) on
a consolidated balance sheet of the Company and the Subsidiaries.

“Total Commitment” means, at any time, the aggregate amount of the Commitments
as in effect at such time.

“Transactions” means the execution, delivery and performance by the Company,
each Subsidiary Borrower and each other Loan Party of this Agreement and the
other Loan Documents, the creation of the Liens in the Collateral in favor of
the Administrative Agent, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured

 

- 44 -



--------------------------------------------------------------------------------

Obligation that is: (i) an obligation to reimburse a bank for drawings not yet
made under a letter of credit issued by it; (ii) any other obligation (including
any Guarantee) that is contingent in nature at such time; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(f).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing” or “Borrowing of Revolving Loans”),
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing” or a “Eurocurrency Borrowing of Revolving
Loans”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References to the “date hereof” and similar locutions shall
mean the date hereof.

SECTION 1.04 Accounting Terms; GAAP; Fiscal Year. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or any change in the application of GAAP
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in

 

- 45 -



--------------------------------------------------------------------------------

effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. In the event that historical accounting practices, systems
or reserves relating to the components of the Borrowing Base are modified in a
manner that is adverse to the Lenders in any material respect, the Borrowers
will give the Administrative Agent prompt written notice thereof. To enable the
ready and consistent determination of compliance with the covenants set forth in
Article VI, the Company will not change its fiscal year from a fiscal year
consisting of four fiscal quarters ending on December 31, each fiscal quarter of
which is comprised of three fiscal months consisting of a first fiscal month of
four calendar weeks, a second fiscal month of four calendar weeks and a third
fiscal month of five calendar weeks.

ARTICLE II

THE CREDITS

SECTION 2.01 The Commitments.

(a) Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans in Dollars to the Company and the Subsidiary Borrowers from
time to time during the Availability Period if after giving effect thereto:

(i) such Lender’s Credit Exposure would not exceed such Lender’s Commitment; and

(ii) the total Credit Exposures would not exceed the lesser of (x) the Total
Commitment and (y) the Borrowing Base.

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, each Borrower may borrow, prepay and reborrow its Revolving Loans.

SECTION 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Revolving Loan to the Company or any Subsidiary
Borrower shall be made as part of a Borrowing comprised of Loans of the same
Type made by the Lenders ratably in accordance with their respective
Commitments. Each Protective Advance and Swingline Loan shall be made in
accordance with Sections 2.04 and 2.05, respectively. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Type of Loans. Subject to Section 2.14 each Revolving Borrowing by the
Company or any Subsidiary Borrower shall be comprised entirely of ABR Loans or
of Eurocurrency Loans denominated in Dollars as the relevant Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
ABR Loan (whether a Revolving Loan or a Swingline Loan) shall be denominated in
Dollars.

 

- 46 -



--------------------------------------------------------------------------------

Each Lender at its option may make any Eurocurrency Loan by causing any U.S. or
non-U.S. branch or any Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Revolving
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000. Each Revolving ABR Borrowing shall be in an aggregate
amount equal to $2,500,000 or a larger multiple of $500,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(f). Each Swingline Loan
shall be in an aggregate amount that is an integral multiple of $250,000 and not
less than $250,000. Borrowings of more than one Class and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Revolving Eurocurrency Borrowings outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, neither the Company nor any other Borrower shall be entitled to
request (or to elect to convert to or continue as a Revolving Eurocurrency
Borrowing) any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.

SECTION 2.03 Requests for Revolving Borrowings.

(a) Borrowing Requests. To request a Revolving Borrowing, the Company (on behalf
of itself or the relevant Borrower) or the relevant Borrower shall notify the
Administrative Agent of such request by telephone:

(i) in the case of a Revolving Eurocurrency Borrowing by the Company or any
Subsidiary Borrower, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing; or

(ii) in the case of an ABR Borrowing by the Company or any Subsidiary Borrower,
not later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.

(iii) Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company (on behalf of itself or the relevant Borrower) or the
relevant Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Sections 2.01 and
2.02:

(i) the name of the relevant Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing (which shall be a Business Day);

 

- 47 -



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Revolving Eurocurrency Borrowing, the initial Interest
Period therefor, which shall be a period contemplated by the definition of the
term “Interest Period” and permitted under Section 2.02(d); and

(vi) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

(c) Notice by Administrative Agent; Determination of Lender Ratable Shares.
Promptly following receipt of a Borrowing Request for a Borrowing by the Company
or a Subsidiary Borrower in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

(d) Failure to Elect. With respect to any Borrowing Request in respect of a
Revolving Borrowing by the Company or any Subsidiary Borrower:

(A) if no election as to the Type of such Revolving Borrowing is specified, then
the requested Borrowing shall be an ABR Borrowing; and

(B) if no Interest Period is specified with respect to any requested Revolving
Eurocurrency Borrowing, the applicable Borrower shall be deemed to have
requested an ABR Borrowing.

SECTION 2.04 Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make Loans to the Company, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Borrower Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by any of the Borrowers pursuant to the
terms of this Agreement, including payments of reimbursable expenses (including
costs, fees, and expenses as described in Section 10.03) and other sums payable
under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that, the aggregate amount of Protective
Advances outstanding at any time shall not (x) at any time exceed $15,000,000 or
(y) when added to the total Credit Exposure, exceed the Total Commitment.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of the Administrative Agent (for the benefit of the
Secured Parties) in and to the Collateral and shall constitute Borrower
Obligations hereunder. All Protective Advances shall be ABR Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may request the Revolving Lenders
to make a

 

- 48 -



--------------------------------------------------------------------------------

Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to any Borrower from time to time
during the Availability Period if, after giving effect thereto:

(i) the aggregate principal amount of all outstanding Swingline Loans would not
exceed $25,000,000; and

(ii) the sum of the total Credit Exposures would not exceed the lesser of
(x) the Total Commitment and (y) the Borrowing Base;

(iii) provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Company (on behalf of itself or, if
applicable, the relevant Borrower) or the relevant Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify:

(i) the name of the relevant Borrower;

(ii) the date of the requested Swingline Loan (which shall be a Business Day);

(iii) the amount of such Swingline Loan; and

(iv) the location and number of such Borrower’s account to which funds are to be
disbursed. The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Company or the relevant Borrower. The
Swingline Lender shall make each Swingline Loan available to the relevant
Borrower in accordance with such request (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(f), by remittance to the relevant

 

- 49 -



--------------------------------------------------------------------------------

Issuing Lender) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the relevant Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the relevant Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the relevant Borrower of any default in the payment thereof.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any earlier date that the Administrative Agent elects, by notifying the Lenders
of such requested Settlement by facsimile, telephone, or e-mail no later than
12:00 noon New York City time on the date of such requested Settlement (the
“Settlement Date”). Each Lender (other than the Swingline Lender, in the case of
the Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., New York City time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied.

 

- 50 -



--------------------------------------------------------------------------------

Such amounts transferred to the Administrative Agent shall be applied against
the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Lenders, respectively. If any such amount is
not transferred to the Administrative Agent by any Lender on such Settlement
Date, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender together with interest thereon as specified in Section 2.07.

SECTION 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for herein, from time to time during the Availability
Period, a Borrower may request any Issuing Lender to issue Letters of Credit
denominated in Dollars or an Alternative Currency for the account of such
Borrower. Each Letter of Credit shall be in such form as shall be acceptable to
the Administrative Agent and the relevant Issuing Lender in its reasonable
determination. Letters of Credit issued hereunder, including the Dollar
Equivalent of Letters of Credit denominated in any Alternative Currency, shall
constitute utilization of the Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), a Borrower shall deliver by hand or facsimile (or transmit by
electronic communication, if arrangements for doing so have been approved by the
relevant Issuing Lender of such Letter of Credit) to such Issuing Lender and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the amount and currency
of such Letter of Credit, the name of the account party (which shall be a
Borrower or a Subsidiary and a Borrower as co-applicants), the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by such
Issuing Lender, such Borrower also shall submit a letter of credit application
on such Issuing Lender’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by a Borrower with, any Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the relevant Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure shall not exceed the LC Commitment, (ii) if
denominated in any Alternative Currency, the aggregate LC Exposure in any
Alternative Currency shall not exceed the Dollar Equivalent of $15,000,000, and
(iii) the sum of the total Credit Exposures would not exceed the lesser of
(x) the Borrowing Base and (y) the Total Commitment.

 

- 51 -



--------------------------------------------------------------------------------

(d) Expiration Date. No Letter of Credit shall have a stated expiry date that is
later than the close of business on the earlier of (i) the date twelve months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date) and (ii) the date that
is five Business Days prior to the Commitment Termination Date; provided that
any Letter of Credit may contain customary automatic renewal provisions agreed
upon by the applicable Borrower and the applicable Issuing Lender pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
set forth in clause (ii) above), subject to a right on the part of such Issuing
Lender to prevent any such renewal from occurring by giving notice to the
beneficiary in advance of any such renewal.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender of such Letter of
Credit or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from such Issuing Lender a participation in such Letter
of Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

In consideration and in furtherance of the foregoing, each relevant Lender
hereby absolutely and unconditionally agrees, upon receipt of a notice as
provided for in the final paragraph of Section 2.06(f), to pay to the
Administrative Agent, for the account of the relevant Issuing Lender of each
Letter of Credit such Lender’s Applicable Percentage of the amount of each LC
Disbursement, or the Dollar Equivalent of the amount of each LC Disbursement
made in an Alternative Currency, made by such Issuing Lender promptly upon the
request of such Issuing Lender at any time from the time of such LC Disbursement
until such LC Disbursement is reimbursed by the relevant Borrower or at any time
after any reimbursement payment is required to be refunded to such Borrower for
any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to the next following paragraph, the Administrative Agent
shall distribute such payment to such Issuing Lender or, to the extent that the
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Lender, then to such Lenders and such Issuing Lender as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Lender for any LC Disbursement shall not constitute a Loan and shall not
relieve the relevant Borrower of its obligation to reimburse such
LC Disbursement.

 

- 52 -



--------------------------------------------------------------------------------

(f) Reimbursement. If an Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the relevant Borrower shall reimburse such
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the relevant
Borrower receives notice that such LC Disbursement has been made, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the relevant Borrower receives such notice,
if such notice is not received prior to such time; provided that the relevant
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or Section 2.05 that such payment be financed
with all or any portion of a Revolving ABR Borrowing or a Swingline Loan, as
applicable, in an amount permitted under Section 2.02(c) (in the event that such
LC Disbursement was made in an Alternative Currency, such Borrowing Request
shall be for the Dollar Equivalent of the amount of such LC Disbursement) and,
to the extent so financed, the relevant Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving
ABR Borrowing or Swingline Loan (or the applicable portion thereof). Each such
payment shall be made to the Issuing Lender in the currency in which such Letter
of Credit is denominated (except that, in the case of any Letter of Credit
denominated in an Alternative Currency, in the event that such payment is not
made to the Issuing Lender within three Business Days of the date of receipt by
the relevant Borrower of such notice, upon notice by the Issuing Lender to the
Borrower, such payment shall be made in Dollars, in an amount equal to the
Dollar Equivalent of the amount of such payment) and in immediately available
funds. Any conversion by the Issuing Lender of any payment to be made by a
Borrower in respect of any Letter of Credit denominated in an Alternative
Currency into Dollars in accordance with this Section 2.06(f) shall be
conclusive and binding upon such Borrower and the Lenders in the absence of
manifest error; provided that upon the request of any Lender, the Issuing Lender
shall provide to such Lender a certificate including reasonably detailed
information as to the calculation of such conversion. If a Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, the applicable Issuing Lender
or any Lender to any duty, charge or stamp duty, ad valorem charge or similar
tax that would not be payable if such reimbursement were made or required to be
made in Dollars, the Borrower shall pay the amount of any such duty, charge or
tax requested by the Administrative Agent, the relevant Issuing Lender or
Lender.

If any Borrower fails to make payment when due in respect of any LC Disbursement
relating to a Letter of Credit issued for its account, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower and such Lender’s Applicable Percentage thereof.

(g) Obligations Absolute. Each Borrower’s obligations to reimburse
LC Disbursements as provided in Section 2.06(f) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Lender under a Letter of Credit against presentation of a draft or
other document that does not comply strictly with the terms of such Letter of
Credit, (iv) at any time or from time to time,

 

- 53 -



--------------------------------------------------------------------------------

without notice to any Borrower or any other Person, the time for any performance
of or compliance with any of such reimbursement obligations of any other
Borrower shall be waived, extended or renewed, (v) any of such reimbursement
obligations of any other Borrower shall be amended or otherwise modified in any
respect, or the Guarantee of any of such reimbursement obligations or any
security therefor shall be released, substituted or exchanged in whole or in
part or otherwise dealt with, (vi) any lien or security interest granted to, or
in favor of, the Administrative Agent or any of the Lenders as security for any
of such reimbursement obligations shall fail to be perfected, (vii) the
occurrence of any Default, (viii) the existence of any proceedings of the type
described in Section 7(g) or (h) with respect to any other Loan Party, (ix) any
lack of validity or enforceability of any of such reimbursement obligations
against any other Loan Party, or (x) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the obligations of any Borrower hereunder.

Neither the Administrative Agent, the Lenders nor the Issuing Lenders, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender thereof or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender of such Letter of Credit;
provided that the foregoing shall not be construed to excuse such Issuing Lender
from liability to any Borrower or to any Lender which has funded its
participation hereunder in such Letter of Credit to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Loan Parties and the Lenders to the extent permitted by
applicable law) suffered by any Borrower or any such Lender, as the case may be,
that are caused by such Issuing Lender’s failure to exercise the standard of
care agreed hereunder to be applicable when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that such standard of care shall be as follows,
and that such Issuing Lender shall be deemed to have exercised such standard of
care in the absence of gross negligence or willful misconduct on its part (as
determined by a court of competent jurisdiction by final and nonappealable
judgment):

(i) an Issuing Lender of a Letter of Credit may accept documents that appear on
their face to be in substantial compliance with the terms of such Letter of
Credit without responsibility for further investigation, regardless of any
notice or information to the contrary, and may make payment upon presentation of
documents that appear on their face to be in substantial compliance with the
terms of such Letter of Credit; and

(ii) an Issuing Lender of a Letter of Credit shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit.

 

- 54 -



--------------------------------------------------------------------------------

(h) Disbursement Procedures. Upon presentation of documents with respect to a
demand for payment under a Letter of Credit, each Issuing Lender in respect of
such Letter of Credit shall (i) promptly notify the Administrative Agent, the
Company and (if different) the relevant Borrower by telephone (confirmed by
facsimile) of such demand for payment, (ii) promptly following its receipt of
such documents, examine all documents purporting to represent a demand for
payment under a Letter of Credit and (iii) promptly after such examination
notify the Administrative Agent, the Company and (if different) the relevant
Borrower by telephone (confirmed by facsimile) whether the Issuing Lender has
made or will make an LC Disbursement under such Letter of Credit; provided that
any failure to give or delay in giving any such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Lender and the Lenders with
respect to any such LC Disbursement.

(i) Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to, but excluding, the date that such Borrower reimburses such LC Disbursement,
(i) in the case of LC Disbursements made in Dollars, at the rate per annum then
applicable to Revolving ABR Loans and (ii) in the case of LC Disbursements made
in an Alternative Currency, at the overnight London interbank offered rate for
the relevant Alternative Currency determined by the Administrative Agent in good
faith plus the rate per annum then applicable to Eurocurrency Borrowings;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to Section 2.06(f), then Section 2.13(c) shall apply. In the case of LC
Disbursements made in an Alternative Currency, the amount of interest due with
respect thereto shall be payable in the applicable Alternative Currency;
provided that, if the Borrower’s payment obligation with respect to a LC
Disbursement made in an Alternative Currency has been converted pursuant to
Section 2.06(f) into an obligation to pay the Dollar Equivalent of such amount,
then interest payable thereon shall be payable in Dollars in the amount equal to
the Dollar Equivalent thereof. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Lender, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.06(e) to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment.

(j) Additional Issuing Lenders; Termination of Issuing Lenders. An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Company, the
Administrative Agent and the relevant Issuing Lender. The Administrative Agent
shall notify the Lenders of any such addition or termination. At the time any
such termination shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the Issuing Lender being terminated pursuant to
Section 2.12(b)(i). From and after the effective date of any such addition, the
new Issuing Lender shall have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit to be issued
thereafter. References herein to the term “Issuing Lender” shall be deemed to
refer to each new Issuing Lender or to any previous Issuing Lender, or to such
new Issuing Lender and all previous Issuing Lenders, as the context shall
require. After the termination of an Issuing Lender hereunder, the terminated
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
any outstanding Letters of Credit issued by it prior to such

 

- 55 -



--------------------------------------------------------------------------------

termination, but shall not be required to issue any new Letters of Credit or to
renew or extend any such outstanding Letters of Credit.

(k) Cash Collateralization. If (i) an Event of Default shall have occurred and
be continuing and the Company receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, (ii) the
Early Maturity Date or the Accelerated Maturity Date occurs or (iii) any of the
other provisions of this Agreement require cash collateralization, the Company
shall immediately deposit into an account established and maintained on the
books and records of the Administrative Agent, which account may be a
“securities account” (within the meaning of Section 8-501 of the Uniform
Commercial Code as in effect in the State of New York), in the name of the
Administrative Agent and for the benefit of the Secured Parties (the “LC
Collateral Account”), an amount in immediately available funds in Dollars equal
to 105% of the LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such amount shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in clause (h) or (i) of Article VII; provided,
further, that the portions of such amount attributable to undrawn Letters of
Credit issued in an Alternative Currency shall be deposited in the relevant
Alternative Currency. Such deposits shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement and for the payment and
performance of the Secured Obligations, and for this purpose the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Collateral Account, the LC Collateral Account shall
be subject to a Deposit Account Control Agreement, as applicable, and each
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Secured Parties in the LC Collateral Account and in any financial
assets (as defined in the Uniform Commercial Code) or other property held
therein. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent (in accordance with its usual and customary practices for
investments of this type) and at the Borrower’s risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the LC Collateral Account. Moneys and financial
assets in the LC Collateral Account shall be applied by the Administrative Agent
to reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing more than 50% of
the total LC Exposure), be applied to satisfy other Secured Obligations. The
Administrative Agent shall cause all such cash collateral (to the extent not
applied as aforesaid) to be returned to the Company within three Business Days
after (A) in the case of clause (i) above, the applicable Event of Default shall
have been cured or waived (so long as no other Event of Default has occurred and
is continuing at such time) or (B) in the case of clause (ii) above, such cash
collateral shall no longer be required pursuant to the applicable provision
hereof.

 

- 56 -



--------------------------------------------------------------------------------

(l) Existing Letters of Credit. Each of the letters of credit listed on Schedule
2.06(l) shall automatically, and without any action on the part of any Person,
be deemed a Letter of Credit issued and continued hereunder as of the Effective
Date.

(m) Dollar Equivalent Determination. The Administrative Agent shall determine
the Dollar Equivalent of the LC Exposure with respect to Letters of Credit
denominated in an Alternative Currency as of the end of each fiscal quarter of
the relevant Borrower. If after giving effect to any such determination of the
Dollar Equivalent of such LC Exposure, the LC Exposure exceeds 105% of the LC
Commitment, the Borrowers shall, within five Business Days of receipt of notice
thereof from the Administrative Agent setting forth such calculation in
reasonable detail, deposit cash collateral in the LC Collateral Account pursuant
to Section 2.06 in an amount equal to such excess.

(n) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Lender shall (i) provide to the Administrative Agent copies of any
notice received from any Borrower pursuant to Section 2.06(b) no later than the
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on the first Business Day of each week, the activity
for each day during the immediately preceding week in respect of Letters of
Credit issued by it, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (B) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, whether such Letter of Credit
is a trade, financial or performance Letter of Credit, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and no Issuing Lender shall
be permitted to issue, amend, renew or extend such Letter of Credit without
first obtaining written confirmation from the Administrative Agent that such
issuance, amendment, renewal or extension is then permitted by the terms of this
Agreement, (C) on each Business Day on which such Issuing Lender makes any LC
Disbursement, the date of such LC Disbursement and the amount and currency of
such LC Disbursement and (D) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.

SECTION 2.07 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made available as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided that (i) Revolving ABR Borrowings made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(f) shall be
remitted by the Administrative Agent to the relevant Issuing Lender and (ii) a
Protective Advance shall be retained by the Administrative Agent.

 

- 57 -



--------------------------------------------------------------------------------

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the relevant Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the relevant Lender and the Borrowers agree
(jointly and severally with each other Borrower, but severally and not jointly
with the applicable Lenders) to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of such
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. With respect to any share of a
Borrowing not made available by a Lender as contemplated above, if such Lender
subsequently pays its share of such Borrowing to the Administrative Agent, then
the Administrative Agent shall promptly repay any corresponding amount paid by
the relevant Borrower to the Administrative Agent as provided in this paragraph
(including interest thereon to the extent received by the Administrative Agent);
provided that such repayment to such Borrower shall not operate as a waiver or
any abandonment of any rights or remedies of such Borrower with respect to such
Lender.

SECTION 2.08 Interest Elections.

(a) Elections by the Borrowers for Revolving Borrowings. The Loans constituting
each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Revolving Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the relevant Borrower may elect to convert such Borrowing
to a Borrowing of a different Type or to continue such Borrowing as a Borrowing
of the same Type and, in the case of a Revolving Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section. A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
relevant Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings or Protective Advances, which
may not be converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section, the
Company (on behalf of itself or the relevant Borrower) or the relevant Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the Company
(on behalf of itself or the relevant Borrower) or the relevant Borrower.

 

- 58 -



--------------------------------------------------------------------------------

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
requested an ABR Borrowing.

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Company or the relevant
Subsidiary Borrower fails to deliver a timely and complete Interest Election
Request with respect to a Revolving Eurocurrency Borrowing by a Borrower prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company and the relevant Borrower, then, so long as an Event of Default is
continuing (A) no outstanding Revolving Borrowing may be converted to or
continued as a Revolving Eurocurrency Borrowing and (B) unless repaid, each
Revolving Eurocurrency Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Company may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $25,000,000 or a larger
multiple of $5,000,000; and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any

 

- 59 -



--------------------------------------------------------------------------------

concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Credit Exposures would exceed the lesser of (x) the Total
Commitment and (y) the Borrowing Base.

(c) Notice of Voluntary Termination or Reduction. The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) Repayment.

(i) The Borrowers hereby unconditionally promise to pay to the Administrative
Agent (i) for the account of the Lenders the outstanding principal amount of the
Revolving Loans on the Commitment Termination Date and (ii) the then unpaid
amount of each Protective Advance on the earlier of the Commitment Termination
Date and demand by the Administrative Agent.

(ii) Each Borrower hereby unconditionally promises to pay to the Swingline
Lender the outstanding amount of each Swingline Loan made to such Borrower on
the earlier of the Commitment Termination Date and the fifth Business Day after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made to the Company or any Subsidiary Borrower, the Company or such
Subsidiary Borrower, as applicable, shall repay all Swingline Loans made to it
then outstanding.

(b) Cash Dominion. During any Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any applicable Collection
Account as of 10:00 a.m., New York City time, on such Business Day (whether or
not immediately available) first to prepay any Protective Advances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) (without a corresponding reduction in Commitments) and to cash
collateralize outstanding LC Exposure.

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender to such Borrower,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

- 60 -



--------------------------------------------------------------------------------

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
relevant Lenders and each such Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the relevant
Borrower to repay the Loans made to such Borrower in accordance with the terms
of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note. In such event, the relevant Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender and its registered assigns and in a form approved by the
Administrative Agent. Thereafter, the Loans to such Borrower evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to such payee and its registered assigns.

SECTION 2.11 Prepayment of Loans.

(a) Optional Prepayments. Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to the
requirements of this Section.

(b) Mandatory Prepayments.

(i) In the event and on such occasion that:

(A) the Credit Exposure of any Lender exceeds such Lender’s Commitment; or

(B) the sum of the total Credit Exposures (including the Dollar Equivalent of
any LC Exposure with respect to a Letter of Credit denominated in an Alternative
Currency) exceeds the lesser of (x) the Total Commitment or (y) the Borrowing
Base;

the Borrowers shall promptly prepay the Revolving Loans and/or Swingline Loans
in an aggregate amount equal to such excess; provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because LC Exposure constitutes a portion
thereof), the Borrowers shall, to the extent of the balance of such excess,
deposit an amount in cash in the LC Collateral Account. If the Borrowers are
required to provide (and have provided the required amount of) cash collateral
pursuant to this Section 2.11(b) and such excess is subsequently reduced, cash
collateral in an amount equal to the lesser of (x) any such reduction and
(b) the amount of such cash collateral

 

- 61 -



--------------------------------------------------------------------------------

(to the extent not applied as set forth in Section 2.06(k)) shall be returned to
the Borrowers within two Business Days after any such reduction.

(ii) Prepayment Event. In the event and on each occasion that, during any Cash
Dominion Period, any Net Proceeds are received by or on behalf of any Loan Party
in respect of any Prepayment Event, the Borrowers shall, immediately after such
Net Proceeds are received by any Loan Party, prepay the Borrower Obligations as
set forth in Section 2.11(c) below in an aggregate amount equal to 100% of such
Net Proceeds.

(c) All such amounts pursuant to Section 2.11(b) shall be applied to prepay the
Revolving Loans (including Swingline Loans) without a corresponding reduction in
the Total Commitment and to cash collateralize outstanding LC Exposure.

(d) Notices, Etc. The Company shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder:

(i) in the case of prepayment of a Revolving Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment;

(ii) in the case of prepayment of an ABR Borrowing, not later than 9:00 a.m.,
New York City time, on the date of prepayment; or

(iii) in the case of prepayment of a Swingline Loan, not later than 1:00 p.m.,
New York City time, on the date of prepayment.

Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13 and shall be made in the manner specified in
Section 2.18(a).

SECTION 2.12 Fees.

(a) Commitment Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the Commitment Termination Date. Accrued
commitment fees shall be payable in arrears on each Quarterly Date and on the
Commitment Termination Date, commencing on the first such date to

 

- 62 -



--------------------------------------------------------------------------------

occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. The Company agrees to pay to the Administrative Agent
for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
applicable to Eurocurrency Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure.

(i) The relevant Borrower with respect to each Letter of Credit agrees to pay to
the Issuing Lender of such Letter of Credit (A) a fronting fee, which shall
accrue at a rate per annum equal to 0.25% , or such other rate as agreed between
the Company and the relevant Issuing Lender, of the average daily amount of the
LC Exposure with respect to such Letter of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which there ceases to be any such LC Exposure under such Letter of
Credit and (B) such Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of such Letter of Credit or processing of
drawings thereunder.

(ii) Participation fees and fronting fees accrued through and including the last
day of each calendar quarter shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Lender pursuant to clause (B) of paragraph (b)(i) above
shall be payable at the times separately agreed upon between the Company or the
relevant Borrower and such Issuing Lender or otherwise within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) Administrative Agent Fees. The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

 

- 63 -



--------------------------------------------------------------------------------

SECTION 2.13 Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing (including each
Swingline Loan and each Protective Advance) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate for
the Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving ABR Loan prior to
the Commitment Termination Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Revolving Eurocurrency Borrowing
prior to the end of the current Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted
Eurocurrency Rate or Eurocurrency Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that (i) adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period or (ii) the
making of any Eurocurrency Borrowing would be illegal or conflict with any
Requirement of Law; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect

 

- 64 -



--------------------------------------------------------------------------------

the cost to such Lenders (or Lender) of making or maintaining their respective
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
the continuation of any Revolving Borrowing as, a Revolving Eurocurrency
Borrowing shall be ineffective and such Revolving Borrowing (unless prepaid)
shall be continued as, or converted to, a Revolving ABR Borrowing, (ii) if any
Borrowing Request requests a Revolving Eurocurrency Borrowing, such Borrowing
shall be made as a Revolving ABR Borrowing and (iii) in the case of clause
(a)(ii) above, the Administrative Agent shall have the option to convert any
outstanding Revolving Eurocurrency Borrowings into Revolving ABR Borrowings
regardless of whether the conditions in Section 4.02 have been satisfied or
waived.

SECTION 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted Eurocurrency Rate) or any Issuing Lender; or

(ii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or such
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Company will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Lender, to a level below that which such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy), then from time to
time the Company will pay to such Lender or such Issuing

 

- 65 -



--------------------------------------------------------------------------------

Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Company and shall
be conclusive absent manifest error. The Company shall pay such Lender or such
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) Dodd-Frank Act. Notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a Change in Law, regardless of the date enacted, adopted
or issued.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Revolving Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(d) and is revoked in accordance therewith) or
(d) the assignment as a result of a request by the Company pursuant to
Section 2.19(b) of any Revolving Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, then, the Company shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid

 

- 66 -



--------------------------------------------------------------------------------

by such Lender (or an Affiliate of such Lender) for deposits denominated in
Dollars from other banks in the eurocurrency market at the commencement of such
period. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

SECTION 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document
(including, for these purposes, any such payment made by the Administrative
Agent) shall be made free and clear of and without deduction or withholding for
any Indemnified Taxes; provided that if any Indemnified Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, a Lender (or with respect to a Lender treated as a
partnership for U.S. federal income tax purposes its direct or indirect
partners) or an Issuing Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such Loan
Party shall make such deductions and (iii) such Loan Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes. In addition, the Loan Parties shall timely pay, or
at the option of the Administrative Agent, timely reimburse it for the payment
of, any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification of the Administrative Agent and the Lenders. Without
duplication of the obligations of each Loan Party pursuant to Section 2.17(a) or
(b), each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Lender, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or such Issuing Lender, as the case may be,
and any penalties, interest and reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority,
in each case on or with respect to payments by or on account of any obligations
of any Loan Party hereunder or under any other Loan Document. A certificate as
to the amount of such payment or liability delivered to any Loan Party by a
Lender or an Issuing Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by a Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent for its own account, the account of
the relevant Lender or the relevant Issuing Lender, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

- 67 -



--------------------------------------------------------------------------------

(e) Indemnification of the Administrative Agent and the Loan Parties. Each
Lender and Issuing Lender shall, within 10 days after demand therefor, indemnify
the Administrative Agent for the full amount of any Taxes and indemnify each
Loan Party for the full amount of any Excluded Taxes, in each case, attributable
to such Lender that are payable or paid by the Administrative Agent or such Loan
Party, as the case may be, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
or any Loan Party shall be conclusive absent manifest error.

(f) Non-U.S. Lenders. Any Non-U.S. Lender that is entitled to an exemption from
or reduction of any applicable withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the relevant
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Non-U.S. Lender, if requested by a Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, in the case of any withholding tax other than U.S.
federal withholding tax, the completion, execution and submission of such forms
shall not be required if in the Non-U.S. Lender’s reasonable judgment such
completion, execution or submission would subject such Non-U.S. Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Non-U.S. Lender.

Without limiting the generality of the foregoing, any Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of a Borrower or the Administrative Agent), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H to the effect that (i) such Non-U.S.
Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
section 881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code, and (ii) the interest payments in
question are not effectively connected with the United States trade or

 

- 68 -



--------------------------------------------------------------------------------

business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of Internal Revenue Service Form W-8BEN,

(iv) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner,

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made, or

(vi) If a payment made to a Non-U.S. Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Non-U.S. Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by a Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by a Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f), the
term “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and the Administrative Agent
in writing of its legal inability to do so.

In the event the Administrative Agent, any Issuing Lender or any Lender shall
become subject to Taxes because of its failure to deliver a form required under
this Section, the Company (and, if applicable, the relevant Loan Party) shall
take such steps as the Administrative Agent, such Issuing Lender or such Lender,
as the case may be, shall reasonably request to assist it to recover such Taxes;
provided that, in the reasonable judgment of the Company (or such Loan Party),
such steps shall not subject the Company (or such Loan Party) to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Company (or such Loan Party) in any material respect.

 

- 69 -



--------------------------------------------------------------------------------

(g) Refunds. If the Administrative Agent, a Lender or an Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, such Lender or such Issuing Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such Issuing Lender in the event the Administrative Agent,
such Lender or such Issuing Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent, any Lender or any Issuing Lender to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(h) Survival. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Payments by Loan Parties. (i) Each Loan Party shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after 12:00 noon, New York City
time on any such due date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to an Issuing Lender or the Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. At all times during a Cash Dominion Period, solely for purposes
of determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.10(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Borrower Obligations, on the Business
Day after receipt, subject to actual collection.

 

- 70 -



--------------------------------------------------------------------------------

(ii) Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrowers shall select the Borrowing or Borrowings to be paid
and shall notify the Administrative Agent by telephone (confirmed by facsimile)
of such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If a Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid (in accordance with the immediately
preceding sentence) or prepaid (in accordance with Section 2.11(d)), such
payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each repayment or prepayment of a Revolving
Borrowing shall be applied ratably to the Loans included in such Borrowing.

(iii) All amounts owing under this Agreement are payable in Dollars, except as
expressly provided for herein.

(b) Any proceeds of Collateral or any other amounts received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as set forth herein), (B) a mandatory prepayment (which shall
be applied in accordance with Section 2.11) or (C) amounts to be applied from
the Collection Account during a Cash Dominion Period (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements including amounts then due to the Administrative Agent
and any Issuing Lender from the Borrowers (other than in connection with Banking
Services Obligations, Swap Obligations or Pari Swap Obligations), second, to pay
any fees, indemnities or expense reimbursements then due to the Lenders from the
Borrowers (other than in connection with Banking Services Obligations, Swap
Obligations or Pari Swap Obligations), third, to pay interest due in respect of
the Protective Advances, fourth, to pay the principal of the Protective
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Protective Advances) or unreimbursed LC Disbursements ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances), unreimbursed
LC Disbursements and Pari Swap Obligations (in an amount not to exceed the Swap
Reserve then in effect) ratably, seventh, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations,
eighth, to payment of any amounts owing with respect to Banking Services and
Swap Obligations that are Secured Obligations, and ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Company, or unless a Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurocurrency Loan, except (x) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (y) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the

 

- 71 -



--------------------------------------------------------------------------------

Borrowers shall pay the break funding payment required in accordance with
Section 2.16. The Administrative Agent and the Lenders shall have the continuing
and exclusive right to apply and reverse and reapply any and all such proceeds
and payments to any portion of the Secured Obligations.

(c) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) subject to Section 2.03(c), each Revolving Borrowing shall be made
from the relevant Lenders and each termination or reduction of the amount of the
Commitments under Section 2.09 shall be applied to the respective Commitments of
the Lenders, pro rata according to the amounts of their respective Commitments;
(ii) each Revolving Borrowing shall be allocated pro rata among the relevant
Lenders to such Borrower according to the amounts of their respective
Commitments (in the case of the making of Revolving Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Loans by a Borrower shall be made for the account of the relevant
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans made to such Borrower held by them; (iv) each payment of
interest on Revolving Loans by a Borrower shall be made for the account of the
relevant Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Lenders and (v) each payment of
commitment fees under Section 2.12 shall be made for the account of the Lenders
pro rata in accordance with the amounts of commitment fees then due and payable
to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in
LC Disbursements or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon then due than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

- 72 -



--------------------------------------------------------------------------------

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Company or the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of a Lender or an
Issuing Lender hereunder that the Company, such Borrower as the case may be,
will not make such payment, the Administrative Agent may assume that the Company
or such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to such Lender or such Issuing
Lender, as the case may be, the amount due. In such event, if the Company or
such Borrower has not in fact made such payment, then each of the relevant
Lenders or the relevant Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Effective
Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.06(e), 2.07(a)
or 2.18(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender or any Issuing
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender or any Issuing Lender pursuant to Section 2.17, then such
Lender or such Issuing Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans, LC Disbursements or
participations in LC Disbursements hereunder (as applicable) or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or such Issuing Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or such Issuing
Lender; provided that, upon any such change in any lending office or assignment,
such Lender or such Issuing Lender shall provide or cause to be delivered to the
Administrative Agent and the Company (and, if applicable, the relevant
Subsidiary Borrower) the appropriate forms specified in and to the extent by
Section 2.17. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any Issuing Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders or Issuing Lenders. If any Lender or any Issuing
Lender requests compensation under Section 2.15, if any Borrower is required to
pay any additional amount to any Lender, any Issuing Lender or any Governmental
Authority for the account of any Lender or any Issuing Lender pursuant to
Section 2.17 or if any Lender becomes a Defaulting Lender, then the Company may,
at its sole expense and effort, require such Lender or such Issuing Lender (each
a “Departing Lender”), upon notice to such Departing Lender and

 

- 73 -



--------------------------------------------------------------------------------

the Administrative Agent, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender or another
Issuing Lender, if a Lender or Issuing Lender accepts such assignment); provided
that (i) the Company shall have received the prior written consent of the
Administrative Agent, each Issuing Lender and the Swingline Lender (which
consent in each case shall not unreasonably be withheld), (ii) the Departing
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, LC Disbursements and participations in LC Disbursements
and Swingline Loans (as applicable), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the relevant
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Departing Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or such Issuing Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Borrower Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Borrower Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent or such Lender. The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.20 shall
survive the termination of this Agreement.

SECTION 2.21 Designation of Subsidiary Borrowers.

(a) Designation of Subsidiary Borrowers. Subject to the terms and conditions of
this Section (including paragraph (b) of this Section), the Company may, at any
time or from time to time upon not less than 20 Business Days’ notice to the
Administrative Agent (or such other period which is acceptable to the
Administrative Agent), request that a wholly-owned Domestic Subsidiary specified
in such notice become a party to this Agreement as a Subsidiary Borrower;
provided that each such designation shall be subject to the prior approval of
the Administrative Agent (which approval shall not be unreasonably withheld).
The Administrative Agent shall upon receipt of such notice from the Company
promptly notify each Lender of the Company’s designation. Upon such approval and
the satisfaction of the conditions specified in paragraph (b) of this Section,
such Subsidiary shall become a party to this Agreement as a Subsidiary Borrower
and entitled to borrow Loans on and subject to the terms and conditions of this
Agreement, the Administrative Agent shall promptly notify the Lenders of such
designation.

 

- 74 -



--------------------------------------------------------------------------------

(b) Conditions Precedent to Designation Effectiveness. The designation by the
Company of any wholly-owned Domestic Subsidiary as a Subsidiary Borrower
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents (each of which shall
be in satisfactory to the Administrative Agent in form and substance):

(i) Designation Letter. A Designation Letter, duly completed and executed by the
Company and the relevant Subsidiary, delivered to the Administrative Agent at
least 5 Business Days before the date on which such Subsidiary is proposed to
become a Subsidiary Borrower;

(ii) Opinion of Counsel. If requested by the Administrative Agent, a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the date of the related Designation Letter) of counsel to such Subsidiary
satisfactory to the Administrative Agent in the jurisdiction in which such
Subsidiary is organized (the “Relevant Jurisdiction”), (and the Company and such
Subsidiary Borrower hereby and by delivery of such Designation Letter instruct
such counsel to deliver such opinion to the Lenders and the Administrative
Agent, if such opinion is so requested), as to such other matters as the
Administrative Agent may reasonably request (which may include the due
incorporation of such Subsidiary under the laws of the Relevant Jurisdiction,
the due authorization, execution and delivery by such Subsidiary of such
Designation Letter and of any Borrowings to be made by it hereunder, the
obtaining of all licenses, approvals and consents of, and the making of all
filings and registrations with, any applicable Governmental Authority required
in connection therewith (or the absence of any thereof), and the legality,
validity and binding effect and enforceability thereof);

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including certified copies of the organizational
documents of such Subsidiary and of resolutions of its board of directors
authorizing such Subsidiary Borrower becoming a Borrower hereunder, and of all
documents evidencing all other necessary corporate or other action required with
respect to such Subsidiary Borrower becoming party to this Agreement);

(iv) Other Documents. Receipt of such other documents relating thereto as the
Administrative Agent or its counsel may reasonably request, which may include
other documents that are consistent with conditions for Subsidiary Borrowers set
forth in Section 4.01.

(c) Termination of Subsidiary Borrowers. The Company may, at any time at which
no Loans or any other amounts hereunder or under any other Loan Documents shall
be outstanding to any Subsidiary Borrower, terminate such Subsidiary Borrower as
a Borrower hereunder by delivering an executed notice thereof (each a
“Termination Letter”), substantially in the form of Exhibit E, to the
Administrative Agent (it being understood and agreed that any such termination
shall not affect any obligations such Subsidiary Borrower may have as a
Guarantor hereunder). Any Termination Letter furnished hereunder shall be
effective upon receipt thereof by the Administrative Agent (which shall promptly
so notify the relevant Lenders and Issuing Lenders (as applicable)) and all
commitments of the relevant Lenders to make Loans

 

- 75 -



--------------------------------------------------------------------------------

to such Subsidiary Borrower and all of rights of such Subsidiary Borrower
hereunder shall terminate and such Subsidiary Borrower shall immediately cease
to be a Borrower hereunder. Notwithstanding the foregoing, the delivery of a
Termination Letter with respect to any Subsidiary Borrower shall not terminate
(i) for the avoidance of doubt, any obligation of such Subsidiary Borrower that
remains unpaid at the time of such delivery (including any obligation arising
thereafter in respect of such Subsidiary Borrower under Section 2.17) or
(ii) the obligations of any other Loan Party under Article IX with respect to
any such unpaid obligations.

SECTION 2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitments and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 10.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;

(c) if any Swingline Exposure, LC Exposure or Protective Advance Exposure exists
at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure, LC Exposure and Protective
Advance Exposure shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(x) the sum of the outstanding principal amount of all non-Defaulting Lenders’
Revolving Loans plus such Defaulting Lender’s Swingline Exposure, LC Exposure
and Protective Advance Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
Protective Advance Exposure, ratably, and (y) second, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.22(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

- 76 -



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.22(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.22(c), then, without prejudice to any rights
or remedies of the Issuing Lender or any Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Lender until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.22(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) and in accordance with their respective Applicable
Percentages (and Defaulting Lenders shall not participate therein); and

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d) but
excluding Section 2.19) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder, (ii) second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Lender or Swingline Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Swingline Loan or Letter of Credit,
(iv) fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or an Issuing Lender or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
or Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such

 

- 77 -



--------------------------------------------------------------------------------

Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (viii), that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder. For purposes of this paragraph,
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

In the event that the Administrative Agent, the Company, the Issuing Lender and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.23 Incremental Revolving Commitments

(a) The Company and any one or more Lenders (including New Lenders but without
the consent of any other Lender) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Commitments by executing and
delivering to the Administrative Agent an Increased Facility Activation Notice
specifying (i) the amount of such increase and (ii) the applicable Increased
Facility Closing Date. Notwithstanding the foregoing,

 

- 78 -



--------------------------------------------------------------------------------

(i) without the consent of the Required Lenders, the aggregate amount of
incremental Commitments obtained after the Effective Date pursuant to this
paragraph shall not exceed $100,000,000 and (ii) without the consent of the
Administrative Agent, (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (y) no more than 4
Increased Facility Closing Dates may be selected by the Company after the
Effective Date. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Company and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.23(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit J, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c) Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date (i) the Borrowers shall borrow Revolving Loans under the
relevant increased Commitments from each Lender participating in the relevant
increase in an amount determined by reference to the amount of each Type of Loan
(and, in the case of Eurocurrency Loans, of each Eurodollar Borrowing) which
would then have been outstanding from such Lender if (x) each such Type or
Eurocurrency Borrowing had been borrowed or effected on such Increased Facility
Closing Date and (y) the aggregate amount of each such Type or Eurocurrency
Borrowing requested to be so borrowed or effected had been proportionately
increased, and (ii) each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each New
Lender, and each such New Lender will automatically and without further act be
deemed to have assumed, a portion of such Lender’s participations hereunder in
outstanding Swingline Loans, Protective Advances and Letters of Credit such
that, after giving effect to such Commitment increase and each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Swingline Loans, Protective Advances and
Letters of Credit held by each Lender (including each such New Lender) will
equal such Lender’s Applicable Percentage after giving effect to the new
Commitments. The Eurocurrency Rate applicable to any Eurocurrency Loan borrowed
pursuant to the preceding sentence shall equal the Eurocurrency Rate then
applicable to the Eurocurrency Loans of the other Lenders in the same
Eurocurrency Borrowing (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the applicable Borrower
and the relevant Lender).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of their
Subsidiaries (other than Immaterial Subsidiaries) is duly organized or
incorporated, validly

 

- 79 -



--------------------------------------------------------------------------------

existing and in good standing under the laws of the jurisdiction of its
organization or incorporation and has all requisite power and authority to carry
on its business as now conducted. Each of the Loan Parties and each of their
Subsidiaries (other than Immaterial Subsidiaries) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to be so qualified or in good standing could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or other like powers and have
been duly authorized by all necessary corporate, limited liability company or
other like action and, if required, by all necessary shareholder, member,
partner or other like action. The Loan Documents to which each Loan Party is a
party have been duly executed and delivered by such Loan Party and constitute a
legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not (i) violate in any material
respect any applicable law or regulation or any order of any Governmental
Authority binding upon the Company or any of its Subsidiaries or (ii) violate
the charter, by-laws or other organizational documents of the Company or any of
its Subsidiaries, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Company, any Loan
Party or any of their Subsidiaries or their assets, or give rise to a right
thereunder to require any payment to be made by any such Loan Party or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries, except Liens
pursuant to the Loan Documents.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, shareholders’ equity and
cash flows as of and for the fiscal year ended December 31, 2010, reported on by
its independent public accountants. Such financial statements present fairly, in
all material respects, the financial condition and results of operations and
cash flows of the Company and its Subsidiaries as of such dates and for such
periods in accordance with GAAP. As of the Effective Date, neither the Company
nor any of its Subsidiaries has any material Guarantee obligations, contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that in accordance with GAAP would be required to be disclosed in
the most recent financial statements referred to in this paragraph but are not
reflected in such financial statements.

 

- 80 -



--------------------------------------------------------------------------------

(b) No Material Adverse Effect. Since December 31, 2010, no event, change or
condition has occurred that has had, or could reasonably be expected to have, a
Material Adverse Effect.

SECTION 3.05 Properties.

(a) Property Generally. Each of the Loan Parties and their Subsidiaries has good
and marketable title to, or valid leasehold interests in, all the real and
personal property that is material to its business, free of all Liens other than
Liens permitted by Section 6.02.

(b) Intellectual Property. Except where such failure would not reasonably be
expected to have a Material Adverse Effect, each of the Loan Parties and their
Subsidiaries owns, or is licensed to use, all trademarks, tradenames, domain
names, copyrights, patents, technology, trade secrets, know-how and other
intellectual property rights (“Intellectual Property”) material to the business
of the Company and its Subsidiaries, taken as a whole, free and clear of all
Liens other than Liens permitted by Section 6.02(b), and the use thereof and the
conduct of their business by each of the Loan Parties and their Subsidiaries
does not infringe in any material respect upon the rights of any other Person.
Each such registration and application that is material to the conduct of the
business of the Company and its Subsidiaries taken as a whole is subsisting, and
has not expired or been abandoned or cancelled.

SECTION 3.06 Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. Except as disclosed in Schedule 3.06(a),
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of any Loan
Party, threatened against or affecting the Company or any of its Subsidiaries
that (i) could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) involve this Agreement, any other
Loan Document or the Transactions.

(b) Environmental Matters. Except as disclosed in Schedule 3.06(b), and except
with respect to any matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit,
registration, exemption, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any pending or threatened claim with
respect to any Environmental Liability and (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940, as amended, or is subject to registration under that Act.

SECTION 3.08 Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it
(including in its capacity as withholding agent), except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Person has set aside on its books adequate reserves or (b) where

 

- 81 -



--------------------------------------------------------------------------------

the failure to do so could not reasonably be expected to individually or in the
aggregate result in a Material Adverse Effect. No material Tax liens have been
filed and no material claims are being asserted with respect to any Taxes.

SECTION 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
Accounting Standards Codification No. 715: Compensation-Retirement Benefits) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
that could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that (a) with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) it is understood and agreed that uncertainty is
inherent in any forecasts or projections and no assurances can be given by the
Company of the future achievement of such performance.

SECTION 3.11 Use of Credit. Neither the Company nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.

SECTION 3.12 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries are in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.13 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.14 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date and on the date of each Borrowing, (i) the fair
value of the consolidated assets of the Company, at a fair valuation, exceeds
its consolidated debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the

 

- 82 -



--------------------------------------------------------------------------------

consolidated property of the Company is greater than the amount that is required
to pay the probable liability of its consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Company and the Loan Parties, on a
consolidated basis, are able to pay their consolidated debts and other
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become due, absolute and matured; and (iv) the Company does not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

SECTION 3.15 Security Interest in Collateral. The Security Agreement shall be
effective to create in favor of the Administrative Agent for the ratable benefit
of the Secured Parties (as defined in the Security Agreement) a valid and
enforceable security interest in the Collateral (as defined therein) and the
proceeds thereof and (i) when the Collateral (as described therein) constituting
certificated securities (as defined in the Uniform Commercial Code (as defined
in the Security Agreement)) is delivered to the Administrative Agent thereunder
together with instruments of transfer duly endorsed in blank, the security
interest of the Administrative Agent therein will constitute a perfected Lien
on, and security interest in, all right, title and interest of the Grantors (as
defined in the Security Agreement) in such Collateral, prior and superior in
right to any other Person (subject only to Liens permitted under Section 6.02
which by operation of law or contract would have priority over the Liens
securing the Secured Obligations hereunder), and (ii) when financing statements
in appropriate form are filed in the offices specified on Schedule D to the
Security Agreement, the security interest of the Administrative Agent will
constitute a perfected Lien on and security interest in all right, title and
interest of the Grantors (as defined in the Security Agreement) in the other
Collateral (as described therein) and the proceeds thereof to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person (subject only
to Liens permitted under Section 6.02 which by operation of law or contract
would have priority over the Liens securing the Secured Obligations hereunder).

SECTION 3.16 Consideration. Each Loan Party has determined that execution,
delivery, and performance of this Agreement and any other Loan Documents to be
executed by such Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.17 Capitalization and Subsidiaries. Schedule 3.17 sets forth, as of
the Effective Date, (a) a correct and complete list of the name and relationship
to the Company of each and all of the Company’s Subsidiaries, (b) a true and
complete listing of each class of authorized Equity Interests of each Borrower
(other than the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable (to the extent such concepts are
applicable), and owned beneficially and of record by the Persons identified on
Schedule 3.17, and (c) the type of entity of the Company and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party in its Subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non assessable.

SECTION 3.18 Insurance. As of the Effective Date, the insurance required under
Section 5.05 is in effect and all premiums in respect of such insurance have
been paid.

 

- 83 -



--------------------------------------------------------------------------------

The Borrowers believe that the insurance maintained by or on behalf of the Loan
Parties and their Subsidiaries are adequate.

SECTION 3.19 Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns, and no material unfair labor practice charges, against
any Loan Party or its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened. The terms and conditions of employment, hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in material violation of the Fair Labor Standards Act, or any other
applicable federal, provincial, territorial, state, local or foreign law dealing
with such matters. All material payments due from any Loan Party or any of its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages, vacation pay and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary.

SECTION 3.20 Anti Terrorism Laws. (a) No Loan Party (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative in any material respect
of Section 2, or (iii) is a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

(b) Each Loan Party is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Loans will be used to make any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 3.21 Delivery of Certain Documentation. As of the Effective Date, the
Company has heretofore furnished to the Lenders complete and accurate copies of
the BAC LLC Agreement, all other material documents relating to the BAC Joint
Venture, and all material documents relating to other material floor plan
financing and securitization programs, in each case, as amended as of the date
hereof. Each of the Administrative Agent and the Lenders acknowledges that it
has been advised of the confidentiality requirements that apply under Article IX
of the BAC LLC Agreement and agrees that it will comply in all respects
therewith.

 

- 84 -



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. This Agreement shall become effective on the date
(the “Effective Date”) on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received (i) from the Company, each direct and indirect wholly owned Domestic
Subsidiary of the Company (other than Immaterial Subsidiaries) and each Person
listed on Schedule 1.01A either (x) a counterpart of this Agreement signed on
behalf of such party or (y) written evidence satisfactory to the Administrative
Agent (which may include facsimile transmission of a signed signature page to
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies (which may include facsimile transmission of a signed
signature page) of the Loan Documents and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents.

(b) Opinion of Counsel to the Loan Parties. The Administrative Agent (or its
counsel) shall have received a favorable written opinion (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Cravath,
Swaine & Moore LLP, counsel to the Loan Parties, substantially in the form of
Exhibit C and such other counsel for the Loan Parties satisfactory to the
Administrative Agent, and covering such other matters relating to the Loan
Parties, this Agreement or the Transactions as the Administrative Agent shall
reasonably request (and the Company hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent), in each case in form
and substance reasonably acceptable to the Administrative Agent and its counsel.

(c) Financial Projections. The Administrative Agent shall have received
satisfactory (i) quarterly projections through 2011 and (ii) annual projections
for 2012 through 2015.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers or managers of such Loan Party authorized to sign the Loan Documents to
which it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party and a true and correct copy of its by-laws or operating, management
or partnership agreement, and (ii) a good standing certificate for each Loan
Party from its jurisdiction of organization.

 

- 85 -



--------------------------------------------------------------------------------

(e) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer and dated the Effective Date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true and correct
as of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.

(f) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Effective Date.

(g) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdictions of organization of the Loan Parties, and
such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or to be discharged pursuant to
documentation satisfactory to the Administrative Agent.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02 which by operation of
law or contract would have priority over the Liens securing the Secured
Obligations hereunder), shall be in proper form for filing, registration or
recordation or the Administrative Agent shall be satisfied with arrangements in
respect thereof.

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Equity Interests
of Domestic Subsidiaries pledged pursuant to the Security Agreement as of the
Effective Date, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Agreement that is required to be delivered to the Administrative
Agent pursuant to the Security Agreement as of the Effective Date endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.

(j) Control Agreements. The Administrative Agent shall have received each
Deposit Account Control Agreement required to be provided pursuant to
Section 7.1 of the Security Agreement; provided that to the extent such
agreements are not provided on the Effective Date, such agreements shall be
provided to the Administrative Agent within 60 days, or such other period as
shall be acceptable to the Administrative Agent in its sole discretion, of the
Effective Date.

(k) Termination of Existing Credit Agreement. The Administrative Agent shall
have received satisfactory evidence that (i) the Existing Credit Agreement and
all commitments thereunder shall have been terminated and all amounts thereunder
shall

 

- 86 -



--------------------------------------------------------------------------------

have been paid in full and (ii) satisfactory arrangements shall have been made
for the termination of all Liens granted in connection therewith.

(l) Appraisals. An appraiser satisfactory to the Administrative Agent shall have
been engaged and shall have commenced an appraisal of the Loan Parties’
Inventory and the Administrative Agent shall be reasonably satisfied with the
status thereof.

(m) Field Examinations. A field examination of the Accounts, Inventory, related
working capital matters, financial information and, if requested by the
Administrative Agent, the equipment of the Company and its Subsidiaries and of
the related data processing and other systems shall have been commenced and the
Administrative Agent shall be reasonably satisfied with the status thereof.

(n) Governmental and Third-Party Approval. All governmental and third-party
approvals necessary in connection with the financing contemplated hereunder and
the continuing operations of the Company and its Subsidiaries (including
shareholder and lender approvals, if any) shall have been obtained and shall be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
would restrain, prevent or otherwise impose burdensome conditions on the
financing contemplated hereby.

(o) BAC LLC Agreement Amendment. Brunswick Financial Services Corporation shall
have entered into an amendment to or an agreement to amend the BAC LLC Agreement
to conform the financial covenant therein to the ratio in Section 6.11.

(p) Legal and Regulatory Matters. All legal (including tax implications) and
regulatory matters shall be reasonably satisfactory to the Administrative Agent,
including but not limited to compliance with all applicable requirements of
Regulations U, T and X of the Board of Governors of the Federal Reserve System.

(q) Subsidiary Borrowers. The Administrative Agent shall have received, for each
Subsidiary Borrower designated as a Subsidiary Borrower as of the Effective
Date, such documents and certificates required to be delivered under
Section 2.21 to the extent such other documents and certificates are not already
being delivered hereunder.

(r) Borrowing Base Documents. The Administrative Agent shall have received (i) a
Borrowing Base Certificate which calculates the Borrowing Base, and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably request
and (ii) all Borrowing Base Supporting Documentation, in each case for the month
of February 2011.

(s) Other Documents. Each Lender shall have received all documentation and other
information required by regulatory authorities with respect to the Loan Parties
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, that has been
requested by such Lender.

 

- 87 -



--------------------------------------------------------------------------------

Any determination by the Administrative Agent that the provisions of this
Section 4.01 have been satisfied (or waived in accordance with Section 10.02)
shall be conclusive and binding unless any Lender shall object prior to the
Effective Date. The Administrative Agent shall notify the Company and the
Lenders of the Effective Date, which must occur on or prior to 3:00 p.m., New
York City time, on April 15, 2011, and such notice shall be conclusive and
binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Lenders to issue, amend, renew or extend any Letter of
Credit, is additionally subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit (or, if any such representation or warranty is
expressly stated to have been made as of a specific earlier date, as of such
specific date), as applicable;

(b) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; and

(c) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Credit Exposures shall not exceed the lesser of (x) the
Total Commitment or (y) the Borrowing Base then in effect.

The making of each Loan and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 75 days after the end of each
fiscal year of the Company (or such lesser number of days within which the
Company shall be required to file its Annual Report on Form 10-K for such fiscal
year with the SEC), the audited consolidated balance sheet and related
statements of income, shareholders’ equity and cash flows of the Company and its
Subsidiaries as of the end of

 

- 88 -



--------------------------------------------------------------------------------

and for such year, setting forth in each case in comparative form the figures
for (or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or such
lesser number of days within which the Company shall be required to file its
Quarterly Report on Form 10-Q for such fiscal quarter with the SEC), the
consolidated balance sheet and related statements of income, shareholders’
equity and cash flows of the Company and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of such fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) within the time specified for delivery of financial statements under
clause (a) or (b) of this Section, (I) a certificate of a Financial Officer
certifying, in the case of financial statements delivered pursuant to clause
(b) above, (i) as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year end audit adjustments and the absence of
footnotes, (ii) as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (iii) setting forth reasonably detailed
calculations (A) demonstrating compliance with (x) the last sentence of
Section 6.10 and (y) Section 6.11 (to the extent applicable) and (B) of the
Leverage Ratio and (II) if there shall have been any material change in GAAP or
in the application thereof that applies to the Company or any Subsidiary since
the date of the audited financial statements referred to in
Section 3.04(a) (unless such change shall theretofore have been notified under
this subclause (II)), a notification from a Financial Officer as to such change,
specifying the effect of such change on the financial statements accompanying
such notification;

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default or Event of
Default with respect to Section 6.11 (which certificate may be limited to the
extent required by accounting rules or guidelines);

 

- 89 -



--------------------------------------------------------------------------------

(e) as soon as available, but in any event not more than 30 days after the end
of each fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each fiscal quarter of the upcoming fiscal year (the “Projections”)
in form reasonably satisfactory to the Administrative Agent;

(f) as soon as available, but in any event within 15 Business Days of the end of
each calendar month (or (1) when such calendar month is the final full month of
any fiscal quarter, within 15 Business Days of the end of such fiscal quarter,
or (2) within three Business Days of the end of each week at any time that
Availability is less than the greater of (x) 20% of the Total Commitments and
(y) $60,000,000), a Borrowing Base Certificate which calculates the Borrowing
Base, and supporting information in connection therewith, together with any
additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request; and, after the Equipment Election Effective Date,
the Equipment Component of the Borrowing Base shall be updated (i) from time to
time upon receipt of periodic valuation updates received from the Administrative
Agent’s asset valuation experts, or (ii) in the event that the aggregate value
of such assets is otherwise impaired to the extent that the Net Orderly
Liquidation Value of the equipment included in the Collateral would reasonably
be expected to be less than 150 % of the Equipment Component, as determined in
the Administrative Agent’s Permitted Discretion;

(g) as soon as available but in any event within 15 Business Days of the end of
each calendar month (or (1) when such calendar month is the final full month of
any fiscal quarter, within 15 Business Days of the end of such fiscal quarter,
or (2) within three Business Days of the end of each week at any time that
Availability is less than the greater of (x) 20% of the Total Commitments and
(y) $60,000,000) and at such other times as may be requested by the
Administrative Agent, as of the period then ended, all Borrowing Base
Supplemental Documentation;

(h) promptly (i) after the filing thereof, copies of all periodic and other
reports, periodic and other certifications of the chief executive officer and
chief financial officer of the Company, registration statements and other
publicly available materials filed by the Company or any of its Subsidiaries
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange (other than any
exhibits to any of the foregoing which are too voluminous to furnish and which
are made available by the Company or any of its Subsidiaries on such Person’s
website and any registration statement on Form S-8 or its equivalent) and
(ii) after the distribution thereof, copies of all financial statements,
reports, proxy statements and other materials distributed by the Company to its
shareholders generally;

(i) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

 

- 90 -



--------------------------------------------------------------------------------

(j) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of the ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or the ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrowers shall provide
copies of such documents and notices promptly after receipt thereof; and

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

Financial statements and other documents required to be delivered pursuant to
clause (a), (b), (d) or (h) of this Section (to the extent any such financial
statements or other documents are included in reports or other materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Company posts such financial statements or other documents, or provides a link
thereto, on the Company’s website on the Internet or (ii) such financial
statements or other documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such financial statements and other documents to the Administrative
Agent or any Lender that requests the Company to deliver such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, as the case may be, and (ii) the Company
shall notify the Administrative Agent of the posting of any such financial
statements and other documents and provide to the Administrative Agent
electronic versions (i.e., soft copies) thereof.

SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any actual knowledge of a Financial Officer of, or any receipt of any notice
of, any governmental investigation or any litigation, arbitration or
administrative proceeding commenced or, to the knowledge of a Financial Officer,
threatened against any Loan Party or any of its Subsidiaries that (i) could
reasonably be expected to result in damages in excess of $35,000,000, (ii) seeks
injunctive relief, (iii) alleges criminal misconduct by any Loan Party or any of
their Subsidiaries, (iv) contests any tax, fee, assessment, or other
governmental charge in excess of $35,000,000, or (v) involves any material
product recall;

 

- 91 -



--------------------------------------------------------------------------------

(c) any actual knowledge of a Financial Officer of any Lien (other than
Permitted Encumbrances) or claim made or asserted against all or any material
portion of the Collateral;

(d) any actual knowledge of a Financial Officer of any loss, damage, or
destruction to all or any material portion of the Collateral, whether or not
covered by insurance;

(e) any actual knowledge of a Financial Officer of the occurrence of any ERISA
Event or breach of the representations and warranties in Section 3.09 that,
alone or together with any other ERISA Events or breaches of such
representations and warranties that have occurred, could reasonably be expected
to result in liability of the Loan Parties and their Subsidiaries, whether
directly or by virtue of their affiliation with any ERISA Affiliate, in an
aggregate amount exceeding $35,000,000;

(f) any actual knowledge of a Financial Officer of any event, notice or
circumstance or any correspondence with any Governmental Authority (including
with respect to any release into the indoor or outdoor environment of any
Hazardous Material that is required by any applicable Environmental Law to be
reported to a Governmental Authority) which could reasonably be expected to lead
to (i) any Environmental Liability in excess of $35,000,000, or (ii) any
material adverse change in the matter set forth in Schedule 5.02(f);

(g) any actual knowledge of a Financial Officer of any default notice received
under or with respect to any leased location or public warehouse where
Collateral is located that is material to the conduct of the business of the
Company and its Subsidiaries taken as a whole (which shall be delivered within 5
Business Days after receipt thereof);

(h) the termination of the BAC Joint Venture; and

(i) any event or development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth in
reasonable detail the nature of the event or development requiring such notice
and any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, other than in the case of any Immaterial
Subsidiary, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and, except where any of the
following could not reasonably be expected to result in a Material Adverse
Effect, the rights, qualifications, licenses, permits, privileges, governmental
authorizations, intellectual property rights and franchises used or useful in
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

 

- 92 -



--------------------------------------------------------------------------------

SECTION 5.04 Taxes and Other Obligations. Each Loan Party will, and will cause
each of its Subsidiaries to, pay or discharge all Material Indebtedness and all
other material liabilities, including Taxes before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment could not
reasonably be expected to individually or in the aggregate result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. Each Loan Party will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies having a financial strength rating of at least A-
by A.M. Best Company (x) insurance in such amounts (with no greater risk
retention) and against such risks (including loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(y) all insurance required pursuant to the Collateral Documents. The Loan
Parties will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained, which may be
a Memorandum of Insurance. The Loan Parties shall require all such policies to
name the Administrative Agent (on behalf of the Agents, the Lenders and the
Issuing Lenders) as additional insured or loss payee, as applicable.

SECTION 5.06 Books and Records; Inspection Rights. Without limiting Sections
5.10 or 5.11 hereof, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent or any Lender), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested and all with a representative of the Company
present. The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ and their respective
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.

SECTION 5.07 Compliance with Laws and Obligations.

(a) Each Loan Party will, and will cause each of its Subsidiaries to, comply
with all Requirements of Law applicable to it or its property and all
Contractual Obligations, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

- 93 -



--------------------------------------------------------------------------------

(b) The Loan Parties and each of their Subsidiaries shall, and shall require
that all of its tenants, subtenants, contractors, subcontractors and invitees
shall, (i) be at all times in compliance with all Environmental Laws and
(ii) ensure that their assets and operations are in compliance with all
Environmental Laws (including with respect to any Hazardous Materials that are
discharged, emitted, released, generated, used, stored, managed, transported or
otherwise dealt with). For purposes of this Section 5.07(b), noncompliance with
either of subclauses (i) and (ii) shall be deemed not to constitute a breach of
this covenant if upon learning of any actual or alleged noncompliance, such Loan
Party shall promptly undertake reasonable efforts to achieve compliance and
provided that any failure to comply with any of the foregoing could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used, and Letters of Credit will be issued, only for general corporate
purposes of the Company and its Subsidiaries including acquisitions otherwise
permitted hereunder. No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X as in effect from time to time.

SECTION 5.09 Governmental Authorizations. Each Loan Party will, and will cause
each of its Subsidiaries to, promptly from time to time obtain or make and
maintain in full force and effect all licenses, consents, authorizations and
approvals of, and filings and registrations with, any Governmental Authority
from time to time necessary under the laws of the jurisdiction in which each
Loan Party is located for the making and performance by each such Loan Parties
of the Loan Documents.

SECTION 5.10 Appraisals. On no more than one occasion per calendar year, at the
request of the Administrative Agent, the Loan Parties will provide the
Administrative Agent with appraisals or updates thereof of their Inventory (and,
if applicable, their Eligible Equipment) from an appraiser selected and engaged
by the Administrative Agent, and prepared on a basis satisfactory to the
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however that (a) if the Commitment Utilization Percentage is greater than 50%
during a period of fifteen consecutive days in any calendar year, at the
Administrative Agent’s discretion an additional appraisal shall be permitted for
such calendar year and (b) if an Event of Default has occurred and is
continuing, there shall be no limitation on the number of such appraisals. For
purposes of this Section 5.10, it is understood and agreed that a single
appraisal may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and their assets. All such appraisals
shall be at the sole expense of the Loan Parties.

SECTION 5.11 Field Examinations. On no more than one occasion per calendar year,
at the request of the Administrative Agent, the Loan Parties will permit, upon
reasonable notice, the Administrative Agent to conduct a field examination to
ensure the adequacy of Collateral included in the Borrowing Base and related
reporting and control systems provided, (a) if the Commitment Utilization
Percentage is greater than 50% during a period of fifteen consecutive days in
any calendar year, at the Administrative Agent’s discretion an additional field
examination shall be permitted for such calendar year and (b) that if an Event
of Default has occurred and is continuing, there shall be no limitation on the
number or frequency

 

- 94 -



--------------------------------------------------------------------------------

of field examinations. For purposes of this Section 5.11, it is understood and
agreed that a single field examination may be conducted at multiple relevant
sites and involve one or more relevant Loan Parties and their assets. All such
field examinations shall be at the sole expense of the Loan Parties.

SECTION 5.12 Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent (for delivery to the Lenders) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the net proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.13 Additional Collateral; Further Assurances.

(a) Subject to applicable law, the Borrowers and each Subsidiary that is a Loan
Party may at its election cause any of its Subsidiaries, and shall (within 30
days after such formation or acquisition, or determination that such Subsidiary
is no longer an Immaterial Subsidiary, or such longer period as may be agreed to
by the Administrative Agent) cause each of its wholly owned Domestic
Subsidiaries (other than Immaterial Subsidiaries) formed or acquired after the
Effective Date or which ceases to be an Immaterial Subsidiary after the
Effective Date, in accordance with the terms of this Agreement, to (A) become a
Loan Party by executing the Joinder Agreement set forth as Exhibit G hereto (the
“Joinder Agreement”) and (B) to execute and deliver such amendments, supplements
or documents of accession to any Collateral Documents as the Administrative
Agent deems necessary for such Subsidiary to grant to the Administrative Agent
(for the benefit of the Secured Parties) a perfected first priority security
interest in the Collateral described in such Collateral Document with respect to
such Subsidiary, subject only to Liens permitted under Section 6.02. Upon
execution and delivery of such documents and agreements, each such Person
(i) shall automatically become a Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Administrative Agent, for the
benefit of the Secured Parties), in any property of such Loan Party which
constitutes Collateral.

(b) The Borrowers and each Subsidiary that is a Loan Party will cause 100% of
the issued and outstanding Equity Interests owned by it in each of its Domestic
Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to the terms and conditions of the Loan Documents as the Administrative
Agent shall reasonably request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each of
its Subsidiaries to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and

 

- 95 -



--------------------------------------------------------------------------------

priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties. In addition, each Loan Party
will execute and deliver, or cause to be executed and delivered, to the
Administrative Agent filings with any governmental recording or registration
office in any jurisdiction required by the Administrative Agent, in the exercise
of its Permitted Discretion, in order to perfect or protect the Liens of the
Administrative Agent granted under any Collateral Document in any Intellectual
Property.

(d) If any material assets (other than Foreign Equity Interests, real estate or
other Excluded Property) are acquired by the Borrowers or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Administrative Agent for the benefit of the Secured Parties upon acquisition
thereof), the Borrowers will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrowers, pursuant to the terms and conditions of the Loan Documents, will,
subject to paragraph (e) below, cause such assets to be subjected to a first
priority, perfected Lien in favor of the Administrative Agent for the benefit of
the Secured Parties, subject only to Liens permitted under Section 6.02,
pursuant to the terms and conditions of the Loan Documents and will take, and
cause the other Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.

(e) Notwithstanding any other provision of this Agreement or any Loan Document
to the contrary, Excluded Property will be excluded from the requirements of
paragraphs (a) through (d) above. Without limiting the foregoing, (A) no real
estate shall be required to be made subject to a mortgage; (B) no Loan Party
shall be required to pledge any Foreign Equity Interest; and (C) no Loan Party
shall be required to pledge any Equity Interest in Brunswick Financial Services
Corporation and Brunswick Financial Services Corporation shall not be required
to become a Loan Party.

SECTION 5.14 Deposit Accounts. The Company shall determine the aggregate balance
of cash and Cash Equivalents of all Loan Parties in accounts (other than each
account all the cash and Cash Equivalents contained in which are subject to a
Lien (i) described in clause (c) of the definition of Permitted Encumbrances,
provided that the aggregate amount of cash and Cash Equivalents contained at any
time in accounts referred to in this clause (i) shall not exceed $50,000,000, or
(ii) permitted by Section 6.02(p)) not subject to Deposit Account Control
Agreements, Securities Account Control Agreements or other appropriate control
agreements in favor of the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent at each time when the Company
determines account balances for purposes of Borrowing Base reporting, and if
such aggregate balance shall at any time of determination exceed $10,000,000 the
Company shall promptly eliminate such excess from such accounts or shall within
30 days enter into one or more Deposit Account Control Agreements, Securities
Account Control Agreements or other appropriate control agreements in favor of
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent so that there shall not thereafter be any such excess.

 

- 96 -



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:

SECTION 6.01 Indebtedness; Preferred Stock.

SECTION 6.01A Indebtedness

No Loan Party will, nor will it permit any of its Subsidiaries to, create, incur
or suffer to exist any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01A and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of any Borrower to any Subsidiary or any other Borrower and of
any Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or
any Subsidiary that is a Loan Party shall be subject to Section 6.06 and
(ii) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated in bankruptcy to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent (it being understood that the Company
shall have in place agreements for such subordination within 60 days, or such
other period as shall be acceptable to the Administrative Agent in its sole
discretion, of the Effective Date);

(d) Guarantees by any Borrower of Indebtedness of any Subsidiary or any other
Borrower and by any Subsidiary of Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01A, (ii) Guarantees by any Borrower or any Subsidiary that is a
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.06 and (iii) Guarantees permitted under this clause (d)
shall be subordinated to the Secured Obligations of the applicable Subsidiary
if, and on the same terms as, the Indebtedness so Guaranteed is subordinated to
the Secured Obligations;

(e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred

 

- 97 -



--------------------------------------------------------------------------------

prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e), together with the aggregate amount of
sale and leaseback transactions consummated pursuant to clause (i) of
Section 6.07, shall not exceed $50,000,000 at any time outstanding;

(f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in clauses (b), (e), (i), (j), (k),
(l) or (u) hereof; provided that, (i) the principal amount of such Indebtedness
is not increased (except to the extent used to finance accrued interest and
premium (including tender or makewhole premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party or any of their respective Subsidiaries or, if the original
Indebtedness was unsecured, then the refinancing, renewal or extension
Indebtedness shall be unsecured (other than with Available Collateral), (iii) no
Loan Party or Subsidiary of any Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto, (iv) such extension, refinancing or renewal does not result in
a shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed and (v) if the Indebtedness that is refinanced, renewed,
or extended was subordinated in right of payment to the Secured Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns Available Collateral or Collateral incurred to refinance in whole or
in part Existing 2013 Notes or Existing 2016 Notes or for any other purpose (it
being understood that the proceeds of any such Indebtedness incurred to
refinance Existing 2013 Notes or Existing 2016 Notes may be deposited in an
account subject to a control agreement reasonably satisfactory to the
Administrative Agent pending the application of such proceeds to refinance such
Existing 2013 Notes or Existing 2016 Notes (which control agreement shall
provide that the Administrative Agent shall have a security interest therein,
and control over such proceeds, for the benefit of the Secured Parties subject
only to the right of the Borrower, so long as no Event of Default shall have
occurred and be continuing, to use such proceeds to refinance Existing 2013
Notes or Existing 2016 Notes)); provided that the aggregate principal amount of
Indebtedness at any time outstanding in reliance on this paragraph (i) (net of
the amount of any proceeds on deposit in any control account as described above)
shall not, when taken together with (1) the aggregate outstanding principal
amount of the Existing 2013 Notes and the Existing 2016 Notes (or any
refinancing or replacement of the Existing 2013 Notes or the Existing 2016

 

- 98 -



--------------------------------------------------------------------------------

Notes incurred in reliance on paragraph (f) above (disregarding any principal
amount in excess of the original principal amount thereof permitted to be
incurred pursuant to the parenthetical contained in clause (i) of such paragraph
(f)), other than a refinancing or replacement that can be incurred under clause
(j) below, which shall be deemed to use the basket under clause (j) and not the
basket under this clause (i)), and (2) the aggregate amount of sale and
leaseback transactions consummated pursuant to clause (ii) or (iii) of
Section 6.07, exceed $500,000,000; provided further that immediately after
giving pro forma effect to the incurrence of any Indebtedness pursuant to this
paragraph (i), no Default or Event of Default shall have occurred and be
continuing;

(j) unsecured Indebtedness of the Company (including preferred Equity Interests)
and unsecured Indebtedness of other Loan Parties having no scheduled principal
payments or prepayments prior to the Commitment Termination Date; provided that
both immediately before and immediately after giving pro forma effect thereto,
no Default or Event of Default shall have occurred and be continuing; provided
further the aggregate principal amount of Indebtedness permitted by this
paragraph (j), together with the liquidation value of all preferred Equity
Interests (excluding the liquidation value of any preferred Equity Interests
issued as pay-in-kind dividends or distributions) of the Company issued pursuant
to Section 6.01B after the Effective Date, shall not exceed $250,000,000 at any
time outstanding;

(k) Indebtedness of Foreign Subsidiaries or of Foreign Holdcos and unsecured
Guarantees of such Indebtedness by the Company; provided that the aggregate
principal amount of Indebtedness permitted by this paragraph (k), together with
the aggregate amount of sale and leaseback transactions consummated pursuant to
clause (iv) of Section 6.07, at any time outstanding shall not exceed the
greater of (x) $100,000,000 and (y) 4.0% of the aggregate assets held by, or
related to, the Foreign Subsidiaries of the Company determined at any time in
accordance with GAAP as disclosed in the financial statements or in the
footnotes to the financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or (b) (or, prior to the first such delivery of
financial statements, in the financial statements referred to in
Section 3.04(a)).

(l) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (l) at any time outstanding shall not
exceed the greater of $35,000,000 and the amount of such Indebtedness permitted
at such time to be outstanding under
Section 3.3(b)(vi) of the indenture for the Existing 2016 Notes;

(m) Indebtedness arising out of Capital Leases incurred in connection with sale
and leaseback transactions permitted by Section 6.07;

(n) [reserved];

(o) Indebtedness arising out of customer deposits in the ordinary course of
business;

 

- 99 -



--------------------------------------------------------------------------------

(p) Indebtedness with respect to surety bonds and similar arrangements incurred
in the ordinary course of business;

(q) Indebtedness arising in connection with (i) any Permitted Foreign
Securitization or (ii) any Permitted Floorplan Vehicle Transaction;

(r) Indebtedness of the Company incurred in connection with insurance premium
financing arrangements not to exceed $10,000,000 in the aggregate at any time
outstanding;

(s) Guarantees of obligations of Persons other than Subsidiaries that are
permitted Investments under Section 6.06;

(t) other Indebtedness not to exceed $15,000,000 at any time outstanding;

(u) Indebtedness of the Company, any other Loan Party or any other Subsidiary
that owns a Fond du Lac Facility, including the Fond du Lac Existing
Indebtedness, that is secured by assets included in the Fond du Lac Facility;
provided that the aggregate principal amount of Indebtedness permitted by this
paragraph (u), together with the aggregate amount of sale and leaseback
transactions consummated pursuant to clause (v) of Section 6.07 and the
aggregate amount of any refinancing Indebtedness in respect of such Indebtedness
incurred in reliance on paragraph (f) above, shall not exceed $70,000,000 at any
time outstanding; and

(v) Floorplan Receivables Permitted Indebtedness.

SECTION 6.01B Preferred Stock

The Company will not issue any preferred Equity Interests, except preferred
Equity Interests the liquidation value of which (excluding the liquidation value
of any preferred Equity Interests issued as pay-in-kind dividends or
distributions), together with the aggregate principal amount of Indebtedness
incurred pursuant to Section 6.01A(j), shall not exceed $250,000,000 at any time
outstanding, provided that both immediately before and immediately after giving
pro forma effect to any such issuance of preferred Equity Interests, no Default
or Event of Default shall have occurred and be continuing.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and listed in Schedule 6.02; provided that (i) no such Lien
shall

 

- 100 -



--------------------------------------------------------------------------------

extend to any other property or asset of any Borrower or any Subsidiary and
(ii) any such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that are permitted
hereby;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01A(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of such Borrower or Subsidiary or any
other Borrower or Subsidiary;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged or consolidated with any Borrower
or any Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary or is so merged or consolidated securing Indebtedness permitted under
Section 6.01A(l); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition, merger or consolidation or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that are permitted hereby;

(f) interests of a lessor under any Capital Lease entered into in connection
with sale and leaseback transactions permitted pursuant to Section 6.07;

(g) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;

(h) Liens on property or assets of Foreign Subsidiaries and Foreign Holdcos
outside the United States of America, Liens on Foreign Equity Interests and
Liens on Foreign Receivables securing Indebtedness permitted by
Section 6.01A(k);

(i) Liens securing Indebtedness permitted by Section 6.01A(i); provided that
such Liens are limited to (i) Liens on the Available Collateral and (ii) second
priority (or more junior) Liens on the Collateral (subject to the delivery of an
intercreditor agreement in form customary for financings of such type and
otherwise satisfactory to the Administrative Agent in its Permitted Discretion);
and Liens on cash and Cash Equivalents securing Indebtedness permitted by
Section 6.01A(o) or (p);

(j) Liens on (i) Foreign Receivables and related assets arising in connection
with any Permitted Foreign Securitization and (ii) Liens on Floorplan Borrowing
Base Assets and related assets or interests therein arising in connection with
any Permitted Floorplan Vehicle Transaction;

 

- 101 -



--------------------------------------------------------------------------------

(k) Liens consisting of rights of first refusal, put/sale options and other
customary arrangements with respect to, and restrictions on, the sale, pledge or
other transfer of Equity Interests in Persons in which not all the Equity
Interests are owned by the Company and its Subsidiaries;

(l) Liens arising from precautionary UCC financing statements or other Lien
filings made in respect of any lease or other Disposition permitted by this
Agreement;

(m) Liens on rights in respect of insurance premiums paid on behalf of the
Company securing Indebtedness permitted pursuant to Section 6.01A(r);

(n) other Liens securing obligations in an aggregate amount outstanding at any
time not in excess of $15,000,000;

(o) Liens on the Fond du Lac Facility securing Indebtedness permitted by
Section 6.01A(u) or any refinancing thereof permitted by Section 6.01A(f);

(p)(i) Liens on proceeds of dispositions of assets pledged in compliance with
this Agreement to secure other Indebtedness to the extent such proceeds are held
following such disposition pending application thereof in accordance with the
requirements of such other Indebtedness and (ii) Liens on cash or Cash
Equivalents of the Company or any Subsidiary arising in connection with
defeasing Existing 2013 Notes or Existing 2016 Notes or otherwise making them
subject to cash collateral or escrow arrangements satisfactory to the
Administrative Agent; and

(q) Floorplan Receivables Permitted Liens.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
involuntary Permitted Encumbrances and those permitted under paragraph (a), (c),
(e), (g), (h), (i), (j), (l) or (q), (ii) Inventory, other than involuntary
Permitted Encumbrances and those permitted under paragraph (a), (c), (e), (g),
(h), (i), (j), (l) or (q) above and (iii) assets (other than the Headquarters)
to the extent such Liens would constitute a utilization of Section 5.05(b) of
the Existing Notes Indenture, other than those permitted under paragraphs (a) or
(o) above. Notwithstanding anything to the contrary contained in this Agreement
or any Collateral Document (including any provision for, reference to, or
acknowledgement of, any Lien), nothing herein and no approval by the
Administrative Agent or the Lenders of any Lien (whether such approval is oral
or in writing) shall be construed as or deemed to constitute a subordination by
the Administrative Agent or the Lenders of any security interest or other right,
interest or Lien in or to the Collateral or any part thereof in favor of any
Lien or any holder of any Lien.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Borrower (other than the Company) or any
Subsidiary of a Borrower may merge into a Borrower in a transaction in

 

- 102 -



--------------------------------------------------------------------------------

which a Borrower is the surviving entity, (ii) any Loan Party (other than a
Borrower) may merge into any Loan Party in a transaction in which the surviving
entity is a Loan Party, (iii) any Subsidiary that is not a Loan Party may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders, (iv) any non-Loan Party may merge
into, or consolidate with, a Loan Party in a transaction in which the surviving
entity is a Loan Party, (v) any non-Loan Party may merge into, or consolidate
with, another non-Loan Party and (vi) any Subsidiary (other than a Borrower) may
merge into or consolidate with any Person in a transaction permitted under
Section 6.04 in which the surviving entity is not a Subsidiary; provided that
any such merger involving a Person that is not a wholly-owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.06.

(b) No Loan Party will, nor will it permit any of its Subsidiaries to, engage in
any business other than businesses of the type conducted by any of the Borrowers
and their Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

SECTION 6.04 Dispositions. No Loan Party will, nor will it permit any of its
Subsidiaries to, make any Disposition of its property, whether now owned or
hereafter acquired (including receivables and leasehold interests and any Equity
Interest owned by it), nor will any Loan Party permit any of its Subsidiaries to
issue any additional Equity Interest in such Subsidiary (other than to another
Borrower or another Subsidiary in compliance with Section 6.05), except for:

(a) sales, transfers and dispositions of inventory in the ordinary course of
business;

(b) Dispositions to any Borrower or any other Subsidiary, provided that any such
Dispositions by a Loan Party to a Subsidiary that is not a Loan Party shall be
deemed to be an Investment and shall be made in compliance with Section 6.06;

(c) Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business and
consistent with past practices;

(d) Dispositions that are Investments permitted by Section 6.06;

(e) sales to effect sale and leaseback transactions permitted by Section 6.07;

(f) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(g) Dispositions of assets (other than Equity Interests in a Subsidiary of the
Company unless all such Equity Interests in such Subsidiary are sold) that are
not permitted by any other paragraph of this Section, provided that the fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this paragraph (g) shall not exceed $360,000,000 in the aggregate,
net of the aggregate fair market value of

 

- 103 -



--------------------------------------------------------------------------------

all assets of the Bowling & Billiards Division and the Fitness Division acquired
after December 31, 2010, and, in any fiscal year, shall not exceed $120,000,000
in the aggregate, net of the aggregate fair market value of all assets of the
Bowling & Billiards Division and the Fitness Division acquired after
December 31, 2010; provided further that (i) no more than $37,000,000 in the
aggregate of the assets of the Bowling & Billiards Division, net of the
aggregate fair market value of all assets of the Bowling & Billiards Division
acquired after December 31, 2010, may be sold, transferred or otherwise disposed
of in reliance upon this paragraph (g), and (ii) and no more than $67,000,000 in
the aggregate of the assets of the Fitness Division, net of the aggregate fair
market value of all assets of the Fitness Division acquired after December 31,
2010, may be sold, transferred or otherwise disposed of in reliance upon this
paragraph (g);

(h) Restricted Payments permitted by Section 6.08;

(i) Dispositions listed on Schedule 6.04;

(j) Dispositions of cash and Cash Equivalents in the ordinary course of business
or in connection with a transaction otherwise permitted under this Agreement;

(k) Dispositions in connection with (i) a Permitted Foreign Securitization or
(ii) a Permitted Floorplan Vehicle Transaction;

(l) Dispositions of receivables, leases and secured loans in the ordinary course
of business and consistent with past practices in connection with customer
finance programs or Dispositions of receivables, leases and secured loans in the
ordinary course of business in connection with any Floorplan Receivables
Permitted Indebtedness;

(m) Dispositions of Inventory between or among any Borrower and any Subsidiary
in the ordinary course of business and consistent with past practices; and

(n) Dispositions of any interests in the BAC Joint Venture in connection with
any amendment, modification, replacement or termination thereof permitted under
Section 6.10;

provided that all Dispositions permitted hereby (other than those permitted by
paragraphs (b) (to the extent the applicable transaction is solely among Loan
Parties), and (f), (h) and (m) above) shall be made for fair value and (other
than Permitted Non-Cash Sales and other than those permitted by paragraphs (b),
(c), (d), (f), (h), (j), (k) and (m) above) for at least 75% cash consideration.
“Permitted Non-Cash Sales” means Dispositions for less than 75% cash
consideration that taken together include assets having a fair value (net of
liabilities assumed by the purchasers in connection with such Dispositions) of
not more than $35,000,000, it being understood that a Disposition shall be
deemed to be for 75% cash consideration from and after the date on which the
aggregate cash consideration realized in respect of such Disposition (whether
through cash payments made in respect of notes taken as initial consideration or
cash payments received in respect of a further Disposition of any initial
consideration or otherwise) equals or exceeds 75% of the total consideration
received in respect thereof.

SECTION 6.05 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or

 

- 104 -



--------------------------------------------------------------------------------

purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to such Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions solely between
or among any Borrower and any Subsidiary that is a Loan Party not involving any
other Affiliate, (c) any loans, advances, Guarantees and other Investments
permitted by Section 6.06(b), (c), (d), (f), (i) or (l), (d) any Indebtedness
permitted under Section 6.01A(b), (c), (d) or, to the extent relating to the
foregoing, (f), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.06, (g) the payment of
reasonable fees to directors of any Borrower or any Subsidiary who are not
employees of such Borrower or Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrowers or their Subsidiaries in the ordinary
course of business, (h) any issuances of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options, equity incentive and stock ownership plans
approved by a Borrower’s or Subsidiary’s board of directors and the 2005
Elective Deferred Incentive Compensation Plan, (i) transactions with the BAC
Joint Venture consisting of (x) receivables securitizations entered into in the
ordinary course of business and consistent with past practices and (y) cash
equity contributions by the Company and/or any Subsidiary to the BAC Joint
Venture permitted by Section 6.06(n), (j) transactions arising in connection
with any Permitted Foreign Securitization or any Permitted Floorplan Vehicle
Transaction, and (k) sales of Inventory permitted by Section 6.04(m).

SECTION 6.06 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Loan Party and
a wholly owned Subsidiary prior to such merger) any Equity Interests, evidences
of indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances or extensions of credit to, Guarantee any obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise) (each such transaction, an
“Investment”), except:

(a) Cash Equivalents;

(b) Investments in existence on the date of this Agreement and described on
Schedule 6.06;

(c) intercompany Investments (including intercompany Guarantees of Indebtedness)
by the Company in any Subsidiary or by any Subsidiary in the Company or any
other Subsidiary; provided that the aggregate amount of any Investments made
after the Effective Date in reliance on this paragraph (c) by Loan Parties in
Subsidiaries that are not Loan Parties (other than Investments arising as a
result of cash management transactions in the ordinary course of business and
consistent with past practices and Guarantees permitted under Section 6.01A(k))
shall not exceed $20,000,000 at any time outstanding plus, so long as both

 

- 105 -



--------------------------------------------------------------------------------

immediately before and immediately after giving pro forma effect thereto the
Payment Conditions are satisfied, additional amounts;

(d) Guarantees constituting Indebtedness permitted by Section 6.01A; provided
that the aggregate amount of any Guarantees incurred in reliance on this
paragraph (d) by any Loan Party of any Indebtedness of Subsidiaries that are not
Loan Parties shall not exceed $10,000,000;

(e) loans or advances made by any Loan Party and the Subsidiaries to their
employees on an arms’-length basis in the ordinary course of business and
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $10,000,000 in the aggregate at
any time outstanding;

(f) notes payable, or stock or other securities issued by Account Debtors to any
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts and other Investments arising in connection with the
compromise, settlement or collection of accounts receivable, in each case in the
ordinary course of business and consistent with past practices;

(g) Investments in the form of Swap Agreements permitted by Section 6.12;

(h) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;

(i) Investments received in connection with the dispositions of assets permitted
by Section 6.04;

(j) Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances.”;

(k) Permitted Acquisitions, so long as both immediately before and immediately
after giving pro forma effect to such Permitted Acquisition, the Payment
Conditions are satisfied;

(l) Guarantees of the Company or any of its Subsidiaries of leases (other than
Capital Leases) or of other obligations that do not constitute Indebtedness, in
each case entered into in the ordinary course of business;

(m) so long as both immediately before and immediately after giving pro forma
effect to such Investment, the Payment Conditions are satisfied, any other
Investment;

(n) Investments in the BAC Joint Venture (A) existing on the Effective Date, and
(B) made after the Effective Date pursuant to the BAC Joint Venture Obligations
in accordance with the BAC LLC Agreement as in effect on the Effective Date (or
as amended or replaced in accordance with Section 6.10); and Investments made in
Brunswick Financial

 

- 106 -



--------------------------------------------------------------------------------

Services Corporation to the extent the proceeds thereof are applied to make any
such Investment in the BAC Joint Venture;

(o)(i) Investments in the joint ventures identified on Schedule 6.06(o) from and
after the Effective Date in an aggregate amount not to exceed $10,000,000 at any
time outstanding; provided that immediately before and immediately after giving
pro forma effect to such Investment, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; (ii) Investments to
acquire minority interests in Foreign Subsidiaries from and after the Effective
Date in an aggregate amount not to exceed $10,000,000 at any time outstanding;
provided that immediately before and immediately after giving pro forma effect
to such Investment, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and (iii) additional Investments in joint
ventures and Permitted Foreign Acquisitions, in each case, so long as both
immediately before and immediately after giving pro forma effect to such
Investment or Permitted Foreign Acquisitions the Payment Conditions are
satisfied;

(p) Investments acquired as a result of the performance of Customer Finance
Program Obligations and other Investments arising in connection with the
compromise, settlement or collection of such Investments in the ordinary course
of business and consistent with past practices; Investments consisting of
Indebtedness of customers held pending Disposition pursuant to a customer
finance program in the ordinary course of business and consistent with past
practices; and Investments in an aggregate amount not to exceed $5,000,000 at
any time outstanding of Blue Water Dealer Services, Inc. consisting of
Indebtedness of retail customers held until funded by a retail finance lender;

(q) Investments arising in connection with any Permitted Foreign Securitization
or any Permitted Floorplan Vehicle Transaction and Investments that are
Floorplan Borrowing Base Assets;

(r) Investments to acquire Bowling Assets in an aggregate amount not to exceed
$20,000,000 at any time outstanding; provided that immediately before and
immediately after giving pro forma effect to such Investment, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; and

(s) other Investments not otherwise permitted by this Section 6.06 in an
aggregate amount not to exceed $25,000,000 at any time outstanding.

SECTION 6.07 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for
(i) any such sale of any fixed or capital assets by any Borrower or any
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset and is consummated within 180 days
after such Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset, provided that the aggregate amount of sale and
leaseback transactions consummated pursuant to this clause (i), together with
the aggregate

 

- 107 -



--------------------------------------------------------------------------------

principal amount of Indebtedness incurred under Section 6.01A(e) at any time
outstanding, shall not exceed $50,000,000, (ii) Permitted Refinancing Sale and
Leaseback Transactions in an aggregate amount at any time outstanding, together
with the aggregate amount of sale and leaseback transactions consummated under
clause (iii) below and the aggregate principal amount of Indebtedness incurred
under Section 6.01A(i), not to exceed $500,000,000, (iii) Permitted Other Sale
and Leaseback Transactions in an aggregate amount at any time outstanding not to
exceed $70,000,000 or, together with the aggregate amount of sale and leaseback
transactions consummated under clause (ii) above and the aggregate principal
amount of Indebtedness incurred under Section 6.01A(i), not to exceed
$500,000,000, (iv) Permitted Foreign Sale and Leaseback Transactions in an
aggregate amount, together with the aggregate principal amount of Indebtedness
incurred under Section 6.01A(k) at any time outstanding, not to exceed the
greater of (x) $100,000,000 and (y) 4.0% of the aggregate assets held by, or
related to, the Foreign Subsidiaries of the Company determined at any time in
accordance with GAAP as disclosed in the financial statements or in the
footnotes to the financial statements of the Company most recently delivered
pursuant to Section 5.01(a) or (b) (or, prior to the first such delivery of
financial statements, in the financial statements referred to in
Section 3.04(a)), and (v) Fond du Lac Sale and Leaseback Transactions in an
aggregate amount, together with the aggregate principal amount of Indebtedness
incurred under Section 6.01A(u) and the aggregate amount of any refinancing
Indebtedness in respect of such Indebtedness incurred in reliance on
Section 6.01A(f) at any time outstanding, not to exceed $70,000,000.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) each Loan
Party and its Subsidiaries may declare and pay dividends or other distributions
with respect to its common Equity Interests payable solely in additional shares
of its common Equity Interests, and, with respect to its preferred Equity
Interests, payable solely in additional shares of such preferred Equity
Interests or in shares of its common Equity Interests, (ii) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests,
(iii) the Company may make Restricted Payments, not exceeding $2,000,000 during
any fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of the Company and any of its
Subsidiaries and for deceased and terminated employees and present and former
directors (including their estates), (iv) the Company may declare and pay
dividends with respect to any preferred Equity Interests issued pursuant to
Section 6.01B and (v) so long as both immediately before and immediately after
giving pro forma effect thereto, no Default or Event of Default shall have
occurred and be continuing, the Company may make other Restricted Payments in an
aggregate amount not to exceed $35,000,000 plus, so long as both immediately
before and immediately after giving pro forma effect thereto the Payment
Conditions are satisfied, additional amounts.

(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or

 

- 108 -



--------------------------------------------------------------------------------

similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01A;

(iv) payment of secured Indebtedness that becomes due as a result of the
Disposition of the property or assets securing such Indebtedness;

(v) payment of Indebtedness owed to the Company or any other Loan Party, payment
of Indebtedness owed to any Subsidiary arising in respect of cash management
transactions in the ordinary course of business and consistent with past
practices, and payment of any Indebtedness owed to any Subsidiary that was
originally incurred as a cash management transaction in the ordinary course of
business and consistent with past practices;

(vi) payment of Indebtedness under overdraft facilities and under short-term or
demand credit facilities;

(vii) so long as both immediately before and immediately after giving pro forma
effect thereto, no Default or Event of Default shall have occurred and be
continuing, repayments or repurchases of the Existing 2013 Notes; and

(viii) so long as both immediately before and immediately after giving pro forma
effect thereto, no Default or Event of Default shall have occurred and be
continuing, other payments in respect of Indebtedness in an aggregate amount not
to exceed $35,000,000 plus, so long as both immediately before and immediately
after giving pro forma effect thereto the Payment Conditions are satisfied,
additional amounts.

SECTION 6.09 Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any of its Subsidiaries to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Secured Obligations, (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to, or other Investments in, any Borrower or
any other Subsidiary or to Guarantee the Secured Obligations or (c) the ability
of any Subsidiary to transfer any of its assets to the Borrowers or any other
Subsidiary of the Borrowers; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.09 (or to any extension or renewal of, or any
amendment or modification thereof (or, in the case of any such restriction or
condition contained in any agreement relating to the BAC Joint Venture, any
replacement thereof, whether contained in the same or a different document),

 

- 109 -



--------------------------------------------------------------------------------

to the extent the scope of any such restriction or condition is not expanded in
any material respect), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to (A) Indebtedness
secured by, or sale and leaseback transactions in respect of, Available
Collateral, provided such restrictions apply solely to the assets included in
the Available Collateral and the Subsidiaries that own the Available Collateral,
(B) (i) any Permitted Foreign Securitization, provided such restrictions apply
solely to the applicable Foreign Receivables and related assets, any applicable
Permitted Foreign Securitization Subsidiary and the Subsidiaries that own such
Foreign Receivables, or (ii) any Permitted Floorplan Vehicle Transaction,
provided such restrictions apply solely to the applicable Floorplan Borrowing
Base Assets and related assets or interests therein, any applicable Permitted
Floorplan Vehicle Transaction Subsidiary and the Company and any Subsidiaries
that own such Floorplan Borrowing Base Assets and related assets or interests
therein, (C) any Indebtedness incurred under Section 6.01A(k), provided such
restrictions apply solely to the applicable Foreign Subsidiary or Foreign Holdco
and its Subsidiaries, or (D) Indebtedness secured by, or sale and leaseback
transactions in respect of, the Fond du Lac Facility, provided such restrictions
apply solely to the Fond du Lac Facility and the Subsidiaries that own the Fond
du Lac Facility, (iv) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary or
assets pending such sale, provided such restrictions and conditions apply only
to the Subsidiary or assets to be sold and such sale is permitted hereunder,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to (x) the Mercury Facility or any other
secured Indebtedness or any sale and leaseback transaction permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (y) any Indebtedness of any Foreign
Subsidiary if such restrictions or conditions apply only to property or assets
of Foreign Subsidiaries, (vi) clause (a) of the foregoing shall not apply to
customary provisions in leases restricting the assignment thereof, and (vii) the
foregoing shall not apply to restrictions and conditions imposed on any
Subsidiary by agreements relating to Indebtedness permitted under
Section 6.01A(l) and in existence at the time such Subsidiary became a
Subsidiary.

SECTION 6.10 Amendment of Material Documents; Customer Finance Program
Obligations. No Loan Party will, nor will it permit any Subsidiary to, amend,
modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness, the Existing Notes (including the Existing Notes
Indenture), the Existing 2016 Notes, the Existing 2023 Debentures, the BAC LLC
Agreement or any Material Indebtedness permitted pursuant to Section 6.01A(i) or
(j) or (b) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents, in each case to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders. For the avoidance of doubt, and without limitation, the following
amendments, modifications, replacements or waivers of the BAC LLC Agreement
shall be deemed not to be materially adverse to the Lenders: (1) any increase in
pricing, (2) any termination thereof or any change of the term so long as both
immediately before and after giving effect thereto there shall not be an Event
of Default under paragraph (q) of Article VII, (3) any change in Customer
Finance Program Obligations so long as at the time of such amendment,
modification or waiver the aggregate amount of any incremental Customer Finance
Program Obligations to be incurred as a result thereof would be permitted under
the next succeeding sentence, (4) any agreement to incur any Indebtedness, to
provide any Lien or to make any Investment so long as at the time of such
amendment, modification or waiver such Indebtedness, Lien or Investment would be
permitted

 

- 110 -



--------------------------------------------------------------------------------

to be incurred under Section 6.01A, 6.02 or 6.06 respectively, and (5) any
modification or replacement resulting in one or more successor joint ventures to
Brunswick Acceptance Company, LLC, or in one or more successor contractual
arrangements, pursuant to which the Company or any of its Subsidiaries obtains
floorplan financing for the domestic boat and engine dealers of the Company or
any of its Subsidiaries whether or not such Person or arrangement (x) involves
Brunswick Acceptance Company, LLC, (y) is structured as a joint venture or
(z) is owned in any part by the Company or any Subsidiary of the Company. As at
the last day of any fiscal quarter of the Company ending after the Effective
Date, the aggregate amount of (A) Customer Finance Program Obligations that are
inventory repurchase obligations shall not exceed the greater of (x) 25% of the
aggregate outstanding amount as of such day of the dealer obligations in respect
of products of the Company and its Subsidiaries financed though any customer
finance program and (y) $235,000,000, and (B) Customer Finance Program
Obligations that are recourse obligations shall not exceed the greater of
(x) 40% of the aggregate outstanding amount as of such day of the dealer
obligations in respect of products of the Company and its Subsidiaries financed
though any customer finance program and (y) $130,000,000.

SECTION 6.11 Minimum Fixed Charge Coverage Ratio. In the event that Availability
is at any time less than the greater of (x) 12.5% of the Total Commitments and
(y) $37,500,000, and ending after Availability is greater than such amounts, the
Loan Parties will not permit the Fixed Charge Coverage Ratio as at the last day
of any Test Period (including the last Test Period prior to the date on which
Availability is first less than such amount for which financial statements for
the quarter or fiscal year then ended have been (or were required to be)
delivered pursuant to Section 5.01(a) or 5.01(b), as applicable) to be less than
1.00 to 1.00.

SECTION 6.12 Swap Agreements. No Loan Party will, nor will it permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Subsidiary of the Company, except for Swap Agreements having an aggregate
notional amount for all such Swap Agreements not to exceed $50,000,000 that are
entered into for the purpose of hedging (i) the distribution of proceeds to be
received from the disposition of an asset or (ii) the anticipated earnings of a
Subsidiary) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary or
with respect to any refinancing or replacement of any such liability or
investment or any potential issuance of Indebtedness.

SECTION 6.13 Changes in Fiscal Periods. No Loan Party will, nor will it permit
any of its Subsidiaries to, permit the fiscal year of any Loan Party to end on a
day other than December 31 or change a Loan Party’s method of determining fiscal
quarters.

SECTION 6.14 Lines of Business. No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Loan Party and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

 

- 111 -



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days or more;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any of their Subsidiaries in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or furnished;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.01(j), 5.02(a), 5.03 (with respect to any Loan
Party’s existence) or 5.08 or Article VI, or, during a Cash Dominion Period,
commit a material breach of any covenant, condition or agreement contained in
Section 7.1 of the Security Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied (i) for a period of 5 or more days after notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Section 5.01(f)
or 5.01(g), (ii) for a period of 15 or more days after notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.10 or 5.11 or
(iii) for a period of 30 or more days after notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document;

(f) any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, or any event or
condition occurs

 

- 112 -



--------------------------------------------------------------------------------

that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (f) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Subsidiary (other than any Non-Material
Subsidiary) of a Loan Party or its debts, or of a substantial part of its
assets, under any Insolvency Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of any Loan Party or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

(h) any Loan Party or any Subsidiary (other than any Non-Material Subsidiary) of
any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any
Insolvency Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Subsidiary (other than any
Non-Material Subsidiary) of a Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(i) any Loan Party or any Subsidiary (other than any Non-Material Subsidiary) of
a Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 shall be rendered against any Loan Party or any Subsidiary
of any Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
of any Loan Party to enforce any such judgment;

(k)(i) an ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan(s), (iv) any Loan Party or any of
their respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan, or (v)

 

- 113 -



--------------------------------------------------------------------------------

any other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (v) above, such event or condition, that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

(l) a Change in Control shall occur;

(m) the Loan Guaranty shall fail to remain in full force or effect with respect
to any Guarantor or any action shall be taken by any Guarantor to discontinue or
to assert the invalidity or unenforceability of the Loan Guaranty with respect
to any Guarantor, or any Guarantor shall deny that it has any further liability
under the Loan Guaranty, or shall give notice to such effect, or shall contest
the enforceability of the Loan Guaranty;

(n) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any material portion of the
Collateral (in the reasonable determination of the Administrative Agent or the
Required Lenders) purported to be covered thereby, except as permitted by the
terms of the Loan Documents, or any material Collateral Document shall fail to
remain in full force or effect or any action shall be taken by any Loan Party to
discontinue or to assert the invalidity or unenforceability of any material
Collateral Document, except in each case from the failure of the Administrative
Agent, through no fault of any Loan Party, to maintain possession of
certificates delivered to it representing securities pledged under any
Collateral Document;

(o) any Loan Party or any Subsidiary of any Loan Party shall (i) be the subject
of any proceeding or investigation pertaining to the release of any Hazardous
Material into the indoor or outdoor environment, or (ii) violate any
Environmental Law, which, in the case of any event described in clause (i) or
clause (ii), has resulted in an Environmental Liability in an amount which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which Environmental Liability is not properly reserved
against, paid, bonded or otherwise discharged within thirty (30) days or which
is not being reasonably contested in good faith; provided that, after taking
into account any such reserve, or the terms of any such payment, bond or
discharge, or the pendency of any such contestment, such Environmental Liability
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

(p) or any Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any Loan Document has ceased to be or otherwise is not valid,
binding and enforceable in accordance with its terms; or

(q) termination of the financing under the BAC LLC Agreement or any other
domestic floor plan financing which reduces the aggregate amount of available
domestic floor plan financing if, at any time thereafter prior to the
replacement of the applicable floor plan financing, (x) the Company and its
Subsidiaries have Floorplan Receivables in an aggregate amount greater than the
greater of (A) $150,000,000 and (B) the Floorplan Receivables Permitted Amount
and (y) Availability is less than $100,000,000;

 

- 114 -



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Company (on
behalf of itself and all other Loan Parties), take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties; in case of any event with respect to the Borrowers described
in clause (g) or (h) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties. Upon the occurrence and the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the Uniform Commercial Code.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Lenders hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, invest in and
generally engage in any kind of business with the Loan Parties or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by

 

- 115 -



--------------------------------------------------------------------------------

the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02), and
(c) except as expressly set forth herein and in the other Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any Subsidiary of any Loan Party that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the adequacy, accuracy or completeness of any information (whether
oral or written) set forth herein or therein, or in connection herewith or
therewith, (v) the validity, enforceability, adequacy, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (vi) the creation, perfection or priority of Liens on
the Collateral or the existence of the Collateral, or (vii) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, (i) any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine and to have been authorized, signed
or sent by the proper Person, (ii) any statement made to it orally or by
telephone and believed by it to be made or authorized by the proper Person or
(iii) any statement made by a director, authorized signatory or employee of any
Person regarding any matters which may reasonably be assumed to be within his or
her knowledge or within his or her power to verify. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company or any of its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

- 116 -



--------------------------------------------------------------------------------

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Company. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor with (unless an Event of Default
shall have occurred and be continuing) the prior written consent of the Company
(which consent shall not be unreasonably withheld). If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent’s resignation shall
nonetheless become effective and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) the Required
Lenders shall perform the duties of the Administrative Agent (and all payments
and communications provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly) until such time as
the Required Lenders appoint a successor agent as provided for above in this
paragraph. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring (or
retired) Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Company
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (d) it will keep all Reports confidential and strictly
for its internal use, and it will not share the Report with any other Person
except as otherwise permitted pursuant to Section 10.12 of this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other

 

- 117 -



--------------------------------------------------------------------------------

amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender (except as permitted pursuant to Section 10.12
of this Agreement).

Except as otherwise provided in Section 10.02(b) with respect to this Agreement,
the Administrative Agent may, with the prior consent of the Required Lenders
(but not otherwise), consent to any modification, supplement or waiver under any
of the Loan Documents.

Each Lender, Issuing Lender and Agent hereby authorizes and directs the
Administrative Agent to enter on its behalf into the intercreditor agreement
contemplated by clause (ii) of Section 6.02(i) if the Company shall request that
the Administrative Agent do so.

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agent and Documentation Agents named on the cover
page of this Agreement shall not have any duties or liabilities under this
Agreement, except in their capacity, if any, as Lenders.

ARTICLE IX

GUARANTEE

SECTION 9.01 The Guarantee. Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to each Secured Party and their
respective successors and assigns the prompt payment in full when due (whether
by acceleration or otherwise) of the principal of and interest on the Loans made
by the Lenders to each Borrower and all reimbursement obligations in respect of
LC Disbursements and all interest thereon payable by each Borrower pursuant to
this Agreement, and all other amounts from time to time owing to the Secured
Parties by each Borrower under this Agreement or under any of the other Loan
Documents, any Letter of Credit, any Specified Swap or Banking Services
Agreement, any Pari Secured Swap Agreement or any other document made, delivered
or given in connection with any of the foregoing, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Secured Parties, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). Each Guarantor hereby further agrees that
if any Borrower shall fail to pay in full when due (whether by acceleration or
otherwise) any of the Guaranteed Obligations, such Guarantor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 9.02 Obligations Unconditional. The Guaranteed Obligations of each
Guarantor are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrowers under this Agreement, the other Loan Documents or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations,

 

- 118 -



--------------------------------------------------------------------------------

and, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section that the obligations of each Guarantor hereunder shall be absolute
and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

(i) at any time or from time to time, without notice to such Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the
Administrative Agent, any Issuing Lender or Issuing Lenders or any Lender or
Lenders as security for any of the Guaranteed Obligations shall fail to be
perfected.

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Issuing Lender or any Lender exhaust any right, power
or remedy or proceed against any Borrower or Guarantor under this Agreement or
any other agreement or instrument referred to herein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

Each Guarantor represents and warrants that in executing and delivering this
Agreement as guarantor, such Guarantor has (i) without reliance on any Lender,
any Issuing Lender, the Swingline Lender or the Administrative Agent or any
information received from any Lender, any Issuing Lender, the Swingline Lender
or the Administrative Agent and based upon such documents and information such
Guarantor deems appropriate, made an independent investigation of the
transactions contemplated hereby, the other Loan Parties, their respective
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the other Loan
Parties or the obligations and risks undertaken herein with respect to the
Guaranteed Obligations; (ii) adequate means to obtain from the other Loan
Parties on a continuing basis information concerning the other Loan Parties;
(iii) full and complete access to the Loan Documents and any other documents
executed in connection with the Loan Documents; and (iv) not relied and will not
rely upon any representations or warranties of any Lender, any Issuing Lender,
the Swingline Lender or the Administrative Agent not embodied herein or any acts
heretofore or hereafter taken by any

 

- 119 -



--------------------------------------------------------------------------------

Lender, any Issuing Lender, the Swingline Lender or the Administrative Agent
(including any review by any Lender, any Issuing Lender, the Swingline Lender or
the Administrative Agent of the affairs of any other Loan Party).

SECTION 9.03 Reinstatement. The obligations of each Guarantor under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and such Guarantor agrees that it will indemnify
the Administrative Agent, each Issuing Lender and each Lender on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
the Administrative Agent, such Issuing Lender or such Lender in connection with
such rescission or restoration, including any such reasonable costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

SECTION 9.04 Subrogation. Each Guarantor hereby agrees that until the payment
and satisfaction in full of all Secured Obligations and the expiration or
termination of all Letters of Credit and all Commitments, it shall not exercise
any right or remedy arising by reason of any performance by it of its guarantee
in Section 9.01, whether by subrogation or otherwise, against any Loan Party or
any other guarantor of any of the Guaranteed Obligations or any security for any
of the Guaranteed Obligations.

SECTION 9.05 Remedies. Each Guarantor agrees that, as between each Guarantor on
the one hand and the Administrative Agent, the Issuing Lenders and the Lenders
on the other, the obligations of each Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VII) for purposes of Section 9.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against such Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 9.01.

SECTION 9.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article constitutes an instrument for
the payment of money, and consents and agrees that any Issuing Lender, any
Lender or the Administrative Agent, at its sole option, in the event of a
dispute by any Guarantor in the payment of any moneys due hereunder, shall have
the right to bring motion-action under New York CPLR Section 3213.

SECTION 9.07 Continuing Guarantee. The guarantee in this Article is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising until
the expiration or termination of the Commitments and payment in full of the
principal of and interest on each Loan and all fees and other amounts payable
hereunder and the expiration or termination of all Letters of Credit and the
reimbursement of all LC Disbursements.

 

- 120 -



--------------------------------------------------------------------------------

SECTION 9.08 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9.10), the Company agrees that (a) in the event a payment in
respect of any Guaranteed Obligation or Secured Obligation shall be made by any
Guarantor under this Agreement, the Company shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any Collateral Document to satisfy in whole or in
part any Guaranteed Obligation or Secured Obligation owed to any Secured Party,
the Company shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

SECTION 9.09 Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 9.10) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Guaranteed Obligation or
any assets of any other Guarantor (other than the Company) shall be sold
pursuant to any Security Document to satisfy any Secured Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Party”) shall not have
been fully indemnified by the Company as provided in Section 9.08, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Party on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors (other than the Company) on the date hereof (or, in the case of any
Guarantor becoming a party hereto after the date hereof, the date on which it
became a Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 9.09 shall (subject to Section 9.10) be
subrogated to the rights of such Claiming Party under Section 9.08 to the extent
of such payment.

SECTION 9.10 Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 9.08 and 9.09 and all
other rights of the Guarantors of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Secured Obligations. No failure on the part of
the Company or any Guarantor to make the payments required by Sections 9.08 and
9.09 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

SECTION 9.11 Maximum Liability and Contribution. Anything herein or in any other
Loan Document to the contrary notwithstanding, the maximum liability of each
Guarantor under Section 9.01 and under the other Loan Documents shall in no
event exceed the amount which is permitted under applicable federal and state
laws relating to the insolvency of debtors (after giving effect to the right of
contribution established in the last paragraph of this Section 9.11).

(a) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing

 

- 121 -



--------------------------------------------------------------------------------

the guarantee contained in this Article IX or affecting the rights and remedies
of the Administrative Agent or any Lender hereunder.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 9.04. The provisions of this paragraph shall in no respect
limit the obligations and liabilities of any Guarantor to the Administrative
Agent and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent and the Secured Parties for the full amount guaranteed by
such Guarantor hereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(i) if to the Company, to it at 1 N. Field Court, Lake Forest, Illinois 60045,
Attention of William Metzger, Vice President and Treasurer (Facsimile No. (847)
735-4359; Telephone No. (847) 735-4364);

(ii) if to any other Loan Party, to the Company at the address set forth above
(with a copy to such Loan Party at its address (or facsimile number), if any,
(x) in the case of any Loan Party party hereto on the Effective Date, provided
below its signature hereto (if any) or (y) in the case of any Loan Party that
becomes party hereto after the Effective Date, set forth in the Designation
Letter to which it is a party (if any);

(iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin,
10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency Services
Group (Telephone No. (713) 750-2199; Facsimile No. (713) 427-6889), with a copy
to JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017,
Attention of Tony Yung (Facsimile No. (212) 270-6637; Telephone
No. (212) 270-0586);

(iv) if to an Issuing Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire;

(v) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
Services (Telephone No. (713) 750-2199; Facsimile No. (713) 427-6889), with a
copy to JPMorgan Chase Bank, 270 Park Avenue, New York 10017, Attention of Tony
Yung (Facsimile No. (212) 270-6637; Telephone No. (212) 270-0586); and

 

- 122 -



--------------------------------------------------------------------------------

(vi) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II unless otherwise agreed by the Administrative
Agent and such Lender. The Administrative Agent or the Company (on behalf of
itself and all other Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor. Without
limiting the foregoing, the Administrative Agent agrees that, unless it shall
otherwise advise the Company, notices to be delivered by any Borrower to the
Administrative Agent pursuant to Article II (including any such notices
permitted to be given by telephone or facsimile) may be delivered by e-mail
transmissions to the Administrative Agent at such e-mail address (or addresses)
as the Administrative Agent shall from time to time notify the Company.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Company and the
Administrative Agent).

SECTION 10.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and

 

- 123 -



--------------------------------------------------------------------------------

for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Except as provided in Section 2.23, neither this Agreement, nor
the other Loan Documents, nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company (on behalf of itself and all other Loan Parties) and
the Required Lenders or by the Company (on behalf of itself and all other Loan
Parties) and the Administrative Agent with the written consent of the Required
Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(iv) change Section 2.09(d) without the consent of each Lender affected thereby;

(v) change the obligations of the Company pursuant to Article IX without the
written consent of each Lender;

(vi) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders”, “Supermajority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender;

(vii) subject to the requirements of clause (viii) below, change the definition
of Borrowing Base or any eligibility criteria incorporated therein that, in each
case, have the effect of increasing Availability without the written consent of
the Supermajority Lenders;

(viii) permit any Loan Party to assign its rights hereunder, increase the
advance rates set forth in the definition of Borrowing Base, release all or
substantially all of the Collateral or, except as otherwise expressly permitted
herein, release any material Guarantor from its Loan Guaranty without the
consent of each Lender;

 

- 124 -



--------------------------------------------------------------------------------

(ix) change any of the provisions of Section 2.22 without the written consent of
each of the Administrative Agent, the Swingline Lender and the Issuing Lenders;

(x) subordinate any Lien in favor of the Administrative Agent or Lenders or
subordinate payment under any Loan Document without the written consent of each
Lender; or

(xi) change any of the provisions of Section 2.18(b) without the written consent
of each Lender.

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Lender or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or the Swingline Lender, as the case
may be.

(c) The Lenders hereby irrevocably authorize the Administrative Agent (i) to
take all actions specified in Section 10.18 with respect to any termination of
the Guarantee of a Guarantor or the release of any Collateral, and (ii) at its
option and in its sole discretion, to release any Lien granted to it by any Loan
Party on any Collateral that it subsequently determines in accordance the
provisions of Section 5.13(e) need not have been made subject to a Lien. Except
as provided in the immediately preceding sentence, the Administrative Agent will
not release any Liens on Collateral without the prior written authorization of
the Required Lenders (or all of the Lenders as set forth above). Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby”, the consent of
the Supermajority Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (other than the Company or any of its Affiliates) which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, (x) to purchase for cash the Loans and other Borrower
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, (y) to comply with the requirements of paragraph (b) of Section 10.04
(with the Borrowers or the replacement Lender being responsible for any
applicable processing or recordation fee) and (z) to consent to the relevant
proposed amendment, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such

 

- 125 -



--------------------------------------------------------------------------------

replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender. Each Lender
agrees that an assignment required to be made by it pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Borrowers, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Lender or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Issuing Lender or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, together with the reasonable fees and expenses
associated with collateral monitoring services performed by the Specialized Due
Diligence Group of the Administrative Agent (and the Loan Parties agree to
modify or adjust the computation of the Borrowing Base—which may include
maintaining additional Reserves, modifying the advance rates or modifying the
eligibility criteria for the components of the Borrowing Base—to the extent
required by the Administrative Agent as a result of any such evaluation,
appraisal or monitoring);

(iii) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;

 

- 126 -



--------------------------------------------------------------------------------

(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

(b) Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent, each Issuing Lender and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument pursuant thereto, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions in connection
therewith, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by any Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials under,
at, on or from any property owned, leased or operated by the Loan Parties or any
of their Subsidiaries, or any Environmental Liability related in any way to the
Loan Parties or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Loan Parties fail to pay
any amount required to be paid by them to the Administrative Agent, any Issuing
Lender or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Issuing Lender
or the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such
Issuing Lender or the Swingline Lender in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (including exemplary damages and as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof.

 

- 127 -



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Lender that issues any Letter of Credit), except that (i) no Loan Party may
assign or otherwise transfer any of its respective rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Company, provided that no consent of the Company shall be required
(i) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) if an Event of Default has occurred and is continuing, for an assignment
to any other Person;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(C) each Issuing Lender; provided that no consent of any Issuing Lender shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the

 

- 128 -



--------------------------------------------------------------------------------

assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
Section 2.19(b) or 10.02(d) shall not require the signature of the assigning
Lender to become effective; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraphs (b)(iv)
and (b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of each
Borrower, each Issuing Lender and each Lender, shall maintain at one of its
offices in New York City a copy of each Assignment and Assumption delivered to
it and a register for the recordation of (w) the names and addresses of the
Lenders, (x) the designation of any Lender as an Issuing Lender, (y) the
Commitment of, and outstanding principal amount of each Loan made by, each
Lender and (z) the outstanding amount of each Letter of Credit issued by, and of
each unreimbursed LC Disbursement made by, each Issuing Lender (together with a
notation of each Lender’s participation therein pursuant to Section 2.06(e)), in
all cases pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Loan Parties, the

 

- 129 -



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as an
Issuing Lender or a Lender, as the case shall be, hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Loan Parties, any Issuing Lender and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this paragraph (b) and any written
consent to such assignment required by this paragraph (b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(e), 2.06(f), 2.07(b), 2.18(d) or 10.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Participations. (i) Any Lender may, without the consent of any Loan Party,
the Administrative Agent, any Issuing Lender or any other Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Loan Parties, the Administrative Agent, the
Issuing Lenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 2.17(e) with respect
to any payments made by such Lender to its Participant(s). Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(i) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits and subject to the
limitations of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant of which the
Company has been given prior written notice also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.18(d) and Section 2.19 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant

 

- 130 -



--------------------------------------------------------------------------------

and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary

(d)(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the relevant Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent (not to be unreasonably withheld or delayed); provided that the
Participant complies with all obligations under or relating to Section 2.18(d)
and Section 2.19, in all cases as though it were a Lender.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

(f) No Assignments to the Company or Affiliates. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan or LC Exposure held by it hereunder to the Company or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document (including the Designation Letters) shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17, 10.03 and
10.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract between and

 

- 131 -



--------------------------------------------------------------------------------

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 10.09 Governing Law; Jurisdiction; Judicial Proceedings; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each of the Loan Parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the state of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement of any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

 

- 132 -



--------------------------------------------------------------------------------

(c) Waiver of Venue. Each of the Loan Parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Appointment of Agent for Service of Process. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

(e) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Each
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 10.09(b) in any federal or New
York State court sitting in New York City by service of process upon its agent
appointed as provided in Section 10.09(d); provided that, to the extent lawful
and possible, notice of said service upon such agent shall be mailed by
registered or certified air mail, postage prepaid, return receipt requested, to
the Company and (if applicable to) such Borrower at its address set forth in the
Designation Letter to which it is a party or to any other address of which such
Borrower shall have given written notice to the Administrative Agent (with a
copy thereof to the Company). Each Borrower irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Borrower in any such suit, action or
proceeding and shall, to the fullest extent permitted by law, be taken and held
to be valid and personal service upon and personal delivery to such
Borrower. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

- 133 -



--------------------------------------------------------------------------------

SECTION 10.12 Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory or self-regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this paragraph, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their respective obligations, (vii) with the consent of the Company or (viii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this paragraph or (B) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than any Borrower. For the purposes of this paragraph,
“Information” means all information received from the Company or any of its
Subsidiaries relating to the Company, its Subsidiaries or their respective
business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, after a Lender ceases to be a
Lender under this Agreement, the provisions of this paragraph shall expire and
cease to be effective with respect to such Lender on the date that is two years
after the date such Lender ceased to be a Lender.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY

 

- 134 -



--------------------------------------------------------------------------------

CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.

SECTION 10.13 Reduction of Commitments under Existing Credit Agreement. The
Lenders agree that, as of the Effective Date, the Total Commitment (as defined
in the Existing Credit Agreement immediately prior to the Effective Date) shall
be reduced by $100,000,000 and each Lender’s Commitment (as defined in the
Existing Credit Agreement immediately prior to the Effective Date) shall be
reduced by its Applicable Percentage (as defined in the Existing Credit
Agreement immediately prior to the Effective Date) thereof. This Agreement
constitutes notice thereof and pursuant hereto the requirement contained in
Section 2.09(c) of the Existing Credit Agreement that three Business Days’ (as
defined therein) notice of such reduction be given to the administrative agent
thereunder is hereby waived.

SECTION 10.14 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any Margin Stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Lender nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

SECTION 10.15 Conflicts. In the event of any conflict between the terms of this
Agreement and the terms of any other Loan Document, the terms of this Agreement
shall, to the extent of such conflict, prevail.

SECTION 10.16 USA PATRIOT Act. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), such Lender may be
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the names and addresses of the Loan Parties
and other information that will allow such Lender to identify the Loan Parties
in accordance with said Act.

SECTION 10.17 Appointment of Company as Agent. Each Subsidiary Borrower party
hereto as of the Effective Date, by its signature below, and each Subsidiary
Borrower designated after the Effective Date as a “Subsidiary Borrower” pursuant
to Section 2.21, by its acknowledgment to the Designation Letter relating to
such Subsidiary Borrower, as applicable:

 

- 135 -



--------------------------------------------------------------------------------

(a) appoints and authorizes the Company for the purposes of (i) signing
documents deliverable by or on behalf of such Subsidiary Borrower hereunder or
under any other Loan Document, (ii) providing notices to or making requests of
the Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, (iii) receiving notices and documents from the
Administrative Agent, any Issuing Lender or any Lender on behalf of such
Subsidiary Borrower, and (iv) taking any other action on behalf such Subsidiary
Borrower hereunder or under any other Loan Document, in each case to the extent
specifically provided for hereunder or thereunder, and such Subsidiary Borrower
agrees to be irrevocably bound by all such actions being taken on behalf of such
Subsidiary Borrower by the Company and all such notices received by the Company
on behalf of such Subsidiary Borrower; provided that another Person may be
appointed to act in substitution for the Company with the power and authority
granted thereto by such Subsidiary Borrower under this clause (a) so long as
such Person shall have been certified as such in a single writing executed by
such Subsidiary Borrower and delivered to the Administrative Agent;

(b) authorizes the Administrative Agent, each Issuing Lender and each Lender to
treat (i) each document signed by, each notice given or received by, each
document delivered or received by and each request made by the Company on its
behalf and (ii) each other action which specifically provides herein or therein
that the Company acts on behalf, or at the direction, of such Subsidiary
Borrower as if such Subsidiary Borrower (and not the Company) had in fact signed
such document, given or received such notice, delivered or received such
document, made such request or taken such action; and

(c) acknowledges that the Administrative Agent, each Issuing Lender and each
Lender are relying upon the appointments and authorizations set forth in this
Section in connection with the making of their Commitments and credit extensions
hereunder.

In the event the Administrative Agent, any Issuing Lender or any Lender
reasonably believes that it has received a conflicting notice or instruction
from the Company and/or his or her designees, the Administrative Agent, such
Issuing Lender or such Lender may refrain from action upon such notice or
instruction and shall promptly request the Company for clarification regarding
such notice or instruction.

SECTION 10.18 Release of Liens and Guarantees. A Guarantor shall automatically
be released from its obligations under the Loan Documents and all security
interests in the Collateral of such Guarantor, and in the Equity Interests in
such Guarantor, shall be automatically released upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary. Upon any sale, lease, transfer or other Disposition
by any Guarantor of any Collateral that is permitted under this Agreement to any
Person that is not another Guarantor or, upon the effectiveness of any release
of the security interest granted hereby in any Collateral pursuant to
Section 10.02(c), the security interest in such Collateral shall be
automatically released. Upon the incurrence of any Indebtedness secured by any
Available Collateral or Fond du Lac Facility or any Floorplan Borrowing Base
Assets, or the consummation of any sale and leaseback transaction in respect of
any Available Collateral or Fond du Lac Facility, in each case that is permitted
by this

 

- 136 -



--------------------------------------------------------------------------------

Agreement, the security interest in such Available Collateral or Fond du Lac
Facility or Floorplan Borrowing Base Assets shall be automatically released. In
connection with any termination or release pursuant to this Section, the
Administrative Agent, upon receipt of such certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to any Guarantor, at such Guarantor’s expense, all
documents that such Guarantor shall reasonably request to evidence such
termination or release.

SECTION 10.19 Permitted Liens; Certain Subordinations. Any reference in any of
the Loan Documents to a Permitted Lien is not intended to subordinate or
postpone, and shall not be interpreted as subordinating or postponing, or as any
agreement to subordinate or postpone, any Lien created by any of the Loan
Documents to any Permitted Lien.

SECTION 10.20 Existing Credit Agreement. The Lenders party hereto on the
Effective Date that are “Lenders” under the Existing Credit Agreement taken
together constitute the “Required Lenders” under the Existing Credit Agreement
and hereby waive the requirement under Section 2.09(c) of the Existing Credit
Agreement that notice of termination of the commitments under the Existing
Credit Agreement be delivered not less than three Business Days prior to the
effective date of such termination, provided that such notice is delivered on or
prior to the Effective Date.

The Lenders party hereto on the Effective Date that are (i) “Lenders” under the
Existing Credit Agreement and (ii) party to (or their Affiliate is party to) any
Existing Specified Swap or Banking Services Agreements, hereby agree that such
Existing Specified Swap or Banking Services Agreements shall constitute a
Specified Swap or Banking Services Agreement hereunder and be subject to the
provisions applicable to such Specified Swap or Banking Services Agreement as
set hereunder .

SECTION 10.21 Intercreditor Agreement. Each party hereto agrees that (i) the
Existing First Priority Agreement (as defined in the Intercreditor Agreement) is
being replaced by this Agreement and (ii) for purposes of the Intercreditor
Agreement, this Agreement is a First Priority Agreement (as defined in the
Intercreditor Agreement) and a Replacement First Priority Agreement (as defined
in the Intercreditor Agreement), each Collateral Document is a First Priority
Security Document (as defined in the Intercreditor Agreement), each Secured
Party is a First Priority Creditor (as defined in the Intercreditor Agreement),
the Administrative Agent is the First Priority Representative, and the Secured
Obligations are First Priority Obligations.

Notwithstanding anything herein to the contrary, the liens and security
interests granted to the Administrative Agent pursuant to this Agreement or any
other Loan Document and the exercise of any right or remedy by any of the
Administrative Agent hereunder or under any other Loan Document are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Loan Document, the terms of the Intercreditor Agreement shall govern and control
with respect to any right or remedy.

 

- 137 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

COMPANY BRUNSWICK CORPORATION By   

 

   Name:    Title: U.S. Federal Tax Identification No.: 36-0848180

 

- 138 -



--------------------------------------------------------------------------------

SUBSIDIARY BORROWERS

 

BRUNSWICK MARINE IN EMEA, INC. By  

 

  Name:   Title: BRUNSWICK INTERNATIONAL LIMITED By  

 

  Name:   Title:

 

- 139 -